Exhibit 10.2

 

EXECUTION VERSION

 

 

J.P. Morgan

 

TERM CREDIT AGREEMENT

 

dated as of

 

June 18, 2014,

 

among

 

THE MEN’S WEARHOUSE, INC.,

as Borrower

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Book runners and Joint Lead Arrangers

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

 

--------------------------------------------------------------------------------


 

 

 

Page

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

27

SECTION 1.03.

Terms Generally

27

SECTION 1.04.

Accounting Terms; GAAP

28

SECTION 1.05.

Effectuation of Transactions

28

SECTION 1.06.

Classification of Actions

28

 

 

 

ARTICLE II

 

The Credits

 

 

 

SECTION 2.01.

Commitments

28

SECTION 2.02.

Loans and Borrowings

28

SECTION 2.03.

Requests for Borrowings

29

SECTION 2.04.

Funding of Borrowings

29

SECTION 2.05.

Interest Elections

30

SECTION 2.06.

Termination of Commitments

31

SECTION 2.07.

Repayment of Loans; Evidence of Debt

31

SECTION 2.08.

Amortization of Term Loans

32

SECTION 2.09.

Prepayment of Loans

32

SECTION 2.10.

Fees

34

SECTION 2.11.

Interest

34

SECTION 2.12.

Alternate Rate of Interest

35

SECTION 2.13.

Increased Costs

35

SECTION 2.14.

Break Funding Payments

36

SECTION 2.15.

Taxes

36

SECTION 2.16.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

39

SECTION 2.17.

Mitigation Obligations; Replacement of Lenders

40

SECTION 2.18.

Incremental Term Facilities

41

SECTION 2.19.

Extension Offers

42

 

 

 

ARTICLE III

 

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

43

SECTION 3.02.

Authorization; Enforceability; Benefit to Loan Parties

43

SECTION 3.03.

Governmental Approvals; No Conflicts

43

SECTION 3.04.

Financial Condition; No Material Adverse Change

43

SECTION 3.05.

Properties

44

SECTION 3.06.

Litigation and Environmental Matters

44

SECTION 3.07.

Compliance with Laws and Agreements

45

SECTION 3.08.

Investment Company Status

45

SECTION 3.09.

Taxes

45

SECTION 3.10.

ERISA; Labor Matters

45

SECTION 3.11.

Disclosure

46

SECTION 3.12.

Subsidiaries and Joint Ventures

46

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 3.13.

Insurance

46

SECTION 3.14.

Federal Reserve Regulations

46

SECTION 3.15.

Solvency

46

SECTION 3.16.

Collateral Matters

47

SECTION 3.17.

Use of Proceeds

47

SECTION 3.18.

Brokers

47

 

 

 

ARTICLE IV

 

Conditions

 

ARTICLE V

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

49

SECTION 5.02.

Notices of Material Events

51

SECTION 5.03.

Additional Subsidiaries

51

SECTION 5.04.

Information Regarding Collateral

52

SECTION 5.05.

Existence; Conduct of Business

52

SECTION 5.06.

Payment of Obligations

52

SECTION 5.07.

Maintenance of Properties

52

SECTION 5.08.

Insurance

52

SECTION 5.09.

Books and Records; Inspection and Rights

53

SECTION 5.10.

Compliance with Laws

53

SECTION 5.11.

Use of Proceeds

53

SECTION 5.12.

Further Assurances

53

SECTION 5.13.

Maintenance of Ratings

53

SECTION 5.14.

Certain Post-Closing Collateral Obligations

53

SECTION 5.15.

Pledge of Capital Stock

54

SECTION 5.16.

Lender Conference Calls

54

SECTION 5.17.

Designation of Subsidiaries

54

 

 

 

ARTICLE VI

 

Negative Covenants

 

 

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

54

SECTION 6.02.

Liens

56

SECTION 6.03.

Fundamental Changes; Business Activities

57

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

57

SECTION 6.05.

Asset Sales

59

SECTION 6.06.

Sale/Leaseback Transactions

59

SECTION 6.07.

Swap Agreements

60

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

60

SECTION 6.09.

Transactions with Affiliates

61

SECTION 6.10.

Restrictive Agreements

61

SECTION 6.11.

Amendment of Organizational Documents

62

SECTION 6.12.

Changes in Fiscal Periods

62

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agent

 

ARTICLE IX

 

Miscellaneous

 

 

 

SECTION 9.01.

Notices

68

SECTION 9.02.

Waivers; Amendments

69

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

71

SECTION 9.04.

Successors and Assigns

72

SECTION 9.05.

Survival

75

SECTION 9.06.

Counterparts; Integration; Effectiveness

75

SECTION 9.07.

Severability

75

SECTION 9.08.

Right of Setoff

76

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

76

SECTION 9.10.

WAIVER OF JURY TRIAL

76

SECTION 9.11.

Headings

77

SECTION 9.12.

Confidentiality

77

SECTION 9.13.

Several Obligations; Nonreliance; Violation of Law

77

SECTION 9.14.

USA Patriot Act Notice

77

SECTION 9.15.

Interest Rate Limitation

77

SECTION 9.16.

Release of Liens and Guarantees

78

SECTION 9.17.

No Fiduciary Relationship

78

SECTION 9.18.

Non-Public Information

78

SECTION 9.19.

Intercreditor Agreement

79

 

 

 

SCHEDULE:

 

 

 

 

 

Schedule 2.01

—

Commitments

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Request

Exhibit C

—

Form of Guarantee and Collateral Agreement

Exhibit D

—

Form of Compliance Certificate

Exhibit E

—

Form of Interest Election Request

Exhibit F

—

Form of Perfection Certificate

Exhibit G

—

Form of Supplemental Perfection Certificate

Exhibit H-1

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes

Exhibit H-2

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes

Exhibit H-3

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit H-4

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit I

—

Form of Intercreditor Agreement

 

iii

--------------------------------------------------------------------------------


 

Exhibit J

—

Form of Solvency Certificate

Exhibit K

—

Form of Junior Lien Intercreditor Agreement

Exhibit L

—

Form of Pari Passu Lien Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

TERM CREDIT AGREEMENT dated as of June 18, 2014, among THE MEN’S
WEARHOUSE, INC., the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

The Borrower (such term and each other capitalized term used herein having the
meaning assigned to it in Article I of this Agreement), the Lenders and the
Administrative Agent have agreed to enter into this Agreement to provide for,
among other things, an extension of credit in the form of Tranche B Term Loans
from the Lenders to the Borrower in an aggregate principal amount of up to
$1,100,000,000.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                     Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABL Credit Agreement” means the Credit Agreement dated as of June 18, 2014,
among the Borrower, certain Subsidiaries party thereto, the lenders party
thereto and JPMCB, as administrative agent as amended, restated, supplemented,
modified, renewed, refunded, replaced (whether at maturity or thereafter) or
refinanced from time to time in one or more agreements (in each case with the
same or new agents, lenders or institutional investors), including any agreement
adding or changing the borrower or any guarantor or extending the maturity
thereof or otherwise restructuring all or any portion of the Indebtedness
thereunder or increasing the amount loaned or issued thereunder or altering the
maturity thereof.

 

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Company” means Jos. A. Bank Clothiers, Inc., a Delaware corporation.

 

“Acquired Company Acquisition Agreement Representations” means the
representations and warranties made by the Acquired Company in the Acquisition
Agreement, but only to the extent that Parent or Merger Sub has the right under
the Acquisition Agreement not to consummate the Acquisition Tender Offer or the
Merger as a result of such representations and warranties in the Acquisition
Agreement being inaccurate.

 

“Acquisition” means the Acquisition Tender Offer and the Merger, collectively.

 

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
March 11, 2014, among Parent, Merger Sub and the Acquired Company, together with
the exhibits thereto and the related disclosure letter.

 

“Acquisition Tender Offer” means the offer to purchase for cash all the
outstanding shares of common stock in the Acquired Company by Merger Sub
pursuant to the Acquisition Agreement.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, notwithstanding the
foregoing, in the case of the Tranche B Term Loans, the Adjusted LIBO Rate shall
at no time be less than 1.00% per annum.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agreement” means this Term Credit Agreement, as modified, amended or restated
from time to time.

 

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Borrower taking into account the interest rate, margin,
original issue discount, upfront fees and “LIBOR floors” or “base rate floors”;
provided that (i) original issue discount and upfront fees shall be equated to
interest rate assuming a four-year life to maturity of such Indebtedness,
(ii) customary arrangement, structuring, underwriting, amendment or commitment
fees paid solely to the applicable arrangers or agents with respect to such
Indebtedness shall be excluded and (iii) for the purpose of Section 2.17, if the
“LIBOR floor” or “base rate floor” for the Incremental Term Loans exceeds 100
basis points or 200 basis points, respectively, such excess shall be equated to
interest rate margins for the purpose of this definition.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1% per
annum; provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any
day shall be based on the LIBO Screen Rate at approximately 11:00 a.m., London
time, on such day.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively. 
Notwithstanding the foregoing, in the case of the Tranche B Term Loans, the
Alternate Base Rate shall at no time be less than 2.00% per annum.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent and its affiliated companies from time to time
concerning or relating to bribery or corruption.

 

“Applicable Rate” means, for any day, (a) with respect to any Tranche B Term
Loan, (i) 3.50% in the case Eurodollar Tranche B Term Loans and (ii) 2.50% in
the case of ABR Tranche B Term Loans, and (b) with respect to any Incremental
Term Loan or Extended Term Loans of any Series, the rate per annum specified in
the Incremental Facility Agreement or Extension Agreement establishing the
Incremental Term Commitments or Extended Term Loans of such Series.

 

“Applicable Ticking Fee Rate” means a rate per annum equal to (x) 0% until
June 1, 2014, (y) 50% of the Applicable Rate for Eurodollar Tranche B Term Loans
for the period from and including June 1, 2014 through and including June 30,
2014 and (z) 100% of the Applicable Rate for Eurodollar Tranche B Term Loans for
the period on and after July 1, 2014.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, in their capacities as joint bookrunners and joint lead
arrangers for the credit facility established hereby.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Auction” has the meaning provided in Section 9.04(e)(i).

 

“Auction Manager” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection

 

2

--------------------------------------------------------------------------------


 

with any Auction Procedures pursuant to Section 9.04(e)(i); provided that the
Borrower shall not designate the Administrative Agent as the Auction Manager
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Manager); provided, further, that neither the Borrower nor any of
its Affiliates may act as the Auction Manager.

 

“Auction Procedures” means the Dutch auction procedures reasonably satisfactory
to the Administrative Agent.

 

“Available Amount” means, as of any date of determination, an amount not less
than zero, determined on a cumulative basis equal to, without duplication:

 

(a)                                 $25,000,000, plus

 

(b)                                 the Available ECF Amount at such time, plus

 

(c)                                  the cumulative amount of net cash proceeds
received by Parent (other than from a Restricted Subsidiary) from (i) the sale
of Equity Interests of Parent after the Effective Date and on or prior to such
time (including upon exercise of warrants or options) and (ii) Indebtedness of
Parent or any Restricted Subsidiary issued following the Effective Date that has
been converted into Equity Interests of Parent (other than Disqualified Stock),
plus

 

(d)                                 the net cash proceeds received by Parent or
any Restricted Subsidiary from any distribution, dividend, return of capital,
repayment of loans or upon the disposition of any Investment, in each case to
the extent received in respect of an Investment made in reliance on pursuant to
Section 8.04(f) and the fair market value of the Investments by Parent and its
Restricted Subsidiaries made in any Unrestricted Subsidiary pursuant to
Section 8.04(f) at the time it is redesignated as or merged into a Restricted
Subsidiary in reliance on the Available Amount, plus

 

(e)                                  Declined Proceeds, minus

 

(f)                                   any amount of the Available Amount used to
make Investments pursuant to Section 6.04(f) after the Effective Date and prior
to such time, minus

 

(g)                                  any amount of the Available Amount used to
make Restricted Payments pursuant to Section 6.08(a)(vi) after the Effective
Date and prior to such time, minus

 

(h)                                 any amount of the Available Amount used to
make payments in respect of Indebtedness pursuant to Section 6.08(b)(vi) after
the Effective Date and prior to such time, in each case as of such date of
determination.

 

“Available ECF Amount” means, on any date, an amount determined on a cumulative
basis equal to Excess Cash Flow for each year, commencing with the fiscal year
ending January 30, 2016 and ending with the fiscal year of Parent most recently
ended prior to the date of determination for which financial statements and a
Compliance Certificate have been delivered pursuant to Section 5.01(c) to the
extent not applied or required to be applied to prepay Term Loans pursuant to
Section 2.09 (without regard to any credit against such obligation).

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” means The Men’s Wearhouse, Inc., a Texas corporation, and its
successors.

 

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form approved by the
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Cash Equivalents” means:

 

(a)                                 marketable direct obligations issued or
unconditionally guaranteed by the United States Government, the Government of
Canada, or the UK government, or issued by an agency thereof and backed by the
full faith and credit of the United States Government, the Government of Canada,
or the UK government, as the case may be, in each case maturing within two years
after the date of acquisition thereof;

 

(b)                                 marketable direct obligations issued by any
state of the United States of America or any province of Canada, or any
political subdivision of any such state or province or any public
instrumentality thereof, in each case maturing within two years after the date
of acquisition thereof and, at the time of acquisition, having the highest
rating obtainable from either Standard & Poor’s or Moody’s (or, if at any time
neither Standard & Poor’s nor Moody’s shall be rating such obligations, then
from such other nationally recognized rating services acceptable to the
Administrative Agent);

 

(c)                                  commercial paper maturing no more than nine
months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either Standard & Poor’s or Moody’s
(or, if at any time neither Standard & Poor’s nor Moody’s shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services acceptable to the Administrative Agent);

 

(d)                                 certificates of deposit or bankers
acceptances denominated in US Dollars, Canadian Dollars, Sterling or Euro and
maturing within ninety (90) days after the date of acquisition thereof issued by
any Lender or any other commercial bank organized under the laws of the United
States of America or Canada or any state or province thereof or the District of
Columbia, or the UK, in each case having combined capital and surplus of not
less than $250,000,000 (or the foreign currency equivalent thereof);

 

(e)                                  repurchase agreements of the Administrative
Agent, any Lender or any other commercial bank organized under the laws of the
United States of America or Canada or any state or province thereof or the
District of Columbia, or the UK, in each case having combined capital and
surplus of not less than $250,000,000 (or the foreign currency equivalent
thereof);

 

(f)                                   overnight investments with the
Administrative Agent, any Lender or any other commercial bank organized under
the laws of the United States of America or Canada or any state or province
thereof or the District of Columbia, or the UK, in each case having combined
capital and surplus of not less than $250,000,000 (or the foreign currency
equivalent thereof);

 

(g)                                  other readily marketable instruments issued
or sold by the Administrative Agent, any Lender or any other commercial bank
organized under the laws of the United States of America or Canada or any state
or province thereof or the District of Columbia, or the UK, in each case having
combined capital and surplus of not less than $250,000,000 (or the foreign
currency equivalent thereof); and

 

(h)                                 funds invested in brokerage accounts with
nationally recognized brokerage houses or money market accounts, in each case
for less than thirty (30) days.

 

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

4

--------------------------------------------------------------------------------


 

“CFC Holdco” means a Domestic Subsidiary with no material assets other than
equity interests of one or more Foreign Subsidiaries that are CFCs.

 

“Change in Control” means (a) any transaction (including a merger or
consolidation) the result of which is that any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than 50 percent (50%) of the total voting power of all classes of the voting
stock of Parent or the surviving Person and/or warrants or options to acquire
such voting stock, calculated on a fully diluted basis, (b) the sale, lease or
transfer of all or substantially all of Parent’s assets (whether Equity Interest
in its Subsidiaries, the assets of its Subsidiaries, or some combination
thereof) to any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act), except to Parent or one or more of its Restricted
Subsidiaries, or (c) at any time after a Permitted Borrower Reorganization,
Parent shall cease to beneficially own, directly or indirectly, 100% of the
issued and outstanding Equity Interests of the Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

 

“Charges” has the meaning set forth in Section 9.15.

 

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche B Term Loans or
Incremental Term Loans or Extended Term Loans of any Series, (b) any Commitment,
refers to whether such Commitment is a Tranche B Term Commitment or an
Incremental Term Commitment of any Series and (c) any Lender, refers to whether
such Lender has a Loan or Commitment of a particular Class.  Additional Classes
of Loans, Borrowings, Commitments and Lenders may be established pursuant to
Sections 2.18 and 2.19.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the
Collateral Documents as security for the Secured Obligations.

 

“Collateral Agreement” means the Guarantee and Collateral Agreement among
Parent, the other Loan Parties and the Administrative Agent, substantially in
the form of Exhibit C, together with all supplements thereto.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 the Administrative Agent shall have received
from Parent and each Designated Subsidiary either (i) a counterpart of the
Collateral Agreement, duly executed and delivered on behalf of such Person, or
(ii) in the case of any Person that becomes a Designated Subsidiary after the
Effective Date, a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, together with
such documents and opinions with respect to such Designated Subsidiary as may
reasonably be requested by the Administrative Agent;

 

(b)                                 all Equity Interests owned by or on behalf
of any Loan Party shall have been pledged pursuant to, and to the extent
required by, the Collateral Agreement and, in the case of Equity Interests
entitled to vote (within the meaning of Treas.  Reg.  Section 1.956-2(c)(2)) in
any CFC or CFC Holdco, the Loan Parties shall not be required to pledge more
than 65% of such Equity Interests entitled to vote of any

 

5

--------------------------------------------------------------------------------


 

such CFC or CFC Holdco or enter into any pledge agreement governed by the laws
of any jurisdiction outside the United States of America, and the Administrative
Agent shall, to the extent required by the Collateral Agreement, have received
certificates or other instruments representing all such certificated Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;

 

(c)                                  all Indebtedness of Parent and any
Subsidiary and all Indebtedness of any other Person, in each case that is owing
to any Loan Party and in a principal amount of $1,000,000 or more, shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

 

(d)                                 all documents and instruments, including UCC
financing statements, required by the Collateral Documents or this Agreement
with the priority required by the Collateral Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording;

 

(e)                                  the Administrative Agent shall have
received (within 90 days after the Effective Date with respect to Mortgaged
Properties of the Loan Parties on the Effective Date after giving effect to the
Acquisition) (i) counterparts of a Mortgage with respect to each Mortgaged
Property duly executed and delivered by the record owner of such Mortgaged
Property, (ii) a policy or policies of title insurance, naming the
Administrative Agent as the insured for the benefit of the Secured Parties,
issued by a nationally recognized title insurance company reasonably acceptable
to the Administrative Agent insuring the Lien of each such Mortgage as a valid
and enforceable Lien on the Mortgaged Property described therein, free of any
other Liens except as permitted under Section 6.02, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (iii) prior to the execution and delivery of each Mortgage,
a completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to the Mortgaged Property encumbered by such
Mortgage (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower), and if any Mortgaged
Property is located in an area determined by the Federal Emergency Management
Agency to have special flood hazards, a copy of, or a certificate as to coverage
under, and a declaration page relating to, the flood insurance policies required
by Section 5.08 and the applicable provisions of the Collateral Documents, each
of which shall (u) be endorsed or otherwise amended to include a “standard” or
“New York” lender’s loss payable or mortgagee endorsement (as applicable),
(v) identify the addresses of each property located in a special flood hazard
area, (x) indicate the applicable flood zone designation, the flood insurance
coverage and the deductible relating thereto, (y) provide that the insurer will
give the Administrative Agent 45 days written notice of cancellation or
non-renewal and (z) shall be otherwise in form and substance satisfactory to the
Administrative Agent, and (iv) such surveys, abstracts, appraisals, legal
opinions and other documents as the Administrative Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property;

 

(f)                                   the Administrative Agent shall have
received a counterpart, duly executed and delivered by the applicable Loan Party
and the applicable depositary bank or securities intermediary, as the case may
be, of a Control Agreement with respect to (i) each Deposit Account maintained
by any Loan Party and (ii) each securities account maintained by any Loan Party
with any securities intermediary, in each case, other than Excluded Accounts,
within the time periods required by the Collateral Agreement; and

 

(g)                                       each Loan Party shall have obtained
all material consents and approvals required in connection with the execution
and delivery of all Collateral Documents to which it is a party and the
performance of its obligations thereunder.

 

Notwithstanding the foregoing, any Designated Subsidiary formed or acquired
after the consummation of the Acquisition shall not be required to comply with
the foregoing requirements prior to the time specified in Section 5.03.  The
foregoing definition shall not require the creation or perfection of pledges of
or security interests in, or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions, appraisals,
surveys or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of

 

6

--------------------------------------------------------------------------------


 

Guarantees by any Restricted Subsidiary, if and for so long as the
Administrative Agent, in consultation with Parent, determines that the cost of
creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance or flood insurance, legal opinions, appraisals,
surveys or other deliverables in respect of such assets, or providing such
Guarantees, shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.  The Administrative Agent may in its sole discretion, grant
extensions of time for the creation and perfection of security interests in
(including delivery of promissory notes as required by clause (c) above) or the
obtaining of title insurance or, subject to the requirements of applicable law,
flood insurance, legal opinions, appraisals, surveys or other deliverables with
respect to particular assets or the provision of any Guarantee by any Designated
Subsidiary (including extensions beyond the Effective Date or in connection with
assets acquired, or Designated Subsidiaries formed or acquired, after the
Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Collateral Documents, it
being acknowledged and agreed that Administrative Agent shall take the
cooperation of and constraints upon third party providers into consideration
when making such determination.

 

“Collateral Documents” means the Collateral Agreement, each Control Agreement,
each Mortgage, each IP Security Agreement and each other document granting a
Lien upon any assets of any Loan Party as security for payment of the Secured
Obligations.

 

“Commitment” means a Tranche B Term Commitment, an Incremental Term Commitment
of any Series or a combination thereof (as the context requires).

 

“Commitment Letter” means the Commitment Letter dated March 11, 2014, among
JPMCB, J.P.  Morgan Securities LLC, Bank of America, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Parent.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 9.01, including through the
Platform.

 

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated April 2014, relating to the credit facility provided for
herein.

 

“Consolidated Capital Expenditures” means, for any period for Parent and its
Restricted Subsidiaries, without duplication, all expenditures (whether paid in
cash or other consideration and including deferred and accrued liabilities)
during such period that, in accordance with GAAP, are or should be included in
additions to property, plant and equipment or similar items reflected in the
consolidated statement of cash flows for such period; provided that Consolidated
Capital Expenditures shall not include, for purposes hereof, (a) expenditures in
connection with any acquisition of a Person or line of business permitted
hereunder or (b) expenditures of proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or property.

 

“Consolidated Current Assets” means, as at any date of determination, the
consolidated current assets of Parent and its Restricted Subsidiaries that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
consolidated current liabilities of Parent and its Restricted Subsidiaries that
may property be classified as current liabilities in conformity with GAAP,
excluding, without duplication, the current portion of any long-term
Indebtedness.

 

7

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted (and not added
back) in determining such Consolidated Net Income, the sum of (i) consolidated
interest expense (and, to the extent not reflected therein, bank and letter of
credit fees and costs of surety bonds in connection with financing activities)
for such period (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations), (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any non-cash extraordinary charges for such
period, (v) any non-cash compensation charges, including charges arising from
restricted stock and stock-option grants, for such period, (vi) any other
non-cash charges (other than the write-down or write-off of current assets, any
additions to bad debt reserve or bad debt expense or any accruals for estimated
sales discounts, returns or allowances) for such period, (vii) any losses for
such period attributable to early extinguishment of Indebtedness or obligations
under any Swap Agreement, (viii) any costs, fees, losses and expenses paid in
connection with, and other unusual or non-recurring charges (or losses) relating
to, the Transactions, in each case, paid or incurred on or prior to the
Effective Date or prior to the end of the first full fiscal quarter ending after
the Effective Date, (ix) any net after-tax extraordinary, unusual or
nonrecurring losses, costs, charges or expenses (including, without limitation,
restructuring, business optimization costs, charges or reserves (including any
unusual or non-recurring operating expenses directly attributable to the
implementation of cost savings initiatives), recruiting fees, fees of
restructuring or business optimization consultants, integration and
non-recurring severance, relocation, consolidation, transition, integration or
other similar charges and expenses, contract termination costs, excess pension
charges, system establishment charges, start-up or closure or transition costs,
expenses related to any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to curtailments or modifications to pension and post-retirement
employee benefit plans and litigation settlements or losses outside the ordinary
course of business), provided that the aggregate amount added back pursuant to
this clause (ix) may not exceed, when aggregated with the amount of any increase
for such period to Consolidated EBITDA pursuant to clause (ii) of the definition
of “Pro Forma Basis,” 10% (or, for any four fiscal quarter period ending prior
to the end of the eighth full fiscal quarter ending after the Effective Date,
20%, so long as any such amount above 10% is attributable to the Transactions
and the integration of the Acquired Company and its Subsidiaries) of
Consolidated EBITDA for such period (prior to giving effect to any increase
pursuant to such clause (ii) or this clause (a)(ix)) (x) costs, fees, losses,
expenses, premiums or penalties incurred during such period in connection with
Permitted Acquisitions (whether or not consummated), other Investments
consisting of acquisitions or assets or equity constituting a business unit,
line of business, division or entity (whether or not consummated) and permitted
Asset Sales (whether or not consummated), other than Asset Sales effected in the
ordinary course of business, (xi) any expense or charges incurred during such
period in connection with any permitted issuance of debt, equity securities or
any refinancing transactions, (xii) amortization of tuxedo rental products and
(xiii) the excess of rent expense in respect of operating leases in accordance
with GAAP for such period over cash rent expense in respect of operating leases
for such period (to the extent exceeding cash rent) and minus (b) without
duplication (i) to the extent not deducted in determining such Consolidated Net
Income, all cash payments made during such period on account of non-cash charges
that were or would have been added to Consolidated Net Income pursuant to
clauses (a)(iv), (a)(v) or (a)(vi) above in such period or in a previous period,
(ii) to the extent included in determining such Consolidated Net Income, (A) any
extraordinary gains and all non-cash items of income (other than normal accruals
in the ordinary course of business) for such period and (B) any gains for such
period attributable to early extinguishment of Indebtedness or obligations under
any Swap Agreement, all determined on a consolidated basis in accordance with
GAAP and (iii) the amount, if any, by which cash rent expense for such period
exceeded rent expense in respect of operating leases in accordance with GAAP for
such period; provided that Consolidated EBITDA shall be calculated so as to
exclude the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by Parent or
any Restricted Subsidiary, other than dispositions in the ordinary course of
business.  For purposes of calculating Consolidated EBITDA for any period, if
during such period Parent or any Restricted Subsidiary shall have consummated a
Pro Forma Event since the first day of such period, Consolidated EBITDA for such
period shall be calculated on a Pro Forma Basis after giving effect thereto.

 

“Consolidated Net Income” means, for any period, the net income or loss of
Parent and the Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than Parent) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to Parent or, subject to
clauses (b) and (c) below, any of the Restricted Subsidiaries during such
period, (b) the income of, and any amounts referred to in clause (a) above paid
to, any Restricted Subsidiary (other than a Loan Party) to the extent that, on
the date of determination, the declaration or payment of cash dividends or
similar cash distributions by such Restricted

 

8

--------------------------------------------------------------------------------


 

Subsidiary is restricted by operation of the terms of its organizational
documents or any agreement, instrument, judgment, decree, statute, rule or
regulation applicable to such Restricted Subsidiary, and (c) the income or loss
of, and any amounts referred to in clause (a) above paid to, any Restricted
Subsidiary that is not wholly owned by Parent to the extent such income or loss
or such amounts are attributable to the noncontrolling interest in such
Restricted Subsidiary.

 

“Consolidated Working Capital” means, as of the date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period, an amount
(which may be positive or negative) equal to Consolidated Working Capital as of
the beginning of such period, minus the Consolidated Working Capital as of the
end of such period.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.

 

“Declined Proceeds” has the meaning set forth in Section 2.09(c).

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Deposit Account” has the meaning set forth in the Collateral Agreement.

 

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by Parent or any of its Restricted Subsidiaries in
connection with an asset sale that is so designated as Designated Noncash
Consideration pursuant to a certificate of a Financial Officer of Parent
delivered to the Administrative Agent setting forth the basis of such valuation,
less the amount of cash and Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

 

“Designated Persons” means any person or entity listed on a Sanctions List.

 

“Designated Subsidiary” means each Subsidiary other than any Excluded
Subsidiary.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Section 3.06 of the Disclosure Letter.

 

“Disclosure Letter” means the letter form the Borrower to the Lenders delivered
on or prior to the date hereof.

 

“Disqualified Stock” means any Equity Interests which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the latest Maturity Date (determined as of the date of
issuance thereof or, in the case of any such Equity Interests outstanding on the
date hereof, the date hereof), or (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) cash, (ii) debt
securities or (iii) any Equity Interests referred to in (a) above, in each case
at any time prior to the first anniversary of the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the

 

9

--------------------------------------------------------------------------------


 

date hereof, the date hereof).  Notwithstanding the foregoing, any Equity
Interests that would constitute Disqualified Stock solely because holders of the
Equity Interests have the right to require the issuer of such Equity Interests
to repurchase such Equity Interests upon the occurrence of a change of control
or an asset sale will not constitute Disqualified Stock if the terms of such
Equity Interests provide that the issuer may not repurchase or redeem any such
Equity Interests pursuant to such provisions unless such repurchase or
redemption is permitted under the terms of this Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of Parent that is organized under the
laws of the United States, any state of the United States or the District of
Columbia.

 

“ECF Percentage” means, as of the date of determination, (a) if the Senior
Secured Leverage Ratio as of the last day of the applicable fiscal year of
Parent is greater than 2.50:1.00, 50%, (b) if the Senior Secured Leverage Ratio
as of the last day of the applicable fiscal year of Parent is less than or equal
to 2.50:1.00 but greater than 2.00:1.00, 25% and (c) otherwise, 0%.

 

“Effective Date” means the date on which the conditions specified in Article IV
are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or Parent, any Subsidiary or any other Affiliate of Parent.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata & natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means all applicable federal, state, and local laws
(including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), and binding agreements
with any Governmental Authority in each case, relating to pollution or
protection of the Environment, human health and safety (to the extent related to
exposure to Hazardous Materials), or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to: 
(a) compliance or non-compliance with any Environmental Law or permit, license
or approval issued thereunder, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threat of Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

 

10

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived or a failure to make a required contribution to a Multiemployer
Plan, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA, of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is in “at-risk” status
(as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code),
(e) the incurrence by any Loan Party or any ERISA Affiliate of any liability
under Title IV of ERISA (other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, (f) the receipt by any Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA, (g) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; (h) the incurrence by any Loan Party
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan (including any liability under
Section 4062(e) of ERISA) or Multiemployer Plan, (i) the receipt by any Loan
Party or any ERISA Affiliate of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 305 of ERISA or
Section 432 of the Code, (j) a failure by any Loan Party or any ERISA Affiliate
to pay when due (after expiration of any applicable grace period) any
installment payment with respect to Withdrawal Liability, or (k) the occurrence
of a non-exempt “prohibited transaction” (as defined in Section 4975 of the Code
or Section 406 of ERISA) with respect to which any Loan Party or any ERISA
Affiliate is a “disqualified person” (within the meaning of Section 4975 of the
Code) or a “party in interest” (within the meaning of Section 406 of ERISA) or
could otherwise reasonably be expected to be liable.

 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” has the meaning set forth in Article VII.

 

“Excess Cash Flow” means, for any fiscal year of Parent, the excess of (a) the
sum, without duplication, of (i) Consolidated EBITDA for such fiscal year (but
without giving effect to any inclusion of Consolidated EBITDA pursuant to the
definition of Pro Forma Basis) and (ii) the Consolidated Working Capital
Adjustment for such fiscal year (if positive) and minus (b) the sum, without
duplication, of (i) the amount of any taxes payable in cash by Parent and its
Restricted Subsidiaries with respect to such fiscal year, (ii) consolidated
interest expense for such fiscal year payable in cash, (iii) Consolidated
Capital Expenditures made in cash during such fiscal year except to the extent
financed with the proceeds of Indebtedness (other than Indebtedness under the
ABL Credit Agreement), (iv) permanent repayments of Indebtedness (other than
repayments (x) of Loans, except for repayments of Loans under Section 2.07,
(y) of revolving Indebtedness except to the extent there is an equivalent
permanent reduction of commitments thereunder or (z) from the proceeds of other
Indebtedness (other than Indebtedness under the ABL Credit Agreement)) made in
cash by Parent or any of its Restricted Subsidiaries during such fiscal year,
(v) the Consolidated Working Capital Adjustment for such fiscal year (if
negative), (vi) the sum of, in each case, to the extent paid in cash and added
back in the calculation of Consolidated EBITDA for such fiscal year, all fees,
costs, losses, expenses, charges, proceeds or other amounts identified in
clauses (a)(viii), (ix), (x), (xi), and (xiii) of the definition thereof and
(vii) except to the extent funded with the proceeds of Indebtedness (other than
Indebtedness under the ABL Credit Agreement), the aggregate amount of
Investments pursuant to clauses (h) and (n) of Section 6.04 during such period
and the aggregate amount of Restricted Payments pursuant to clauses (a)(iii),
(v), (vii) and (viii) of Section 6.08 during such period.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Account” means any deposit account or securities account of a Loan
Party of the type described in the definition of “Excluded Accounts” in the
Collateral Agreement.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary of Parent, (b) any Foreign Subsidiary of Parent, (ii) any Subsidiary
that is a direct or indirect Subsidiary of a Foreign Subsidiary of Parent that
is a CFC and (iii) any CFC Holdco, (c) any Subsidiary that is prohibited or
restricted by applicable law from providing a Guarantee of the Obligations or if
such Guarantee would require governmental (including regulatory)

 

11

--------------------------------------------------------------------------------


 

consent, approval, license or authorization unless such consent, approval,
license or authorization has been received, (d) any Subsidiary that is a
not-for-profit organization, (e) any Unrestricted Subsidiary, (f) any Restricted
Subsidiary that is an Immaterial Subsidiary (unless Parent otherwise elects),
and (g) any other Restricted Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to Parent),
the cost or other consequences of becoming a Guarantor shall be excessive in
view of the benefits to be obtained by the Lenders therefrom.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
imposed by a jurisdiction as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, such jurisdiction or as a result of any
other present or former connection between such Recipient and such jurisdiction
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document and/or sold or assigned an
interest in any Loan Document), (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the applicable Loan or Commitment (other than an assignee pursuant to an
assignment request by the Borrower under Section 2.17(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) any Taxes attributable to a Lender’s failure to
comply with Section 2.15(e) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of January 26, 2011, by and among Parent, certain of its
subsidiaries party thereto, the lenders party thereto, JPMCB, as agent for such
lenders, and certain other parties thereto.

 

“Extended Term Loans” has the meaning set forth in the definition of “Extension
Permitted Amendments.”

 

“Extending Lender” has the meaning set forth in Section 2.19(a).

 

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Loan Parties, the
Administrative Agent and one or more Extending Lenders, effecting an Extension
Permitted Amendment and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.19.

 

“Extension Offer” has the meaning set forth in Section 2.19(a).

 

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.19, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans of the applicable Extension Request Class (any such
Loans with an extended Maturity Date being referred to as the “Extended Loans”)
and, in connection therewith, (a) an increase or decrease in the rate of
interest accruing on such Extended Loans, (b) a modification of the scheduled
amortization applicable to such Extended Term Loans, provided that the Weighted
Average Life to Maturity of such Extended Term Loans shall be no shorter than
the remaining Weighted Average Life to Maturity (determined at the time of such
Extension Offer) of the Loans of the applicable Extension Request Class, (c) a
modification of voluntary or mandatory prepayments applicable thereto (including
prepayment premiums and other restrictions thereon), provided that such
requirements may provide that such Extended Term Loans may participate in any
mandatory prepayments on a pro rata basis (or on a basis that is less than a pro
rata basis) with the Loans of the applicable Extension Request Class, but may
not provide for mandatory prepayment requirements that are more favorable than
those applicable to the Loans of the applicable Extension Request Class, (d) an
increase in the fees payable to, or the inclusion of new fees to be payable to,
the Extending Lenders in respect of such Extension Offer or their Extended Term
Loans and/or (e) an addition of any affirmative or negative covenants applicable
to Parent and the Restricted Subsidiaries, provided that any such additional
covenant with which Parent and the Restricted Subsidiaries shall be

 

12

--------------------------------------------------------------------------------


 

required to comply prior to the latest Maturity Date in effect immediately prior
to such Extension Permitted Amendment for the benefit of the Extending Lenders
providing such Extended Loans shall also be for the benefit of all other
Lenders.

 

“Extension Request Class” has the meaning set forth in Section 2.19(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
Treasury regulations or other official administrative interpretations thereof,
and any agreements entered into pursuant to current Section 1471(b) of the Code
(or any amended or successor version described above).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the Fee Letter dated March 11, 2014, among Parent, the
Administrative Agent and the other parties thereto.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person.

 

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary of Parent, other than a Domestic
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
county, provincial or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national body exercising
such powers or functions, such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation

 

13

--------------------------------------------------------------------------------


 

guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by the chief financial officer of Parent)).

 

“Guarantors” means (a) each Subsidiary of Parent (other than any Excluded
Subsidiary and, after a Permitted Borrower Reorganization, the New Subsidiary
Borrower), in each case, until any such Subsidiary is released as a Guarantor in
accordance with the Loan Documents and (b) from and after the occurrence of a
Permitted Borrower Reorganization, Parent.

 

“Hazardous Materials” means any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any applicable Environmental
Law, including, without limitation, any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances or mold.

 

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary (other than the Borrower) that, at the last day of the most recently
ended fiscal quarter of Parent for which financial statements have theretofore
been most recently delivered pursuant to Section 5.01(a) or (b), accounted for
less than (x) 2.5% of Total Assets at such date and (y) less than 2.5% of the
consolidated revenues of Parent and its Restricted Subsidiaries for the most
recent four fiscal quarter period ending on or prior to such date; provided
that, notwithstanding the above, “Immaterial Subsidiary” shall exclude any of
the Parent’s Restricted Subsidiaries designated in writing to the Administrative
Agent, by a responsible officer of Parent (which Parent shall be required to
designate (and hereby undertakes to designate) to the extent necessary to ensure
that Immaterial Subsidiaries, in the aggregate, accounted for, at the last day
of any fiscal quarter of Parent for which financial statements have theretofore
been most recently delivered pursuant to Section 5.01(a) or (b), less than 5.0%
of Total Assets at such date and less than 5.0% of consolidated revenues of
Parent and its Restricted Subsidiaries for the four fiscal quarter period ending
on such date.  In no event shall the New Subsidiary Borrower at any time
constitute an Immaterial Subsidiary.

 

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate.”

 

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Loan Parties, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments of any Series and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.18.

 

“Incremental Lender” means a Lender with an Incremental Term Commitment or an
outstanding Incremental Term Loan.

 

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.18, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

 

“Incremental Term Loan” means a Loan made by an Incremental Lender to the
Borrower pursuant to Section 2.18.

 

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or

 

14

--------------------------------------------------------------------------------


 

services (excluding (i) current accounts payable incurred in the ordinary course
of business, (ii) deferred compensation payable to directors, officers or
employees of Parent or any Restricted Subsidiary and (iii) any purchase price
adjustment or earnout incurred in connection with an acquisition, except to the
extent that the amount payable pursuant to such purchase price adjustment or
earnout is, or becomes, reasonably determinable), (e) all Capital Lease
Obligations and Synthetic Lease Obligations of such Person, (f) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (g) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (h) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person (but only to the extent of the
lesser of (x) the amount of such Indebtedness and (y) the fair market value of
such property, if such Indebtedness has not been assumed by such Person), and
(i) all Guarantees by such Person of Indebtedness of others.  The Indebtedness
of any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor by contract, as a matter of law or otherwise as a result of
such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), all Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Intercreditor Agreement” means the Intercreditor Agreement among the Loan
Parties, the Administrative Agent and the administrative agent, collateral
agent, collateral trustee or a similar representative for the ABL Credit
Agreement and any other representative that becomes a party thereto, in
substantially the form of Exhibit I, with such changes therefrom as are
contemplated or permitted by Section 9.19.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, which shall be, in the
case of any such written request, in the form of Exhibit E or any other form
approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar quarter and the Maturity Date applicable to such
ABR Loan and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, such day or days prior to the last day of such Interest Period
as shall occur at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date applicable to such Eurodollar Loan.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender participating therein, twelve months)
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate) 
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

15

--------------------------------------------------------------------------------


 

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by the
chief financial officer of Parent)) in, any other Person that are held or made
by the specified Person.  The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, without any adjustment for write-downs
or write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee,” (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of Parent) of the consideration
therefor (including any Indebtedness assumed in connection therewith), plus the
fair value (as so determined) of all additions, as of such date of
determination, thereto, and minus the amount, as of such date of determination,
of any portion of such Investment repaid to the investor in cash as a repayment
of principal or a return of capital, as the case may be, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such Investment,
(d) any Investment (other than any Investment referred to in clause (a), (b) or
(c) above) in the form of a transfer of Equity Interests or other property by
the investor to the investee, including any such transfer in the form of a
capital contribution, shall be the fair value (as determined reasonably and in
good faith by the chief financial officer of Parent) of such Equity Interests or
other property as of the time of such transfer (less, in the case of any
investment in the form of transfer of property for consideration that is less
than the fair value thereof, the fair value (as so determined) of such
consideration as of the time of the transfer), minus the amount, as of such date
of determination, of any portion of such Investment repaid to the investor in
cash as a return of capital, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the time of such transfer, and (e) any Investment (other
than any Investment referred to in clause (a), (b), (c) or (d) above) in any
Person resulting from the issuance by such Person of its Equity Interests to the
investor shall be the fair value (as determined reasonably and in good faith by
the chief financial officer of Parent) of such Equity Interests at the time of
the issuance thereof.

 

“IP Security Agreements” has the meaning set forth in the Collateral Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K hereto (which such changes thereto the
Administrative Agent may agree) between the Administrative Agent and one or more
collateral agents or representatives for the holders of Indebtedness that is
secured by a Lien on the Collateral ranking junior to the Liens of the Loan
Documents.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion (in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and provided,
further, if the

 

16

--------------------------------------------------------------------------------


 

LIBO Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) then the LIBO Rate shall be the Interpolated
Rate, provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.

 

“Loan Documents” means this Agreement, the Incremental Facility Agreements, the
Extension Agreements, the Refinancing Facility Agreements, the Collateral
Agreement, the other Collateral Documents, the Intercreditor Agreement and,
except for purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.05(e).

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, Lenders holding outstanding Loans of such Class representing more
than 50% of all Loans of such Class outstanding at such time.

 

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $25,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the results of
operations, assets, business or financial condition of Parent and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to perform
any of their monetary obligations under the Loan Documents to which it is a
party or (c) the rights of or benefits available to the Administrative Agent or
the Lenders under the Loan Documents.

 

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by Parent or any Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $25,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Loan Documents), or obligations in respect of one or more Swap
Agreements, of any one or more of Parent and the Restricted Subsidiaries in an
aggregate principal amount exceeding $50,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Parent or
any Restricted Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that
Parent or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

17

--------------------------------------------------------------------------------


 

“Material Subsidiary” means each Subsidiary that is not an Immaterial
Subsidiary.

 

“Maturity Date” means the Tranche B Term Maturity Date, the Incremental Term
Maturity Date with respect to Incremental Term Loans of any Series or the
Maturity Date of any Extended Term Loans of any Series, as the context requires.

 

“Maximum Rate” has the meaning set forth in Section 9.15.

 

“Merger” means the merger of Merger Sub with and into the Acquired Company, with
the Acquired Company surviving such merger as a wholly owned Subsidiary of
Parent.

 

“Merger Sub” means Java Corp., a Delaware corporation.

 

“MNPI” means material information concerning Parent, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act.  For
purposes of this definition, “material information” means information concerning
Parent, the Subsidiaries or any Affiliate of any of the foregoing, or any of
their securities, that would reasonably be expected to be material for purposes
of the United States federal and state securities laws.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations.  Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Mortgaged Property” means each parcel of real property (together with any
adjoining or other parcels of real property integral to the operation of any
facility owned by any Loan Party; provided that such additional parcels of real
property shall not constitute Mortgaged Property if the applicable Loan Party is
unable to deliver a Mortgage encumbering such additional parcels despite using
commercially reasonable efforts to deliver them) located in the United States of
America owned in fee by a Loan Party, and the improvements thereto, that
(together with such improvements) has a fair market value of $10,000,000 or more
on the Effective Date or at the time of acquisition thereof by any Loan Party
or, with respect to real property owned by a Subsidiary that becomes a Loan
Party after the Effective Date, at the time such Subsidiary becomes a Loan
Party.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions or has any ongoing obligation with
respect to withdrawal liability (within the meaning of Title IV of ERISA).

 

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all actual fees
and out-of-pocket expenses paid in connection with such event by Parent and the
Restricted Subsidiaries to Persons that are not Affiliates of Parent or any
Restricted Subsidiary, (ii) in the case of a sale, transfer, lease or other
disposition (including pursuant to a Sale/Leaseback Transaction or a casualty or
a condemnation or similar proceeding) of an asset, the amount of all payments
required to be made by Parent and the Restricted Subsidiaries as a result of
such event to repay Indebtedness (other than Loans and Indebtedness under the
ABL Credit Agreement) secured by such asset on a basis prior to the Liens, if
any, on such assets securing the Secured Obligations and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by Parent and the Restricted
Subsidiaries, and the amount of any reserves established by Parent and the
Restricted Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities (other than any
earnout obligations) reasonably estimated to be payable, in each case during the
year that such event occurred or the next succeeding year and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by the chief financial officer of Parent).  For purposes of this
definition, in the event any contingent liability reserve

 

18

--------------------------------------------------------------------------------


 

established with respect to any event as described in clause (b)(iii) above
shall be reduced, the amount of such reduction shall, except to the extent such
reduction is made as a result of a payment having been made in respect of the
contingent liabilities with respect to which such reserve has been established,
be deemed to be receipt, on the date of such reduction, of cash proceeds in
respect of such event.

 

“New Parent” has the meaning set forth in the definition of “Permitted Borrower
Reorganization.”

 

“Not Otherwise Applied” means, with reference to any Excess Cash Flow, that such
amount was not required to prepay Loans pursuant to Section 2.09(c) (other than
as a result of Section 2.09(d)).

 

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes that arise from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, excluding any such Taxes imposed with respect to an
assignment by a Lender (other than an assignment made pursuant to Section 2.17)
if such Tax is imposed as a result of a present or former connection between the
assigner or assignee and the jurisdiction imposing such Tax (other than
connections arising from such having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, and/or sold or assigned an interest in any Loan
Document).

 

“Parent” means (i) prior to a Permitted Borrower Reorganization, the Borrower
and (ii) from and after the occurrence of a Permitted Borrower Reorganization,
the New Parent.

 

“Pari Passu Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit L hereto (with such changes thereto as the
Administrative Agent may agree) between the Administrative Agent and one or more
collateral agents or representatives for the holders of other Indebtedness that
is secured by a Lien on the Collateral that is intended to rank pari passu with
the Liens of the Loan Documents.

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

 

“Participants” has the meaning set forth in Section 9.04(c)(i).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub.L. No. 107-56 (Signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Perfection Certificate” means a certificate in the form of Exhibit F or any
other form approved by the Administrative Agent.

 

“Permitted Acquisition” means the purchase or other acquisition by Parent or any
Restricted Subsidiary of Equity Interests in, or all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of), any Person if (a) in the case of
any purchase or other acquisition of Equity Interests in a Person, such Person
will be, upon the consummation of such acquisition a Restricted Subsidiary, in
each case including as a result of a merger or consolidation between any
Subsidiary and such Person, or (b) in the case of any purchase or other
acquisition of other assets, such assets will be owned by Parent or a Restricted
Subsidiary; provided that (i) no Event of Default exists or would result
therefrom, (ii) on a Pro Forma Basis, the Total Leverage Ratio as of the last
day of the most recent fiscal quarter of Parent for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) does not exceed 3.75 to
1.00 and (iii) the aggregate consideration paid in all Permitted Acquisitions by
the Loan Parties (other than in the form of Equity Interests (other than
Disqualified Stock) of Parent) in respect of Equity Interest in Persons that do
not become Guarantors and assets that are not owned by Loan Parties shall not,
except as otherwise permitted by another provision of Section 8.04, exceed
$50,000,000.

 

19

--------------------------------------------------------------------------------


 

“Permitted Borrower Reorganization” means the formation of a holding company of
the Borrower organized under the laws of Texas (the “New Parent”) (including
through the merger of the Borrower into a wholly-owned Domestic Subsidiary of
the New Parent) pursuant to which (i) the shareholders of the Borrower
immediately prior to the Permitted Borrower Reorganization acquire Equity
Interests in the New Parent corresponding to their Equity Interests in the
Borrower immediately prior to such transaction in exchange for their Equity
Interests in the Borrower, (ii) the New Parent becomes the holder of 100% of the
Equity Interests of the Borrower and (iii) the New Parent becomes a Guarantor
and complies with the Guarantee and Collateral Requirement so long as,
immediately after giving effect thereto, no Event of Default shall have occurred
and is continuing and the New Parent has no material assets or liabilities other
than through its ownership of the Borrower and its Subsidiaries and the Acquired
Company and liabilities in respect of guarantees of obligations of the Borrower
and the other Restricted Subsidiaries; provided that the Borrower shall have
provided at least 30 days prior written notice to the Administrative Agent and
shall have furnished all “know your customer” information requested by the
Lenders with respect to the New Parent at least 10 Business Days prior to such
reorganization.

 

“Permitted Debt” means Indebtedness of any Loan Party (including any Guarantee
thereof by a Loan Party) so long as (i) no portion of such Indebtedness has a
scheduled maturity prior to the date that is 91 days after the final Maturity
Date, (ii) except as contemplated by the final proviso to Section 6.01(a)(xii),
no Subsidiary of the Borrower that is not a Loan Party is an obligor in respect
of such Indebtedness, (iii) the terms and conditions of such Indebtedness (other
than interest rates, fees and call protection) are not, taken as a whole, more
restrictive than the terms of this Agreement (as determined in good faith by
Parent) and (iv) such Indebtedness is not secured by any Liens on any assets of
Parent or any Restricted Subsidiary other than Liens permitted by clause (l) of
Section 6.02.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet delinquent or (i) the validity or amount thereof is being contested in good
faith by appropriate proceedings, (ii) Parent or such Restricted Subsidiary has
set aside on its books reserves with respect thereto to the extent required by
GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law (other than any
Lien imposed pursuant to Section 430(k) of the Code or Section 303(k) of ERISA
or a violation of Section 436 of the Code), arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in compliance with Section 5.06;

 

(c)                                  pledges and deposits made (i) in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of Parent or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;

 

(d)                                 pledges and deposits made to secure the
performance of bids, trade contracts (other than Indebtedness for borrowed
money), leases (other than Capital Lease Obligations), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                   easements, zoning restrictions,
rights-of-way, site plan agreements, development agreements, operating
agreements, cross-easement agreements, reciprocal easement agreements and
similar encumbrances and exceptions to title on real property that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of Parent or any Subsidiary or the ordinary operation of such real property;

 

20

--------------------------------------------------------------------------------


 

(g)                                  customary rights of setoff upon deposits of
cash in favor of banks and other depository institutions and Liens of a
collecting bank arising under the UCC in respect of payment items in the course
of collection;

 

(h)                                      Liens arising from precautionary UCC
financing statement filings (or similar filings under applicable law) regarding
operating leases or consignments;

 

(i)                                          Liens representing any interest or
title of a licensor, lessor or sublicensor or sublessor, or a licensee, lessee
or sublicensee or sublessee, in the property subject to any lease (other than
Capital Lease Obligations), license or sublicense or concession agreement
permitted by this Agreement;

 

(j)                                         Liens arising in the ordinary course
of business in favor of custom and forwarding agents and similar Persons in
respect of imported goods and merchandise in the custody of such Persons;

 

(k)                                      Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(l)                                          Liens or rights of setoff against
credit balances of Parent or any Subsidiary with credit card issuers or credit
card processors to secure obligations of Parent or such Subsidiary, as the case
may be, to any such credit card issuer or credit card processor incurred in the
ordinary course of business as a result of fees and chargebacks; and

 

(m)                             other Liens that are contractual rights of
set-off;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (c) above securing
letters of credit, bank guarantees or similar instruments.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning set forth in Section 9.01(d).

 

“Post Closing Letter Agreement” means that certain letter agreement dated as of
the date hereof by and between Parent and the Administrative Agent.

 

“Prepayment Event” means:

 

(a)                                 any sale, transfer, lease or other
disposition (including pursuant to a Sale/Leaseback Transaction or by way of
merger or consolidation) of any asset of Parent or any Restricted Subsidiary,
including any sale or issuance to a Person other than Parent or any Restricted
Subsidiary of Equity Interests in any Subsidiary, other than (i) dispositions
described in clauses (a) through (f) of Section 6.05 and (ii) other dispositions
resulting in aggregate Net Proceeds not exceeding $10,000,000 for any individual
transactions or series of related transactions;

 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any asset of Parent or any Restricted Subsidiary resulting in
aggregate Net Proceeds of $10,000,000 or more; or

 

21

--------------------------------------------------------------------------------


 

(c)                                  the incurrence by Parent or any Restricted
Subsidiary of any Indebtedness, other than any Indebtedness permitted to be
incurred by Section 6.01 other than Refinancing Term Loans and Refinancing Debt
Securities.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City.  Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Pro Forma Basis” means, with respect to any computation hereunder required to
be made on a pro forma basis giving effect to any proposed Investment or other
acquisition (including any Permitted Acquisition or any Material Acquisition),
any Material Disposition, any Restricted Payment or any payment of or in respect
of any Indebtedness (collectively, “Pro Forma Events”), computation thereof
after giving pro forma effect to adjustments in connection with such Pro Forma
Event that are either (i) in accordance with Regulation S-X under the Securities
Act or (ii) set forth in a certificate of a Responsible Officer of Parent
delivered to the Administrative Agent and believed in good faith by Parent to be
probable based on actions take or to be taken within 12 months following the
consummation of the relevant Pro Forma Event; provided that the aggregate amount
of any increase in Consolidated EBITDA resulting from adjustments pursuant to
this clause (ii) for any four fiscal quarter period of Parent, when aggregated
with the amount of any addback to Consolidated EBITDA pursuant to clause
(a)(ix) of the definition thereof for such period, shall not exceed 10 % (or,
for any four fiscal quarter period ending prior to the end of the eighth full
fiscal quarter ending after the Effective Date, 20%, so long as any such amount
above 10% is attributable to the Transactions and the integration of the
Acquired Company and its Subsidiaries) of Consolidated EBITDA for such period
(prior to giving effect to any increase pursuant to such clause (a)(ix) or this
clause (ii)), in each case, using, for purposes of making such computation, the
consolidated financial statements of Parent and the Restricted Subsidiaries
(and, to the extent applicable, the historical financial statements of any
entities or assets so acquired or to be acquired, or so disposed or to be
disposed), which shall be reformulated as if such Pro Forma Event (and, in the
case of any pro forma computations made hereunder to determine whether such Pro
Forma Event is permitted to be consummated hereunder, to any other Pro Forma
Event consummated since the first day of the period covered by any component of
such pro forma computation and on or prior to the date of such computation), and
any Indebtedness or other liabilities incurred in connection with any such Pro
Forma Event, had been consummated and incurred at the beginning of such period.

 

“Pro Forma Event” has the meaning set forth in the definition of “Pro Forma
Basis.”

 

“Proceeds Collateral Account” means a Deposit Account in which the Net Proceeds
of Term Priority Collateral in respect of any Prepayment Event described in
clause (a) or (b) of the definition of the term “Prepayment Event” are deposited
by Parent or any Restricted Subsidiary to be held pending release as
contemplated by Section 2.09(b) for reinvestment or prepayment, and which has no
other funds contained therein (other than interest on any such proceeds) and is
subject to a Control Agreement in favor of the Administrative Agent.

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document.

 

“Refinancing”  means  (i) the repayment in full of all principal, premium, if
any, interest, fees and other amounts due or outstanding under the Existing
Credit Agreement, the termination of the commitments and letters of credit
outstanding thereunder and the discharge and release of the guarantees and liens
existing in connection therewith and (ii) the repayment in full of all existing
Indebtedness of the Acquired Company on the Effective Date; provided that
capital leases, intercompany indebtedness, letters of credit, Indebtedness of
the Acquired Company permitted by the Acquisition Agreement and capital leases
and other ordinary course Indebtedness of Parent and its Subsidiaries not to
exceed $10,000,000 and other Indebtedness reasonably agreed to by the
Administrative Agent will be allowed to remain outstanding after the Effective
Date.

 

22

--------------------------------------------------------------------------------


 

“Refinancing Debt Securities” means Permitted Debt issued in reliance on
Section 6.01(a)(xiii) so long as prior to the incurred of such Indebtedness,
Parent has delivered to the Administrative Agent a certificate of a Responsible
Officer designating such Permitted Debt as “Refinancing Debt Securities.”

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier than that of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness and shall constitute an obligation of such Subsidiary only to the
extent of their obligations in respect of such Original Indebtedness; and
(d) such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof).

 

“Refinancing Term Loan” means Incremental Term Loans that are designated in the
applicable Incremental Facility Amendment as “Refinancing Term Loans.”

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Repricing Event” means (a) any prepayment or repayment of any Tranche B Term
Loan with the proceeds of any Indebtedness (other than Permitted Revolving
Indebtedness), or any conversion of any Tranche B Term Loan into any new or
replacement tranche of term loans, in each case having an All-in Yield lower
than the All-in Yield (excluding for this purpose, upfront fees and original
discount on the Tranche B Term Loans) of such Tranche B Term Loan at the time of
such prepayment or repayment or conversion and (b) any amendment or other
modification of this Agreement that, directly or indirectly, reduces the All-in
Yield of any Tranche B Term Loan.

 

“Required Lenders” means, at any time, Lenders having aggregate Loans (or, prior
to the borrowing hereunder on the date hereof, Commitments) representing more
than 50% of the aggregate principal amount of the Loans (or, prior to the
borrowing hereunder on the date hereof, the aggregate Commitments) at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Parent or
any Restricted Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancellation or termination of any Equity Interests in Parent or any
Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of Parent other than an
Unrestricted Subsidiary.  For the avoidance of doubt, following a Permitted
Borrower Reorganization, the Borrower shall be a Restricted Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
Parent or any Restricted Subsidiary whereby Parent or such Restricted Subsidiary
sells or transfers such property to any Person and Parent

 

23

--------------------------------------------------------------------------------


 

or any Restricted Subsidiary leases such property, or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, from such Person or its Affiliates.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of Designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Obligations” has the meaning set forth in the Collateral Agreement.

 

“Secured Parties” has the meaning set forth in the Collateral Agreement.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Senior Notes” means $600,000,000 aggregate principal amount of 7.00% senior
notes due 2022 of the Borrower issued under the Senior Notes Indenture on the
Effective Date.

 

“Senior Notes Indenture” means the indenture by and among The Men’s
Wearhouse, Inc., as issuer, the guarantors party thereto and The Bank of New
York Mellon Trust Company, N.A., as trustee, dated June 18, 2014.

 

“Senior Secured Indebtedness” means, as of any date, the excess of (i) sum,
without duplication, of (a) the aggregate principal amount of Indebtedness of
Parent and the Restricted Subsidiaries outstanding as of such date that is
secured by any Lien on any asset of Parent or any Restricted Subsidiary (other
than Indebtedness of any Foreign Subsidiary that is secured by a Lien only on
assets of one or more Foreign Subsidiaries), in the amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but without giving effect to any election to value any
Indebtedness at “fair value,” as described in Section 1.04(a), or any other
accounting principle that results in the amount of any such Indebtedness (other
than zero coupon Indebtedness) as reflected on such balance sheet to be below
the stated principal amount of such Indebtedness), (b) the aggregate amount of
Capital Lease Obligations and Synthetic Lease Obligations of Parent and the
Restricted Subsidiaries outstanding as of such date (other than Capital Lease
Obligations and Synthetic Lease Obligations of any Foreign Subsidiary that is
not Guaranteed by, or otherwise recourse to, Parent or any Domestic Subsidiary),
determined on a consolidated basis, and (c) the aggregate obligations of Parent
and the Restricted Subsidiaries as an account party in respect of letters of
credit or letters of guaranty that is secured by any Lien on any asset of Parent
or any Restricted Subsidiary (other than any such obligations of any Foreign
Subsidiary that is not Guaranteed by, or otherwise recourse to, Parent or any
Domestic Subsidiary), other than contingent obligations in respect of any letter
of credit or letter of guaranty to the extent such letter of credit or letter of
guaranty does not support Indebtedness over (ii) the lesser of (x) the aggregate
amount of unrestricted cash and cash equivalents of Parent and its Restricted
Subsidiaries that would be reflected on a consolidated balance sheet of Parent
in accordance with GAAP on such date (other than the cash proceeds of any
Indebtedness being incurred on such date) and (y) $100,000,000.

 

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Senior Secured Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of Parent most
recently ended on or prior to such date.

 

24

--------------------------------------------------------------------------------


 

“Series” means any Incremental Term Loans or Extended Term Loans that are not
established as an increase in any previously established Class of Loans and that
are intended to constitute a single Class of Loans for purposes of this
Agreement.

 

“Specified Indebtedness” means the Senior Notes, any Permitted Debt that is not
secured on a pari passu basis with the Secured Obligations and any Refinancing
Indebtedness in respect of any of the foregoing.

 

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (as it relates to the Loan Parties), 3.02, 3.03(b), 3.07(b),
3.08, 3.14, 3.15 and 3.16(a).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Loan Agreement
Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of Parent.

 

“Supplemental Perfection Certificate” means a certificate in the form of
Exhibit G or any other form approved by the Administrative Agent.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Parent or any Subsidiary
shall be a Swap Agreement.

 

“Syndication Agent” means Bank of America, N.A.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for US federal income tax purposes, other than any such lease under which
such Person is the lessor.

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term.  For purposes of Section 6.02, a Synthetic

 

25

--------------------------------------------------------------------------------


 

Lease Obligation shall be deemed to be secured by a Lien on the property being
leased and such property shall be deemed to be owned by the lessee.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“Total Assets” means, at any date of determination, the consolidated total
assets of Parent as of the last day of the most recent fiscal quarter of Parent
for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) as adjusted to (i) exclude amounts attributed to
Unrestricted Subsidiaries and (ii) give effect to any Pro Forma Event occurring
since such date.

 

“Total Indebtedness” means, as of any date, the excess of (i) the sum, without
duplication, of (a) the aggregate principal amount of Indebtedness of Parent and
the Restricted Subsidiaries outstanding as of such date, in the amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP (but without giving effect to any election to
value any Indebtedness at “fair value,” as described in Section 1.04(a), or any
other accounting principle that results in the amount of any such Indebtedness
(other than zero coupon Indebtedness) as reflected on such balance sheet to be
below the stated principal amount of such Indebtedness), (b) the aggregate
amount of Capital Lease Obligations and Synthetic Lease Obligations of Parent
and the Restricted Subsidiaries outstanding as of such date, determined on a
consolidated basis, and (c) the aggregate obligations of Parent and the
Restricted Subsidiaries as an account party in respect of letters of credit or
letters of guaranty, other than contingent obligations in respect of any letter
of credit or letter of guaranty to the extent such letter of credit or letter of
guaranty does not support Indebtedness over (ii) the lesser of (x) the aggregate
amount of unrestricted cash and cash equivalents of Parent and its Restricted
Subsidiaries that would be reflected on a consolidated balance sheet of Parent
in accordance with GAAP on such date (other than the cash proceeds of any
Indebtedness being incurred on such date) and (y) $100,000,000.

 

“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of Parent most recently ended on or prior to such date.

 

“Tranche B Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche B Term Loan on the Effective Date,
expressed as an amount representing the maximum principal amount of the Tranche
B Term Loan to be made by such Lender, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Tranche B Term Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Tranche B Term Commitment, as
applicable.  The initial aggregate amount of the Tranche B Term Commitments on
the Effective Date is $1,100,000,000.

 

“Tranche B Term Lender” means a Lender with a Tranche B Term Commitment or an
outstanding Tranche B Term Loan.

 

“Tranche B Term Loan” means a Loan made pursuant to Section 2.01.

 

“Tranche B Term Maturity Date” means June 18, 2021.

 

“Transactions” means the (a) execution, delivery and performance by the Loan
Parties of this Agreement, the borrowing of the Tranche B Term Loans and the use
of the proceeds thereof, (b) the execution, delivery and performance by the Loan
Parties of the ABL Credit Agreement, (c) the issuance of the Senior Notes,
(d) the creation and perfection of the security interests provided for in the
Collateral Documents, (e) the consummation of the Acquisition, (f) the
Refinancing, and (g) the payment of all fees, commissions, costs and expenses in
connection with the foregoing.

 

26

--------------------------------------------------------------------------------


 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.

 

“Unrestricted Subsidiary” means any Subsidiary of Parent designated by the Board
of Directors of Parent as an Unrestricted Subsidiary pursuant to Section 5.17
subsequent to the Effective Date.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.15(f)(ii)(B)(3).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining instalment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“wholly-owned,” when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.                     Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings may be classified and referred
to by Class or by Type or by Class and Type.

 

SECTION 1.03.                     Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities.  Except as otherwise provided herein
and unless the context requires otherwise, (a) any definition of or reference to
any agreement, instrument or other document (including this Agreement and the
other Loan Documents) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), and all references to any statute shall be construed
as referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns (subject
to any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein,” “hereof’ and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

27

--------------------------------------------------------------------------------


 

SECTION 1.04.                     Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature used
herein shall be construed in accordance with GAAP as in effect from time to
time; provided that (a) if Parent notifies the Administrative Agent that Parent
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Parent that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided that
Parent, on the one hand, and the Lenders, on the other hand, agree to negotiate
in good faith with respect to any proposed amendment to eliminate or adjust for
the effect of any such change in GAAP; and (b) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (i) any election under
Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
Parent or any Restricted Subsidiary at “fair value,” as defined therein, and
(ii) any change in GAAP occurring after the date hereof as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 840), issued by the Financial Accounting Standards Board on
August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) was not required to
be so treated under GAAP as in effect on the date hereof.

 

SECTION 1.05.                     Effectuation of Transactions.  All references
herein to Parent and the Restricted Subsidiaries shall be deemed to be
references to such Persons, and all the representations and warranties of Parent
and the other Loan Parties contained in this Agreement and the other Loan
Documents shall be deemed made, in each case, after giving effect to the
Acquisition and the other Transactions to occur on the Effective Date, unless
the context otherwise requires.

 

SECTION 1.06.                     Classification of Actions.  For purposes of
determining compliance at any time with the covenants set forth in Article VI
(or, in each case, any defined terms used therein), in the event that the
subject transaction meets the criteria of more than one of the categories of
transactions permitted pursuant to the Sections (or related defined terms) in
Article VI, the Borrower may, in its sole discretion, classify the applicable
transaction (or any portion thereof) under such Section (or defined term); it
being understood that the Borrowers may divide and include such transaction
under one or more of the clause of such Section (or any relevant portion thereof
or of the applicable related defined term) that permit such transaction.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                     Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make a Tranche B Term Loan to
the Borrower on the Effective Date in a principal amount not exceeding its
Tranche B Term Commitment.  Amounts repaid or prepaid in respect of Tranche B
Term Loans may not be reborrowed.

 

SECTION 2.02.                     Loans and Borrowings.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.

 

(b)                                 Subject to Section 2.12, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

28

--------------------------------------------------------------------------------


 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate principal
amount that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that a Eurodollar Borrowing that results from a continuation of an
outstanding Eurodollar Borrowing may be in an aggregate amount that is equal to
such outstanding Borrowing.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate principal amount that is an integral multiple
of $500,000 and not less than $1,000,000.  Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of six (or such greater number as may be agreed to by
the Administrative Agent) Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
to or continue, any Eurodollar Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date applicable thereto.

 

SECTION 2.03.                     Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request
either in writing (delivered by hand or facsimile) or by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing (or, in the case
of any Eurodollar Borrowing to be made on the Effective Date, such shorter
period of time as may be agreed to by the Administrative Agent) or (b) in the
case of an ABR Borrowing, not later than 12:00 p.m., New York City time, on the
date of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of an executed written Borrowing Request.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                  whether the requested Borrowing is to be a Tranche B Term
Borrowing or an Incremental Term Borrowing of a particular Series;

 

(ii)               the aggregate amount of such Borrowing;

 

(iii)            the date of such Borrowing, which shall be a Business Day;

 

(iv)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(v)              in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(vi)           the location and number of the account of the Borrower to which
funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

SECTION 2.04.                     Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly remitting the amounts so received, in like funds, to an
account of the Borrower specified by the Borrower in the applicable Borrowing
Request.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date

 

29

--------------------------------------------------------------------------------


 

in accordance with paragraph (a) of this Section and may, in reliance on such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to ABR Loans of the applicable
Class.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

SECTION 2.05.                     Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in the applicable Borrowing Request or as otherwise provided
in Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of an
executed written Interest Election Request.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(c)                                  Promptly following receipt of an Interest
Election Request in accordance with this Section, the Administrative Agent shall
advise each Lender of the applicable Class of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

30

--------------------------------------------------------------------------------


 

(d)                                 If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurodollar Borrowing for an additional Interest Period
of one month.  Notwithstanding any contrary provision hereof, if an Event of
Default under clause (i) or (j) of Article VII has occurred and is continuing
with respect to the Borrower, or if any other Event of Default has occurred and
is continuing and the Administrative Agent, at the request of a Majority in
Interest of Lenders of any Class, has notified the Borrower of the election to
give effect to this sentence on account of such other Event of Default, then, in
each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing of such Class may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing of such
Class shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

 

SECTION 2.06.                     Termination of Commitments.

 

(a)                                 Unless previously terminated, the Tranche B
Term Commitments shall automatically terminate at 5:00 p.m., New York City time,
on the Effective Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments of any Class; provided that each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying the effective date
thereof.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the applicable Class of the contents thereof. 
Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable.  Any termination or reduction of the Commitments of any Class shall
be permanent.  Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

 

SECTION 2.07.                     Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan of such Lender as provided in Section 2.08.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to pay any amounts due hereunder in accordance with the terms of this
Agreement.

 

(e)                                  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in

 

31

--------------------------------------------------------------------------------


 

such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.08.                     Amortization of Term Loans.

 

(a)                                 The Borrower shall repay Tranche B Term
Borrowings on the first Business Day following the last day of each January,
April, July and October, beginning with October 31, 2014, and ending with the
last such day to occur prior to the Tranche B Term Maturity Date, in an
aggregate principal amount for each such date equal to 0.25% of the aggregate
principal amount of the Tranche B Term Loans outstanding on the Effective Date
(as such amount may be adjusted pursuant to paragraph (c) of this Section).  The
Borrower shall repay Incremental Term Loans of any Series in such amounts and on
such date or dates as shall be specified therefor in the Incremental Facility
Agreement establishing the Incremental Term Commitments of such Series (as such
amounts may be adjusted pursuant to paragraph (c) of this Section or pursuant to
such Incremental Facility Agreement).  The Borrower shall repay Extended Term
Loans of any Series in such amounts and on such date or dates as shall be
specified therefore in the Extension Agreement establishing such Extended Term
Loans (as such amounts may be adjusted pursuant to paragraph (c) of this
Section).

 

(b)                                 To the extent not previously paid, (i) all
Tranche B Term Loans shall be due and payable on the Tranche B Term Maturity
Date and (ii) all Incremental Term Loans of any Series shall be due and payable
on the Incremental Term Maturity Date applicable thereto.

 

(c)                                  Any prepayment of a Borrowing of any
Class shall be applied to reduce the subsequent scheduled repayments of the
Borrowings of such Class to be made pursuant to this Section ratably based on
the amount of such scheduled repayments; provided that any prepayment of a
Borrowing of any Class made pursuant to Section 2.09(a) shall be applied to
reduce the subsequent scheduled repayments of Borrowings of such Class to be
made pursuant to this Section in the manner specified by the Borrower in the
applicable notice of prepayment (or, if no such specification is made therein,
ratably as provided above).  In the event any Extended Term Loans shall be
established from any Class of Loans, the amount of any future payment pursuant
to clause (a) with respect to such existing Class of Loans shall be reduced on
the date such Extended Term Loans in proportion to the principal amount of such
existing Class of Loans that were converted to Extended Term Loans on such date.

 

(d)                                 Prior to any repayment of any Borrowings of
any Class under this Section, the Borrower shall select the Borrowing or
Borrowings of the applicable Class to be repaid and shall notify the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment.  Each repayment of a Borrowing
shall be applied ratably to the Loans included in the repaid Borrowing. 
Repayments of Borrowings shall be accompanied by accrued interest on the amounts
repaid.

 

SECTION 2.09.                     Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

 

(b)                                 In the event and on each occasion that any
Net Proceeds are received by or on behalf of Parent or any Restricted Subsidiary
in respect of any Prepayment Event, the Borrower shall, on the day such Net
Proceeds are received (or, in the case of a Prepayment Event described in clause
(a) or (b) of the definition of the term “Prepayment Event,” within three
Business Days after such Net Proceeds are received), prepay Borrowings in an
amount equal to 100% of such Net Proceeds; provided that, in the case of any
event described in clause (a) or (b) of the definition of the term “Prepayment
Event,” if the Borrower shall (a) prior to the date of the required prepayment,
deliver to the Administrative Agent a certificate of a Financial Officer of
Parent to the effect that Parent intends to cause the Net Proceeds from such
event (or a portion thereof specified in such certificate) to be applied within
365 days after receipt of such Net Proceeds to acquire real property, equipment
or other tangible assets to be used in the business of Parent or the Restricted
Subsidiaries, or to consummate any Permitted Acquisition (or any other
acquisition of all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of) any Person) permitted hereunder, and certifying that no Default has
occurred and is continuing, and (b) in the case of a sale of Term Priority
Collateral, deposit all such Net Proceeds in a Proceeds

 

32

--------------------------------------------------------------------------------


 

Collateral Account pending such application, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds from such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds that have not been so
applied by the end of such 365-day period (or within a period of 180 days
thereafter if by the end of such initial 365-day period Parent or one or more
Restricted Subsidiaries shall have entered into an agreement with a third party
to acquire such real property, equipment or other tangible assets, or to
consummate such Permitted Acquisition or other acquisition, with such Net
Proceeds), at which time a prepayment shall be required in an amount equal to
the Net Proceeds that have not been so applied (and no prepayment shall be
required to the extent the aggregate amount of such Net Proceeds that are not
reinvested in accordance with this Section does not exceed $15,000,000 in any
fiscal year); provided further that to the extent any such Net Proceeds shall be
received in respect of assets owned by a Loan Party, such Net Proceeds may be
reinvested only in assets owned by a Loan Party or, in the case of a Permitted
Acquisition or other acquisition, by any Person that shall become a Guarantor
upon the consummation thereof (other than, in each case, Equity Interests in
Foreign Subsidiaries, except to the extent such Net Proceeds shall have resulted
from the sale of Equity Interests in one or more Foreign Subsidiaries). 
Notwithstanding the foregoing, the Net Proceeds received by Parent or any
Restricted Subsidiary in respect of any Prepayment Event described in clause
(a) or (b) of the definition of the term “Prepayment Event” involving any ABL
Priority Collateral (whether in the form of a direct sale, transfer or other
disposition of such ABL Priority Collateral or a sale, transfer or other
disposition of Equity Interests in any Restricted Subsidiary owning such ABL
Priority Collateral) that secures any obligations in respect of the ABL Credit
Agreement at the time such Prepayment Event occurs shall not, solely to the
extent such Net Proceeds are attributable to the fair value of such ABL Priority
Collateral (net of any related transferred liabilities, in each case as
determined reasonably and in good faith by a Financial Officer of Parent), be
subject to the requirements of this Section 2.09(b).

 

(c)                                  In the event that Parent has Excess Cash
Flow for any fiscal year of Parent, commencing with the fiscal year ending
January 30, 2016, the Borrower shall, not later than 90 days following the end
of such fiscal year, prepay Loans in an amount equal to the excess of (x) the
ECF Percentage of Excess Cash Flow for such fiscal year over (y) the amount of
prepayments of Loans pursuant to Section 2.09(a) during such fiscal year (other
than with the proceeds of Indebtedness (excluding Indebtedness under the ABL
Credit Agreement)).

 

(d)                                 Prior to any optional or mandatory
prepayment of Borrowings under this Section, the Borrower shall, subject to the
next sentence, specify the Borrowing or Borrowings to be prepaid in the notice
of such prepayment delivered pursuant to paragraph (f) of this Section.  In the
event of any mandatory prepayment of Borrowings from a Prepayment Event under
clause (a) or (b) of the definition thereof made at a time when Borrowings of
more than one Class remain outstanding, the Borrower shall select Borrowings to
be prepaid so that the aggregate amount of such prepayment is allocated among
the Borrowings pro rata based on the aggregate principal amounts of outstanding
Borrowings of each such Class; provided that to the extent provided in the
relevant Incremental Facility Agreement or Extension Agreement, any Class of
Incremental Term Loans or Extended Term Loans may be paid on a pro rata basis or
less than pro rata basis with any other Class of Loans.  Any prepayment of Loans
from a Prepayment Event described in clause (c) of the definition of “Prepayment
Event” shall be applied to the Class or Classes of Loans selected by the
Borrower.  Notwithstanding the foregoing, any Lender may elect, by notice to the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) at
least one Business Day (or such shorter period as may be established by the
Administrative Agent) prior to the required prepayment date, to decline all or
any portion of any prepayment of its Loans pursuant to this Section (other than
an optional prepayment pursuant to paragraph (a) of this Section or a prepayment
pursuant to clause (c) of the definition of “Prepayment Event,” which may not be
declined), in which case the aggregate amount of the payment that would have
been applied to prepay Loans but was so declined shall first, be offered to
Lenders who did not decline its pro rata share of the prepayment and second, if
declined by such Tranche B Lenders, may be retained by the Borrower and shall
constitute “Declined Proceeds.”

 

(e)                                  In the event any Tranche B Term Loans are
subject to a Repricing Event prior to the date that is six months after the
Effective Date, then each Lender whose Tranche B Term Loans are prepaid or
repaid in whole or in part, or which is required to assign any of its Tranche B
Term Loans pursuant to Section 2.17, in connection with such Repricing Event or
which holds a Tranche B Term Loan the All-in Yield of which is reduced as a
result of a Repricing Event shall be paid an amount equal to 1.00% of the
aggregate principal amount of such Lender’s Tranche B Term Loans so prepaid,
repaid, assigned or repriced.

 

33

--------------------------------------------------------------------------------


 

(f)                                   The Borrower shall notify the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) of
any optional prepayment and, to the extent practicable, any mandatory prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that a notice of prepayment of Borrowings pursuant to
paragraph (a) of this Section may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied. 
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the applicable Class of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest as required by Section 2.11.

 

SECTION 2.10.                     Fees.

 

(a)                                 The Borrower agrees to pay on the Effective
Date to each Tranche B Term Lender, as fee compensation for the funding of such
Lender’s Tranche B Term Loan, a closing fee in an amount equal to 1.00% of the
aggregate principal amount of such Tranche B Term Lender’s Tranche B Term Loan.

 

(b)                                 The Borrower agrees to pay on the Effective
Date to each Tranche B Term Lender, a ticking fee for the period from April 15,
2014 to but excluding the Effective Date equal to a per annum rate (calculated
based on a year of 365 days and the actual number of days expired) equal to the
Applicable Ticking Fee Rate multiplied by the aggregate principal amount of such
Tranche B Term Lender’s Tranche B Term Commitment.

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees in the amounts and payable at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of closing fees, to the Tranche B Term Lenders
entitled thereto.  Fees paid shall not be refundable under any circumstances
(absent manifest error in the amount paid).

 

SECTION 2.11.                     Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due (after giving effect to any applicable
grace period), whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other overdue
amount, 2% per annum plus the rate applicable to ABR Tranche B Term Loans as
provided in paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan (for ABR
Loans, accrued through the last day of the prior calendar quarter) shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such

 

34

--------------------------------------------------------------------------------


 

repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.12.                     Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing of any Class:

 

(a)                                 the Administrative Agent determines in good
faith (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by a
Majority in Interest of the Lenders of such Class that the Adjusted LIBO Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Eurodollar
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies the Borrower and the Lenders of
such Class that the circumstances giving rise to such notice no longer exist
(which notification shall be made promptly after the Administrative Agent
obtains knowledge of the cessation of such circumstances), (i) any Interest
Election Request that requests the conversion of any Borrowing of such Class to,
or continuation of any Borrowing of such Class as, a Eurodollar Borrowing of
such Class shall be ineffective, and such Borrowing shall be continued as an ABR
Borrowing, and (ii) any Borrowing Request for a Eurodollar Borrowing of such
Class shall be treated as a request for an ABR Borrowing.

 

SECTION 2.13.                     Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);

 

(ii)                                  impose on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender; or

 

(iii)                               subject any Recipient to any Taxes (other
than any (A) Indemnified Taxes or (B) Excluded Taxes on or with respect to its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender or other Recipient, the Borrower will pay to
such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs or expenses incurred or reduction suffered.

 

35

--------------------------------------------------------------------------------


 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has had or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section delivered
to the Borrower shall be conclusive absent manifest error.  The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or expenses incurred or reductions suffered more than 270 days
prior to the date that such Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or intention to claim compensation therefor; provided further that, if
the Change in Law giving rise to such increased costs or expenses or reductions
is retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)                                  Notwithstanding the above, a Lender will
not be entitled to demand compensation for any increased cost or reduction set
forth in this Section 2.13 at any time if it is not the general practice and
policy of such Lender to demand such compensation from similarly situated
borrowers in similar circumstances under agreements containing provisions
permitting such compensation to be claimed at such time.

 

SECTION 2.14.                     Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(e) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense (excluding any loss of margin) attributable to
such event.  Such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate such Lender would bid if it were to
bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London interbank market.  The Borrower
shall also compensate each Lender for the loss, cost and expense attributable to
any failure by the Borrower to deliver a timely Interest Election Request with
respect to a Eurodollar Loan.  A certificate of any Lender delivered to the
Borrower and setting forth and explaining in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be conclusive absent manifest error.  The Borrower shall pay such Lender the
amount shown as due on any such certificate within 30 days after receipt
thereof.

 

SECTION 2.15.                     Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by any applicable withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely

 

36

--------------------------------------------------------------------------------


 

pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.15) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the, option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Evidence of Payment.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.15, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.15) payable or paid by such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.15(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two executed originals of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding;

 

(B)                               any Foreign Lender shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable (in such number of copies as
shall be requested by the recipient):

 

(1)                                 executed originals of IRS Form W-8BEN (or
any success forms) claiming eligibility for the benefits of an income tax treaty
to which the United States is a party;

 

37

--------------------------------------------------------------------------------


 

(2)                                 executed originals of IRS Form W-8ECI (or
any successor forms);

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and that no payments
in connection with any Loan Document are effectively connected with the Foreign
Lender’s conduct of a U.S. trade or business (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or any successor
forms); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or a
participating Lender), executed originals of IRS Form W-8IMY (or any successor
forms), accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership (and not a participating Lender) and one
or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

 

(C)                               any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA and to determine, if any, the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
(including any specific documentation required in this Section 2.15(e)) expires
or becomes obsolete or inaccurate in any respect, it shall deliver promptly to
the Borrower or Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably request by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.

 

(f)                                   Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section 2.15 (including by the payment of
additional amounts pursuant to this Section 2.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this

 

38

--------------------------------------------------------------------------------


 

Section 2.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.15(f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 2.15(f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 2.15(f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any Loan Party or any other
Person.

 

(g)                                  Defined Terms.  For the avoidance of doubt,
for purposes of this Section 2.15, the term “applicable law” includes FATCA.

 

SECTION 2.16.                     Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document on or prior
to the time expressly required hereunder or under such other Loan Document for
such payment (or, if no such time is expressly required, on or prior to
3:00 p.m., New York City time), on the date when due, in immediately available
funds, without any defense, setoff, recoupment or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to such account as may be specified by the Administrative Agent;
provided that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payment received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof If any payment hereunder or under any other Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  All payments under each Loan Document shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact and shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the amount of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amounts of principal of and accrued interest on their Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as in effect from
time to time) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any Person in
accordance with the terms of Section 9.04.  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.  For
purposes of subclause (b)(i) of the definition of Excluded Taxes, a Lender that
acquires a participation pursuant to this Section 2.16(c)

 

39

--------------------------------------------------------------------------------


 

shall be treated as having acquired such participation on the earlier date(s) on
which such Lender acquired the applicable interest(s) in the
Commitment(s) and/or Loan(s) to which such participation relates.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it hereunder to or for the account of the
Administrative Agent, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and apply any such amounts to,
any future payment obligations of such Lender hereunder to or for the account of
the Administrative Agent.

 

SECTION 2.17.                     Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.13, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, or (iii) any Lender has failed
to consent to a proposed amendment, waiver, discharge or termination that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders of the affected Class) and with respect to which the
Required Lenders (or, in circumstances where Section 9.02 does not require the
consent of the Required Lenders, a Majority in Interest of the Lenders of the
affected Class) shall have granted their consent, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative Agent
by the Borrower, require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights (other than its existing rights to payments pursuant
to Section 2.13 or 2.15) and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights and obligations under
this Agreement and the other Loan Documents as a Lender of a particular Class)
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that
(A) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including, if applicable, the prepayment fee
pursuant to Section 2.09(d)) (if applicable, in each case only to the extent
such amounts relate to its interest as a Lender of a particular Class) from the
assignee (in the case of such principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (C) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments, (D) such
assignment and delegation does not conflict with applicable law and (E) in the
case of any such assignment and delegation resulting from the failure to provide
a

 

40

--------------------------------------------------------------------------------


 

consent, the assignee shall have given such consent and, as a result of such
assignment and delegation and any contemporaneous assignments and delegations
and consents, the applicable amendment, waiver, discharge or termination can be
effected.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation have ceased to apply.  Each party hereto agrees that
an assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

 

SECTION 2.18.                     Incremental Term Facilities.

 

(a)                                 The Borrower may on one or more occasions,
by written notice to the Administrative Agent, request the establishment of
Incremental Term Commitments, provided that the aggregate amount of all the
Incremental Term Commitments (other than Incremental Term Commitments in respect
of Refinancing Term Loans) established hereunder shall not exceed $250,000,000
during the term of this Agreement.  Each such notice shall specify (i) the date
on which the Borrower proposes that the Incremental Term Commitments shall be
effective, which shall be a date not less than 5 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) after the date on which
such notice is delivered to the Administrative Agent, and (ii) the amount of
Incremental Term Commitments being requested (it being agreed that (x) any
Lender approached to provide any Incremental Term Commitment may elect or
decline, in its sole discretion, to provide such Incremental Term Commitment and
(y) any Person that the Borrower proposes to become an Incremental Lender, if
such Person is not then a Lender, must be an Eligible Assignee and must be
reasonably acceptable to the Administrative Agent).

 

(b)                                 The terms and conditions of any Incremental
Term Commitments and the Incremental Term Loans to be made thereunder shall be,
except as otherwise set forth herein or in the applicable Incremental Facility
Agreement, identical to those of the Tranche B Term Commitments and the Tranche
B Term Loans; provided that (i) if the All-in Yield for any Incremental Term
Loans (other than Refinancing Term Loans) exceeds the All-in Yield for the
Tranche B Term Loans by more than 50 basis points (the amount of such excess
above 50 basis points being referred to herein as the “Yield Differential”),
then the Applicable Rate for the Tranche B Term Loans shall automatically be
increased by the Yield Differential, effective upon the making of such
Incremental Term Loans, (ii) no Incremental Term Maturity Date shall be earlier
than the Tranche B Term Maturity Date, (iii) the Weighted Average Life to
Maturity of any Incremental Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Tranche B Term Loans, (iv) the
Incremental Term Loans may participate on a pro rata basis (or on a basis that
is less than pro rata) in any mandatory prepayments of the Tranche B Term Loans,
but may not provide for mandatory prepayment requirements that are more
favorable than those applicable to the Tranche B Term Loans, (vi) the
Incremental Term Loans will rank pari passu in right of payment and with respect
to security with the Tranche B Term Loans and none of the obligors or guarantors
with respect thereto shall be a Person that is not a Loan Party and (vii) to the
extent the terms of the Incremental Term Loans are inconsistent with the terms
of the Tranche B Term Loans (except as set forth in clauses (i), (ii) and
(iii) above), such terms shall be reasonably satisfactory to the Administrative
Agent.  Any Incremental Term Commitments established pursuant to an Incremental
Facility Agreement that have identical terms and conditions, and any Incremental
Term Loans made thereunder, shall be designated as a separate Series of
Incremental Term Commitments and Incremental Term Loans for all purposes of this
Agreement unless intended to constitute an increase in any previously
established Class of Loans.

 

(c)                                  The Incremental Term Commitments shall be
effected pursuant to one or more Incremental Facility Agreements executed and
delivered by the Loan Parties, each Incremental Lender providing such
Incremental Term Commitments and the Administrative Agent; provided that no
Incremental Term Commitments shall become effective unless (i) on the date of
effectiveness thereof, both immediately prior to and immediately after giving
effect to such Incremental Term Commitments (and assuming that the full amount
of such Incremental Term Commitments shall have been funded as Loans on such
date), no Default or Event of Default shall have occurred and be continuing,
(ii) on the date of effectiveness thereof, and after giving effect to the making
of Loans to be made on such date, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date; provided
that if the proceeds of such Incremental Term Loans are being used to

 

41

--------------------------------------------------------------------------------


 

finance a Permitted Acquisition, only the accuracy of the Specified
Representations shall be conditions precedent to the incurrence of such
Incremental Term Loans, (iii) except in the case of Refinancing Term Loans after
giving effect to such Incremental Term Commitments (and assuming that the full
amount of such Incremental Term Commitments shall have been funded as Loans on
such date), and any related transaction on a Pro Forma Basis, the Senior Secured
Leverage Ratio (calculated as of the last day of the fiscal quarter of Parent
then most recently ended for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b)) would not exceed 2.50:1.00, and (iv) the
Borrower shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates,
reaffirmation agreement and other documents as shall reasonably be requested by
the Administrative Agent in connection with any such transaction.  Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section.

 

(d)                                 Upon the effectiveness of an Incremental
Term Commitment of any Incremental Lender, such Incremental Lender shall be
deemed to be a “Lender” (and a Lender in respect of Commitments and Loans of the
applicable Class) hereunder, and henceforth shall be entitled to all the rights
of, and benefits accruing to, Lenders (or Lenders in respect of Commitments and
Loans of the applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Commitments and Loans of the applicable Class) hereunder and under the other
Loan Documents.

 

(e)                                  Subject to the terms and conditions set
forth herein and in the applicable Incremental Facility Agreement, each Lender
holding an Incremental Term Commitment shall make a loan to the Borrower in an
amount equal to such Incremental Term Commitment on the date specified in such
Incremental Facility Agreement.

 

(f)                                   The Administrative Agent shall notify the
Lenders promptly upon receipt by the Administrative Agent of any notice from the
Borrower referred to in Section 2.18(a) and of the effectiveness of any
Incremental Term Commitments, in each case advising the Lenders of the details
thereof.

 

SECTION 2.19.                     Extension Offers.

 

(a)                                 The Borrower may on one or more occasions,
by written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of one or more Classes on a pro rata basis
(each Class subject to such an Extension Offer, an “Extension Request Class”) to
make one or more Extension Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower.  Such notice shall set forth (i) the terms and conditions of the
requested Extension Permitted Amendment and (ii) the date on which such
Extension Permitted Amendment is requested to become effective (which shall not
be less than 5 Business Days after the date of such notice, unless otherwise
agreed to by the Administrative Agent).  Extension Permitted Amendments shall
become effective only with respect to the Loans of the Lenders of the Extension
Request Class that accept the applicable Extension Offer (such Lenders, the
“Extending Lenders”) and, in the case of any Extending Lender, only with respect
to such Lender’s Loans of such Extension Request Class as to which such Lender’s
acceptance has been made.

 

(b)                                 An Extension Permitted Amendment shall be
effected pursuant to an Extension Agreement executed and delivered by the
Borrower, each applicable Extending Lender and the Administrative Agent;
provided that no Extension Permitted Amendment shall become effective unless the
Borrower shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates,
reaffirmation agreements and other documents as shall reasonably be requested by
the Administrative Agent in connection therewith.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Extension
Agreement.

 

ARTICLE III

 

Representations and Warranties

 

Parent (and, if Parent is not the Borrower, the Borrower) represents and
warrants to the Lenders as follows:

 

42

--------------------------------------------------------------------------------


 

SECTION 3.01.                     Organization; Powers.  Parent and each
Restricted Subsidiary is duly organized, validly existing and (to the extent the
concept is applicable in such jurisdiction and, in the case of any Restricted
Subsidiary, except where the failure to be so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect) in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02.                     Authorization; Enforceability; Benefit to Loan
Parties.

 

(a)                                 The Transactions, insofar as they are to be
carried out by each Loan Party, are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, shareholder or other equityholder
action.  This Agreement has been duly executed and delivered by Parent (and, if
Parent is not the Borrower, the Borrower) and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
Parent or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

(b)                                 Each Loan Party expects to derive benefit
(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

 

SECTION 3.03.                     Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been (or, in the case of filings relating to the consummation of the
Merger, substantially contemporaneously with the funding of Loans on the
Effective Date will be) obtained or made and are (or will so be) in full force
and effect and except for filings necessary to perfect Liens created under the
Loan Documents, (b) will not violate any applicable law, including any order of
any Governmental Authority, (c) will not violate the charter, by-laws or other
organizational documents of Parent or any Restricted Subsidiary, (d) will not
violate or result in a default under any indenture or agreement (including the
ABL Credit Agreement, the Senior Notes Indenture or other material instrument
binding upon Parent or any Restricted Subsidiary or any of their assets), or
give rise to a right thereunder to require any payment to be made by Parent or
any Restricted Subsidiary, and (e) will not result in the creation or imposition
of any Lien on any asset of Parent or any Restricted Subsidiary, except Liens
created pursuant to the Loan Documents or Liens created in connection with the
ABL Credit Agreement, in the case of clauses (b) and (d) above, except for a
violation or creation, as applicable, which would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.04.                     Financial Condition; No Material Adverse
Change.

 

(a)                                 Parent has heretofore furnished to the
Lenders (i)(A) the audited consolidated balance sheets and related consolidated
statements of operations, shareholders’ equity and cash flows of Parent and its
consolidated Subsidiaries as of and for the fiscal years ended February 1, 2014,
February 2, 2013 and January 28, 2012, each audited by and accompanied by the
unqualified opinion of Deloitte & Touche LLP, independent registered public
accounting firm, and (B) the unaudited consolidated balance sheets and related
statements of operations, shareholders’ equity and cash flows of Parent and its
consolidated Subsidiaries as of and for each of the fiscal quarters and the
portions of the fiscal year ended May 3, 2014 and May 4, 2013 and (ii)(A) the
consolidated balance sheets and related statements of operations and
comprehensive income, stockholders’ equity and cash flows of the Acquired
Company and its consolidated subsidiaries as of and for the fiscal years ended
February 1, 2014, February 2, 2013 and January 28, 2012 and January 29, 2011,
each audited by and accompanied by the unqualified opinion of Deloitte & Touche
LLP, independent registered public accounting firm, and (B) the unaudited
consolidated balance sheet and related statements of operations and cash flows
of the Acquired Company and its consolidated subsidiaries as of and

 

43

--------------------------------------------------------------------------------


 

for each of the fiscal quarters and the portions of the fiscal year ended May 3,
2014 and May 4, 2013.  Such financial statements (x) present fairly, in all
material respects, the financial position and results of operations and cash
flows of Parent and its consolidated Subsidiaries or the Acquired Company and
its consolidated subsidiaries, as the case may be, as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clauses
(i)(B) and (ii)(B) above and (y) comply in all material respects with the
requirements of Regulation S-X under the Securities Act.

 

(b)                                 Parent has heretofore furnished to the
Lenders a pro forma consolidated balance sheet and related pro forma
consolidated statement of operations of the Parent and its consolidated
Subsidiaries as of and for the period of 12 consecutive months ended May 3,
2013, prepared giving effect to the Transactions as if the Transactions had
occurred on such date, in the case of such balance sheet, or at the beginning of
such period, in the case of such statements of operations.  Such pro forma
consolidated balance sheet and pro forma statements of operations (i) have been
prepared by Parent in good faith based on the same assumptions used to prepare
the pro forma financial statements included in the Confidential Information
Memorandum (which assumptions are believed on the date hereof by Parent to be
reasonable), (ii) are based on the best information available to Parent,
(iii) accurately reflect all adjustments necessary to give effect to the
Transactions, (iv) present fairly, in all material respects, the pro forma
financial position and results of operations of Parent and its consolidated
Subsidiaries as of and for the period of 12 consecutive months ended on May 3,
2013, as if the Transactions had occurred on such date or at the beginning of
such period, as the case may be and (v) comply in all material respects with the
requirements of Regulation S-X under the Securities Act (except for the period
presented).

 

(c)                                  Since February 1, 2014, there has been no
event, development or circumstance that has had, or would reasonably be expected
to have, a Material Adverse Effect on the business, assets, results of
operations or financial condition of Parent, the Acquired Company and their
respective subsidiaries, taken as a whole.

 

SECTION 3.05.                     Properties.

 

(a)                                 Parent and each Restricted Subsidiary has
good title to, or valid leasehold interests in, all its property material to its
business (including its Mortgaged Properties), except for minor defects in title
that do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and Liens expressly permitted by Section 6.02.

 

(b)                                 Parent and each Restricted Subsidiary owns,
or is licensed to use, all trademarks, service marks, tradenames, trade dress,
copyrights, patents, designs and other intellectual property material to its
business, and the conduct of their respective businesses, including the use
thereof by Parent and the Restricted Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

(c)                                  Section 3.05 of the Disclosure Letter sets
forth the address of each real property that is owned in fee by the Loan Parties
as of the Effective Date (after giving effect to the Merger) and, with respect
to any such real property that constitutes a Mortgaged Property, the proper
jurisdiction for the filing of a Mortgage in respect thereof.  As of the
Effective Date, neither Parent nor any Restricted Subsidiary (i) has received
notice, or has knowledge, of any pending or contemplated condemnation proceeding
affecting any Mortgaged Property or any sale or disposition thereof in lieu of
condemnation or (ii) is subject to any right of first refusal, option or other
contractual right to sell, transfer or otherwise dispose of any Mortgaged
Property or any interest therein that is not of record.

 

SECTION 3.06.                     Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of Parent, threatened against or affecting Parent or any Restricted
Subsidiary (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any of the Loan Documents or
the Transactions (other than the Disclosed Matters).

 

44

--------------------------------------------------------------------------------


 

(b)                                 Except for the Disclosed Matters or matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither Parent nor any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

(c)                                  Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

SECTION 3.07.                     Compliance with Laws and Agreements.

 

(a)                                 Parent and each Subsidiary is in compliance
with all laws, including all orders of Governmental Authorities, applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect (it being agreed that this Section does not apply to any law which is
specifically addressed in Section 3.06(b), 3.07(b), 3.08, 3.09, 3.10 or 3.14). 
No Default has occurred and is continuing.

 

(b)                                 Parent has implemented and maintains in
effect policies and procedures designed to ensure compliance in all material
respects by Parent, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
Parent, its Subsidiaries and their respective officers and employees and to the
knowledge of Parent their respective directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects. 
None of (a) Parent, any Subsidiary or, to the knowledge of Parent, any of their
respective directors, officers or employees, or (b) to the knowledge of Parent,
any agent of Parent or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

SECTION 3.08.                     Investment Company Status.  No Loan Party is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

SECTION 3.09.                     Taxes.  Parent and each Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it (including in its capacity as withholding agent), except (a) any Taxes that
are being contested in good faith by appropriate proceedings diligently
conducted and for which Parent or such Subsidiary has set aside on its books
reserves with respect thereto to the extent required by GAAP or (b) to the
extent that the failure to do so would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  There is no
current or proposed tax assessment, deficiency or other claim against Parent or
any of the Subsidiaries that would, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

SECTION 3.10.                     ERISA; Labor Matters.

 

(a)                                 Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (i) no
ERISA Event has occurred or is reasonably expected to occur, (ii) neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA, (iii) on the Effective Date, the
present value of all accumulated benefit obligations under each Plan that is
subject to Title IV of ERISA (based on the assumptions used for purposes of
Statement of Accounting Standards Topic No. 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed the fair value
of the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans that are subject to Title IV of ERISA
(based on the assumptions used for purposes of Statement of Accounting Standards
Topic No. 715) did not, as of the date or dates of the most recent financial
statements reflecting such amounts, exceed the fair value of the assets of all
such underfunded Plans.

 

45

--------------------------------------------------------------------------------


 

(b)                                 Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect,
(i) there are no strikes, lockouts, slowdowns or any other labor disputes
against Parent or any Restricted Subsidiary pending or, to the knowledge of
Parent, threatened, (ii) the hours worked by and payments made to employees of
Parent and the Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act of 1938 or any other applicable federal, state, local or
foreign law dealing with such matters and (iii) all payments due from Parent or
any Restricted Subsidiary, or for which any claim may be made against Parent or
any Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of Parent or such Restricted Subsidiary to the extent required by GAAP. 
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Parent or any Restricted Subsidiary is
bound.

 

SECTION 3.11.                     Disclosure.  Parent has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
Parent or any Restricted Subsidiary is subject, and all other matters known to
Parent, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.  Neither the Confidential Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of Parent or any Restricted
Subsidiary to the Administrative Agent, any Arranger or any Lender in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to forecasts and projected financial information, Parent represents only
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time made and at the time so furnished and, if
furnished prior to the Effective Date, as of the Effective Date (it being
understood that such forecasts and projections may vary from actual results and
that such variances may be material).

 

SECTION 3.12.                     Subsidiaries and Joint Ventures.  Section 3.12
of the Disclosure Letter sets forth, as of the Effective Date, the name, type of
organization and jurisdiction of organization of, and the percentage of each
class of Equity Interests owned by Parent or any Subsidiary in, (a) each
Subsidiary and (b) each joint venture in which Parent or any Subsidiary owns any
Equity Interests, and identifies each Designated Subsidiary.  All the issued and
outstanding Equity Interests in each Subsidiary owned by any Loan Party have
been (to the extent such concepts are relevant with respect to such Equity
Interests) duly authorized and validly issued and are fully paid and
non-assessable (except as such rights may arise under mandatory provisions of
applicable statutory law that may not be waived and not as a result of any
rights contained in organizational documents).  Except as set forth in
Section 3.12 of the Disclosure Letter, as of the Effective Date, there is no
existing option, warrant, call, right, commitment or other agreement to which
Parent or any Subsidiary is a party requiring, and there are no Equity Interests
in any Subsidiary outstanding that upon exercise, conversion or exchange would
require, the issuance by any Subsidiary of any additional Equity Interests or
other securities exercisable for, convertible into, exchangeable for or
evidencing the right to subscribe for or purchase any Equity Interests in any
Subsidiary.

 

SECTION 3.13.                     Insurance.  Section 3.13 of the Disclosure
Letter sets forth a description of all insurance maintained by or on behalf of
Parent and the Restricted Subsidiaries as of the Effective Date.  As of the
Effective Date, all premiums due and payable in respect of such insurance have
been paid.  Parent believes that the insurance maintained by or on behalf of
Parent and the Restricted Subsidiaries is adequate.

 

SECTION 3.14.                     Federal Reserve Regulations.  Neither Parent
nor any Restricted Subsidiary is principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors), or extending credit for the purpose of purchasing or carrying margin
stock.  No part of the proceeds of the Loans will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, in any manner
or for any purpose that would entail a violation of Regulations T, U or X of the
Board of Governors.

 

SECTION 3.15.                     Solvency.  Immediately after the consummation
of the Transactions to occur on the Effective Date, (a) the fair value of the
assets of Parent and its consolidated Subsidiaries, at a fair valuation, will
exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of Parent and its
consolidated Subsidiaries (determined on the basis of such property being
liquidated with reasonable promptness in an arm’s-length transaction) will be
greater than the amount that will be required to pay the

 

46

--------------------------------------------------------------------------------


 

probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) Parent and its consolidated Subsidiaries will be able to pay their
debts and liabilities, subordinated, contingent or otherwise (it being
understood and agreed that for purposes of this Section, contingent liabilities
mean the maximum amount of liability that could reasonably be likely to result
from pending litigation, asserted claims and assessments, guaranties,
indemnification obligations, adjustment of purchase price or other post-closing
payment adjustments (including earn-outs and other similar arrangements) and
uninsured risks of Parent and its Subsidiaries), as such debts and liabilities
become absolute and matured; and (d) Parent and its consolidated Subsidiaries
will not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Effective Date.

 

SECTION 3.16.                     Collateral Matters.

 

(a)                                 The Collateral Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the UCC) is delivered to the Administrative Agent,
together with instruments of transfer duly endorsed in blank, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person,
and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the remaining Collateral (as defined
therein) to the extent perfection can be obtained by filing UCC financing
statements, prior and superior to the rights of any other Person, except for
rights secured by Liens permitted under Section 6.02, in the case of each of
clauses (i) and (ii).

 

(b)                                 Each Mortgage, upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in all the applicable mortgagor’s right, title and interest in
and to the Mortgaged Properties subject thereto and the proceeds thereof, and
when the Mortgages have been filed in the jurisdictions specified therein, the
Mortgages will constitute a fully perfected security interest in all right,
title and interest of the mortgagors in the Mortgaged Properties and the
proceeds thereof, prior and superior in right to any other Person, but subject
to Liens permitted under Section 6.02.

 

(c)                                  Upon the recordation of the IP Security
Agreements with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, and the filing of the financing
statements referred to in paragraph (a) of this Section, the security interest
created under the Collateral Agreement will constitute a fully perfected
security interest in all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States of America, in
each case prior and superior in right to any other Person, but subject to Liens
permitted under Section 6.02 (it being understood that subsequent recordings in
the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a security interest in such Intellectual
Property acquired by the Loan Parties after the Effective Date).

 

SECTION 3.17.                     Use of Proceeds.  The proceeds of the Tranche
B Term Loans made on the Effective Date will be used solely to finance the
Acquisition, finance the Refinancing and the payment of all fees and expenses in
connection with the foregoing.  The proceeds of the Incremental Term Loans will
be used solely for the purpose or purposes set forth in the applicable
Incremental Facility Agreement.

 

SECTION 3.18.                     Brokers.  No Loan Party utilized the services
of any broker or finder in connection with obtaining financing from the Lenders
under this Agreement and no brokerage commission or finder’s fee is payable by
Parent or any of its Subsidiaries in connection herewith.

 

47

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions

 

The obligations of the Lenders to make Tranche B Term Loans hereunder shall not
become effective until the date on which each of the following conditions shall
be satisfied (or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) evidence satisfactory to the Administrative Agent
(which may include a facsimile transmission) that such party has signed a
counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have received
a Borrowing Request.

 

(c)                                  The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) of (i) Willkie Farr & Gallagher LLP,
New York counsel for the Loan Parties, (ii) Seyfarth Shaw, LLP, Massachusetts
counsel for the Loan Parties and (iii) Fulbright & Jaworski LLP, Texas and
California counsel for the Loan Parties, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(d)                                 The Administrative Agent shall have received
such documents and certificates as the Administrative Agent may reasonably
request relating to the organization, existence and good standing (or
equivalent) of each Loan Party as of a recent date prior to the Closing Date,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent.

 

(e)                                  To the extent required by the penultimate
paragraph of this Article IV, the representations and warranties of the Loan
Parties set forth in the Loan Documents shall be true and correct (i) in the
case of the representations and warranties qualified as to materiality, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the Effective Date, except in the case of any such representation and warranty
that expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date and the
Acquired Company Acquisition Agreement Representations shall be true and
correct.

 

(f)                                   The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the chief
financial officer of Parent, confirming compliance with the conditions set forth
in paragraph (e) of this Section, the first sentence of paragraph (h) of this
Section and paragraph (j) of this Section.

 

(g)                                  The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the chief
financial officer of Parent, as to the solvency of Parent and the Subsidiaries
on a consolidated basis after giving effect to the Transactions, in the form of
Exhibit J.

 

(h)                                 The Collateral and Guarantee Requirement
shall have been satisfied (subject to the last sentence of the penultimate
paragraph of this Section).  The Administrative Agent shall have received a
completed Perfection Certificate, dated the Effective Date and signed by an
executive officer or a Financial Officer of each of Parent and the Acquired
Company, together with all attachments contemplated thereby, including the
results of a search of the UCC (or equivalent) filings made with respect to the
Loan Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted under Section 6.02 or have been, or substantially contemporaneously
with the initial funding of Loans on the Effective Date will be, released.

 

(i)                                     The Administrative Agent shall have
received evidence that the insurance required by Section 5.08 is in effect,
together with endorsements naming the Administrative Agent, for the benefit of

 

48

--------------------------------------------------------------------------------


 

the Secured Parties, as additional insured and loss payee thereunder to the
extent required under Section 5.08.

 

(j)                                    The Acquisition Tender Offer shall have
been consummated, or substantially concurrently with the Effective Date shall be
consummated, pursuant to and on the terms set forth in the Acquisition
Agreement, and all conditions precedent to the consummation of the Acquisition
Tender Offer shall have been satisfied, in each case without giving effect to
any amendments, waivers or consents that are adverse in any material respect to
the Loan Parties that have not been approved by the Arrangers.

 

(k)                                 The Administrative Agent shall have received
reasonably satisfactory evidence that the Refinancing has been completed or will
be completed substantially concurrently with the funding of the Tranche B Term
Loans.

 

(l)                                     The Administrative Agent and the
Arrangers shall have received all fees and other amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, payment or
reimbursement of all fees and expenses (including fees, charges and
disbursements of counsel) required to be paid or reimbursed by any Loan Party
under the Commitment Letter, the Fee Letter or any Loan Document.

 

(m)                             The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, at least five Business Days prior to
the Effective Date to the extent such information was requested at least 10
Business Days prior to the Effective Date.

 

(n)                                 Since November 2, 2013, there has not have
been or occurred, any Target Material Adverse Effect (as defined in the
Acquisition Agreement).

 

Notwithstanding anything to the contrary in clause (e) above, the only
representations and warranties the making of which shall be a condition to the
obligations of the Lenders to make Loans hereunder shall be the Acquired Company
Acquisition Agreement Representations and the Specified Representations. 
Notwithstanding the foregoing, solely with respect to the matters expressly
identified in Section 5.14, the satisfaction of the foregoing conditions shall
not be required on the Effective Date, and shall not be a condition to the
obligations of the Lenders to make Loans hereunder, but shall be required to be
accomplished in accordance with Section 5.14.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, Parent (and to the extent Parent is not the Borrower, the Borrower)
covenants and agrees with the Lenders that:

 

SECTION 5.01.                     Financial Statements and Other Information. 
Parent will furnish to the Administrative Agent, on behalf of each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of Parent, its audited consolidated balance sheet and related consolidated
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all audited by and accompanied by the
opinion of Deloitte & Touche LLP or another independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification, exception or emphasis and without any qualification or
exception as to the scope of such audit, other than solely with respect to, or
resulting solely from, an upcoming maturity date under this Credit Agreement
occurring within one year from the time such opinion is delivered) to the effect
that such consolidated

 

49

--------------------------------------------------------------------------------


 

financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of Parent and its consolidated
Subsidiaries as of the end of and for such fiscal year on a consolidated basis
in accordance with GAAP;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of Parent, its consolidated
balance sheet as of the end of such fiscal quarter, the related consolidated
statements of operations for such fiscal quarter and the then elapsed portion of
the fiscal year and the related consolidated statement of cash flows for the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer of Parent as presenting fairly, in all material
respects, the financial position, results of operations and cash flows of Parent
and its consolidated Subsidiaries as of the end of and for such fiscal quarter
and such portion of the fiscal year on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  concurrently with each delivery of
financial statements under clause (a) or (b) above, a completed Compliance
Certificate signed by a Financial Officer of Parent, (i) certifying, in the case
of the financial statements delivered under clause (b) above, that such
financial statements present fairly in all material respects the financial
position, results of operations and cash flows of Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year end audit adjustments and the absence of footnotes, (ii) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations of the Total
Leverage Ratio and Senior Secured Leverage Ratio as of the end of the applicable
fiscal year or fiscal quarter, (iv) if any change in GAAP or in the application
thereof has occurred since the date of the consolidated balance sheet of Parent
most recently theretofore delivered under clause (a) or (b) above (or, prior to
the first such delivery, referred to in Section 3.04) that has had, or could
have, a significant effect on the calculations of the Senior Secured Leverage
Ratio or the Total Leverage Ratio, specifying the nature of such change and the
effect thereof on such calculations, (v) certifying that all notices required to
be provided under Sections 5.03 and 5.04 have been provided and (vi) if there
are any Unrestricted Subsidiaries setting forth financial information in detail
reasonably satisfactory to the Administrative Agent for the applicable period
for such Unrestricted Subsidiaries;

 

(d)                                 within 90 days after the end of each fiscal
year of Parent, a completed Supplemental Perfection Certificate, signed by a
Financial Officer of Parent, setting forth the information required pursuant to
the Supplemental Perfection Certificate;

 

(e)                                  promptly after the Parent is required to
file its annual report on Form 10-K with the SEC, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
statement of operations and statement of cash flow) of Parent for each quarter
of the upcoming fiscal year;

 

(f)                                   promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by Parent or any Subsidiary with the SEC or with any national
securities exchange, or distributed by Parent to its shareholders generally, as
the case may be;

 

(g)                                  promptly after any reasonable written
request therefor by the Administrative Agent, copies of (x)(i) each Schedule B
(Actuarial Information) to the most recent annual report (Form 5500 Series)
filed by any Loan Party or any ERISA Affiliate with the Internal Revenue Service
with respect to each Plan; (ii) the most recent actuarial valuation report for
each Plan; (iii) such other documents or governmental reports or filings
relating to any Plan and concerning any ERISA Event as the Administrative Agent
shall reasonably request and (y)(i) any material documents described in
Section 101(k)(1) of ERISA that the Loan Parties or any ERISA Affiliate may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(1)(1) of ERISA that the Loan Parties or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if the Loan
Parties or any ERISA Affiliate have not requested such material documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
upon request by the Administrative Agent, the applicable Loan Party or ERISA
Affiliate shall

 

50

--------------------------------------------------------------------------------


 

promptly make a request for such documents and notices from such administrator
or sponsor and shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof; provided, further that
notwithstanding anything herein the rights of the Administrative Agent under
Section 5.01(g)(y)(ii) shall be exercised not more than once with respect to the
same Multiemployer Plan during any applicable plan year;

 

(h)                                 promptly after any request therefor,
evidence of insurance renewals as required under Section 5.08 hereunder in form
and substance reasonably acceptable to the Administrative Agent; and

 

(i)                                     promptly after any request therefor,
such other information regarding the operations, business affairs and financial
condition of Parent or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

 

Information required to be delivered pursuant to clause (a), (b) or (f) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

 

SECTION 5.02.                     Notices of Material Events.  Parent will
furnish to the Administrative Agent (for distribution to the Lenders) written
notice promptly upon any Financial Officer, or other officer or employee
responsible for compliance with the Loan Documents, of Parent or any Subsidiary
becoming aware of any of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting Parent or any Restricted Subsidiary, or any adverse development in
any such pending action, suit or proceeding not previously disclosed in writing
by Parent to the Administrative Agent and the Lenders, that in each case would
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of any Loan Document;

 

(c)                                  the occurrence of an ERISA Event that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect; or

 

(d)                                 any other development that has resulted, or
would reasonably be expected to result, in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Parent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.                     Additional Subsidiaries.  If any additional
Designated Subsidiary is formed or acquired.  after the Effective Date (or any
Excluded Subsidiary becomes a Designated Subsidiary), Parent will promptly
notify the Administrative Agent thereof and will, as promptly as practicable,
and in any event within 30 days (or, in the case of the Acquired Company and its
Subsidiaries that are Designated Subsidiaries immediately following the Merger,
within two Business Days after the Effective Date) or, with respect to Mortgaged
Property held by such Designated Subsidiary and specifically the items required
by subsection (e) of the definition of Collateral and Guarantee Requirement
relating thereto, 90 days (or such longer period as the Administrative Agent may
agree in writing) after such Designated Subsidiary is formed or acquired (or any
Excluded Subsidiary becomes a Designated Subsidiary) cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Designated Subsidiary
and with respect to any Equity Interests in or Indebtedness of such Designated
Subsidiary owned by or on behalf of any Loan Party.

 

51

--------------------------------------------------------------------------------


 

SECTION 5.04.                     Information Regarding Collateral.

 

(a)                                 Parent will furnish to the Administrative
Agent promptly (and in any event within 60 days thereof) written notice of any
change in (i) the legal name of any Loan Party, as set forth in its
organizational documents, (ii) the jurisdiction of organization or the form of
organization of any Loan Party (including as a result of any merger or
consolidation), (iii) the location of the chief executive officer of any Loan
Party or (iv) the organizational identification number, if any, and the Federal
Taxpayer Identification Number of such Loan Party, in each case, only with
respect to any Loan Party organized under the laws of a jurisdiction that
requires such information to be set forth on the face of a UCC financing
statement, of such Loan Party.  Parent agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral affected thereby.  Parent also agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

(b)                                 If (i) any material assets are acquired by
any Loan Party after the Effective Date (other than assets constituting
Collateral under the Collateral Documents that become subject to the Lien of the
Collateral Documents upon the acquisition thereof) or (ii) any Mortgaged
Property is acquired by any Loan Party after the Effective Date, Parent will
promptly notify the Administrative Agent thereof and will cause such assets to
be subjected to a Lien securing the Secured Obligations and will take such
actions as shall be necessary or reasonably requested by the Administrative
Agent to satisfy the Collateral and Guarantee Requirement, including, without
limitation, to grant and perfect such Lien, all at the expense of Parent and, in
the case of clause (i), all to the extent required by the Collateral Documents. 
It is understood and agreed that, notwithstanding anything to the contrary set
forth in this Agreement or in any Collateral Document, the Loan Parties shall
not be required to (A) grant leasehold mortgages, (B) obtain landlord lien
waivers, estoppels, collateral access agreements or bailee agreements with
respect to any of their retail operating store locations, unless required
pursuant to the ABL Credit Agreement or related loan documents or (C) enter into
Control Agreements in respect of any Excluded Account.

 

SECTION 5.05.                     Existence; Conduct of Business.  Parent will,
and will cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect
(i) its legal existence and (ii) the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except in the case of clause (ii) where failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation, dissolution, disposition or other
transaction permitted under Section 6.03 or 6.05.

 

SECTION 5.06.                     Payment of Obligations.  Parent will, and will
cause each Restricted Subsidiary to, pay or discharge all its material
obligations, including Tax liabilities (whether or not shown on a Tax return),
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) Parent or such Restricted Subsidiary has set aside on its
books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 5.07.                     Maintenance of Properties.  Parent will, and
will cause each Restricted Subsidiary (other than an Immaterial Subsidiary) to,
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08.                     Insurance.  Parent will, and will cause each
Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts (with no greater risk retention)
and against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations.  Each such policy of liability or casualty insurance
maintained by or on behalf of Loan Parties shall (a) in the case of each
liability insurance policy (other than workers’ compensation, director and
officer liability or other policies in which such endorsements are not
customary), name the Administrative Agent, on behalf of the Secured Parties, as
an additional insured thereunder, (b) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of

 

52

--------------------------------------------------------------------------------


 

the Secured Parties, as a loss payee thereunder and (c) endeavor to provide for
at least 30 days’ (or such shorter number of days as may be agreed to by the
Administrative Agent) prior written notice to the Administrative Agent of any
cancellation of such policy.  With respect to each Mortgaged Property that is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under Flood Insurance Laws, then, the
applicable Loan Party (i) has obtained, and will maintain, with financially
sound and reputable insurance companies, such flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

 

SECTION 5.09.                     Books and Records; Inspection and Rights. 
Parent will, and will cause each Restricted Subsidiary to, (a) keep proper books
of record and account in which full, true and correct (in all material respects)
entries in accordance with GAAP and applicable law are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice (but in no event more than once each fiscal year of
Parent unless an Event of Default has occurred and is continuing), to visit and
inspect its properties, to examine and make extracts from its books and records
and to discuss its affairs, finances and condition with its officers and,
accompanied by one or more such officers or their designees if requested by
Parent, independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested.  Unless an Event of Default
has occurred and is continuing, the Borrower shall have the right to have a
representative present at any and all inspections.

 

SECTION 5.10.                     Compliance with Laws.  Parent will, and will
cause each Restricted Subsidiary to, comply with all laws (including
Environmental Laws and orders of any Governmental Authority) applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.11.                     Use of Proceeds.  The Borrower will use the
proceeds of the Loans only for the purposes set forth in Section 3.17.  The
Borrower will not request any Loan, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 

SECTION 5.12.                     Further Assurances.  The Borrower will, and
will cause each other Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents) that are required under
the Collateral Documents or this Agreement to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times (subject to the last
paragraph of the Collateral and Guarantee Requirement definition).  The Borrower
will provide to the Administrative Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Collateral Documents.

 

SECTION 5.13.                     Maintenance of Ratings.  Parent will use
commercially reasonable efforts to maintain continuously in effect a corporate
rating from S&P and a corporate family rating from Moody’s, in each case in
respect of Parent, and a rating of the credit facilities created hereunder by
each of S&P and Moody’s, it being understood that there is no obligation to
maintain any particular rating at any time.

 

53

--------------------------------------------------------------------------------


 

SECTION 5.14.                     Certain Post-Closing Collateral Obligations.

 

(a)                                 Parent will, and will cause the other Loan
Parties to, deliver each of the items set forth in subsection (e) of the
definition of Collateral and Guarantee Requirement within 90 days of the
Effective Date with respect to each Mortgaged Property (subject to the last
paragraph of the Collateral and Guarantee Requirement definition).

 

(b)                                 The Loan Parties shall deliver, when and as
required by the terms of the Post-Closing Letter Agreement, the items referenced
therein.

 

SECTION 5.15.                     Pledge of Capital Stock.  The Loan Parties
will pledge or cause to be pledged all of the issued and outstanding Capital
Stock of each Restricted Subsidiary held by a Loan Party (other than any
Excluded Assets (as defined in the applicable Collateral Documents)) in
accordance with, and to the extent required by, the requirements of the
Collateral Documents to the Collateral Agent for the benefit of the Secured
Parties to secure the Obligations.

 

SECTION 5.16.                     Lender Conference Calls.  Parent will hold and
participate in an annual conference call for Lenders to discuss financial
information delivered pursuant to Section 5.01(a).  Parent will hold such
conference call following the delivery of the required financial information for
such fiscal year pursuant to Section 5.01(a)  and not later than ten Business
Days from the time Parent delivers the financial information as set forth in
Section 5.01(a).  Prior to each conference call, at the request of Parent, the
Administrative Agent shall notify the Lenders of the time and date of such
conference call.

 

SECTION 5.17.                     Designation of Subsidiaries.  Parent may at
any time designate any Restricted Subsidiary of Parent (other than the Borrower)
as an Unrestricted Subsidiary; provided that (i) immediately before and after
such designation, no Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Total Leverage
Ratio, calculated on a Pro Forma Basis, shall not exceed 3.75:1.00, and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating compliance with such ratio and
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the ABL Credit Agreement or any
Specified Indebtedness.  The designation of any Subsidiary as an Unrestricted
Subsidiary after the Effective Date shall constitute an Investment by Parent
therein at the date of designation in an amount equal to the fair market value
of Parent’s or its Restricted Subsidiaries’ (as applicable) Investments therein.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, Parent (and, if Parent is not the Borrower, the Borrower) covenants and
agrees with the Lenders that:

 

SECTION 6.01.                     Indebtedness; Certain Equity Securities.

 

(a)                                 Parent will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(i)                                     Indebtedness created under the Loan
Documents;

 

(ii)                                  Indebtedness existing on the date hereof
and set forth in Section 6.01 of the Disclosure Letter and Refinancing
Indebtedness in respect thereof;

 

(iii)                               Indebtedness of Parent to any Restricted
Subsidiary and of any Restricted Subsidiary to Parent or any other Restricted
Subsidiary; provided that (A) such Indebtedness shall not have been transferred
to any Person other than Parent or any Restricted Subsidiary, (B) any such
Indebtedness owing by any Loan Party to a Restricted Subsidiary that is not a
Loan Party shall be unsecured and subordinated in right of payment to the Loan
Document Obligations on terms customary for intercompany subordinated

 

54

--------------------------------------------------------------------------------


 

Indebtedness, as reasonably determined by the Administrative Agent and (C) any
such Indebtedness shall be incurred in compliance with Section 6.04;

 

(iv)                              Guarantees incurred in compliance with
Section 6.04;

 

(v)                                 Indebtedness of Parent or any Restricted
Subsidiary (A) incurred to finance the acquisition, construction or improvement
of any fixed or capital assets, including Capital Lease Obligations and
Synthetic Lease Obligations, provided that such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets or (B) assumed in connection with the acquisition of any fixed or
capital assets, and Refinancing Indebtedness in respect of any of the foregoing;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (v) shall not exceed $50,000,000 at any time outstanding;

 

(vi)                              Indebtedness in respect of netting services,
overdraft protections deposit and checking accounts, in each case, in the
ordinary course of business;

 

(vii)                           Indebtedness in respect of letters of credit,
bank guarantees and similar instruments issued for the account of Parent or any
Restricted Subsidiary in the ordinary course of business supporting obligations
under workers’ compensation, unemployment insurance and other social security
laws;

 

(viii)                        Indebtedness of Parent or any Restricted
Subsidiary in the form of bona fide purchase price adjustments or earn-outs
incurred in connection with any Permitted Acquisition or other Investment
permitted by Section 6.04;

 

(ix)                              the Senior Notes and any Refinancing
Indebtedness in respect thereof;

 

(x)                                 Indebtedness under the ABL Credit Agreement
in an aggregate principal amount not to exceed $650,000,000 at any time
outstanding;

 

(xi)                              Indebtedness of Loan Parties in respect of
surety bonds (whether bid performance or otherwise) and performance and
completion guarantees and other obligations of a like nature, in each case
incurred in the ordinary course of business;

 

(xii)                           (A) Permitted Debt; provided that, after giving
effect to the incurrence of such Indebtedness and any related transaction on a
Pro Forma Basis the Total Leverage Ratio shall not exceed 3.75 to 1.00 (in each
case calculated as of the last day of the fiscal quarter of Parent then most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b)); provided further that (I) the aggregate principal
amount of Indebtedness of the Restricted Subsidiaries that are not Loan Parties
permitted by this clause (xii) shall not exceed $50,000,000 at any time
outstanding and (B) Refinancing Indebtedness in respect of Indebtedness incurred
pursuant to clause (A) above;

 

(xiii)                        Refinancing Debt Securities and Refinancing
Indebtedness in respect thereof;

 

(xiv)                       Indebtedness incurred under leases of real property
in respect of tenant improvements ;

 

(xv)                          Indebtedness of Parent or any Restricted
Subsidiary assumed in connection with any Permitted Acquisition so long as such
Indebtedness is not incurred in contemplation of such Permitted Acquisition and
any Refinancing Indebtedness in respect thereof;

 

(xvi)                       other Indebtedness in an aggregate principal amount
not to exceed $50,000,000 at any time outstanding;

 

(xvii)                    Indebtedness consisting of (a) the financing of
insurance premiums and (b) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

55

--------------------------------------------------------------------------------


 

(xviii)                 obligations under any agreement governing the provision
of treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services; and

 

(xix)                       Indebtedness in the form of Swap Agreements
permitted under Section 6.07.

 

(b)                                 Parent will not, and will not permit any
Restricted Subsidiary to, issue any Disqualified Stock, other than, in the case
of the Restricted Subsidiaries, to Parent or a Restricted Subsidiary; provided
that any issuance of Equity Interests of any Restricted Subsidiary that is not a
Loan Party to any Loan Party shall be subject to Section 6.04.

 

SECTION 6.02.                     Liens.  Parent will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any Lien
on any asset now owned or hereafter acquired, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)                                 Liens created under the Loan Documents;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any asset of Parent or any
Restricted Subsidiary existing on the date hereof and set forth in Section 6.02
of the Disclosure Letter; provided that (i) such Lien shall not apply to any
other asset of Parent or any Restricted Subsidiary and (ii) such Lien shall
secure only those obligations that it secures on the date hereof and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;

 

(d)                                 any Lien existing on any asset prior to the
acquisition thereof by Parent or any Restricted Subsidiary or existing on any
asset of any Person that becomes (including pursuant to a Permitted Acquisition)
a Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary
that is merged or consolidated with or into a Restricted Subsidiary in a
transaction permitted hereunder) after the date hereof prior to the time such
Person becomes a Restricted Subsidiary (or is so merged or consolidated);
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary (or such
merger or consolidation), (ii) such Lien shall not apply to any other assets of
Parent or any Restricted Subsidiary (other than, in the case of any such merger
or consolidation, the assets of any special purpose merger Restricted Subsidiary
that is a party thereto) and (iii) such Lien shall secure only those obligations
that it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary (or is so merged or consolidated), and any extensions,
renewals and refinancings thereof that do not increase the outstanding principal
amount thereof;

 

(e)                                  Liens on fixed or capital assets acquired,
constructed or improved by Parent or any Restricted Subsidiary; provided that
(i) such Liens secure only Indebtedness permitted by Section 6.01(a)(v) and
obligations relating thereto not constituting Indebtedness and (ii) such Liens
shall not apply to any other asset of Parent or any Restricted Subsidiary (other
than the proceeds and products thereof); provided further that in the event
purchase money obligations are owed to any Person with respect to financing of
more than one purchase of any fixed or capital assets, such Liens may secure all
such purchase money obligations and may apply to all such fixed or capital
assets financed by such Person;

 

(f)                                   in connection with the sale or transfer of
any Equity Interests or other assets in a transaction permitted under
Section 6.05, customary rights and restrictions contained in agreements relating
to such sale or transfer pending the completion thereof;

 

(g)                                  in the case of (i) any Restricted
Subsidiary that is not a wholly-owned Restricted Subsidiary or (ii) the Equity
Interests in any Person that is not a Restricted Subsidiary, any encumbrance or
restriction, including any put and call arrangements, related to Equity
Interests in such Restricted Subsidiary

 

56

--------------------------------------------------------------------------------


 

or such other Person set forth in the organizational documents of such
Restricted Subsidiary or such other Person or any related joint venture,
shareholders’ or similar agreement;

 

(h)                                 Liens solely on any cash earnest money
deposits, escrow arrangements or similar arrangements made by Parent or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement for a Permitted Acquisition or other transaction permitted hereunder;

 

(i)                                     Liens securing Indebtedness permitted by
Section 6.01(a)(x) and obligations relating thereto not constituting
Indebtedness; provided that any such Liens on assets of the Loan Parties are
subject to the Intercreditor Agreement;

 

(j)                                    any Lien on assets of any Foreign
Subsidiary; provided that such Lien shall secure only Indebtedness of such
Foreign Subsidiary permitted by Section 6.01 and obligations relating thereto
not constituting Indebtedness;

 

(k)                                 other Liens securing Indebtedness or other
obligations in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding; and

 

(l)                                     Liens on the Collateral securing
obligations in respect of Indebtedness permitted by Section 6.01(a)(xiii) which
Liens rank pari passu with or junior to the Liens securing the Secured
Obligations; provided that a duly authorized representative of the holders of
such Indebtedness has entered into the Pari Passu Lien Intercreditor Agreement
or Junior Lien Intercreditor Agreement and, if the Intercreditor Agreement is
then in effect, a supplement to the Intercreditor Agreement.

 

SECTION 6.03.                     Fundamental Changes; Business Activities.

 

(a)                                 Parent will not, and will not permit any
Restricted Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any
Restricted Subsidiary (other than the Borrower) may merge into Parent in a
transaction in which Parent is the surviving corporation, (ii) any Person (other
than Parent or the Borrower) may merge into or consolidate with any Restricted
Subsidiary in a transaction in which the surviving entity is a Restricted
Subsidiary and, if any party to such merger or consolidation is a Loan Party, a
Loan Party, (iii) any Restricted Subsidiary may merge into or consolidate with
any Person (other than Parent or the Borrower) in a transaction permitted under
Section 6.05 in which, after giving effect to such transaction, the surviving
entity is not a Restricted Subsidiary, (iv) any Restricted Subsidiary may
liquidate or dissolve if Parent determines in good faith that such liquidation
or dissolution is in the best interests of Parent and is not materially
disadvantageous to the Lenders; provided that any such merger or consolidation
involving a Person that is not a wholly owned Restricted Subsidiary immediately
prior to such merger or consolidation shall not be permitted unless it is also
permitted by Section 6.04 and (v) the Borrower may merge into a newly formed
Domestic Subsidiary of Parent in connection with a Permitted Borrower
Reorganization.  Nothing in this paragraph shall prohibit Parent or any
Restricted Subsidiary from effecting the Acquisition.

 

(b)                                 Parent will not, and will not permit any of
its Restricted Subsidiaries to, engage to any material extent in any business
other than businesses of the type conducted by Parent and the Restricted
Subsidiaries on the date hereof (after giving effect to the Acquisition) and
businesses reasonably related or complementary thereto.

 

SECTION 6.04.                     Investments, Loans, Advances, Guarantees and
Acquisitions.  Parent will not, and will not permit any Restricted Subsidiary
to, purchase, hold, acquire (including pursuant to any merger or consolidation),
make or otherwise permit to exist any Investment in any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all the assets of any other Person or of a business unit,
division, product line or line of business of any other Person, except:

 

(a)                                 Investments in cash and Cash Equivalents;

 

57

--------------------------------------------------------------------------------


 

(b)                                 Investments existing on the date hereof and
set forth on Section 6.04 of the Disclosure Letter (but not any additions
thereto (including any capital contributions) made after the date hereof);

 

(c)                                  Investments by Parent and the Restricted
Subsidiaries in Equity Interests in their respective subsidiaries; provided that
(i) such subsidiaries are Subsidiaries prior to such Investments, (ii) the
aggregate amount of such Investments by the Loan Parties in, and loans and
advances by the Loan Parties to, and Guarantees by the Loan Parties of
Indebtedness and other obligations of, Restricted Subsidiaries that are not Loan
Parties (excluding all such Investments, loans, advances and Guarantees existing
on the date hereof and permitted by clause (b) above) pursuant to clauses
(d) and (e) below) shall not exceed $50,000,000 at any time outstanding;

 

(d)                                 loans or advances made by Parent to any
Restricted Subsidiary or made by any Restricted Subsidiary to Parent or any
other Restricted Subsidiary; provided that (i) the Indebtedness resulting
therefrom is permitted by Section 6.01(a)(iii) and (ii) the amount of such loans
and advances made by the Loan Parties to Restricted Subsidiaries that are not
Loan Parties shall be subject to the limitation set forth in clause (c) above;

 

(e)                                  Guarantees by Parent or any Restricted
Subsidiary of Indebtedness or other obligations of Parent or any Restricted
Subsidiary (including any such Guarantees (i) arising as a result of any such
Person being a joint and several co-applicant with respect to any letter of
credit or letter of guaranty or (ii) of any leases of retail store locations and
related obligations arising thereunder); provided that the aggregate amount of
Indebtedness and other obligations of Restricted Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party shall be subject to the limitation
set forth in clause (c) above;

 

(f)                                   other Investments in an amount not to
exceed the Available Amount; provided that, at the time each such Investment is
made no Event of Default shall have occurred and be continuing or would result
therefrom;

 

(g)                                  Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(h)                                 any Permitted Acquisition;

 

(i)                                     deposits, prepayments and other credits
to suppliers, lessors and landlords made in the ordinary course of business;

 

(j)                                    advances by Parent or any Restricted
Subsidiary to employees in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes;

 

(k)                                 Investments made as a result of receipt of
non-cash consideration from a sale, transfer or other disposition of assets
permitted under Section 6.05(g);

 

(l)                                     Investments in the form of Swap
Agreements permitted under Section 6.07;

 

(m)                             investments constituting deposits described in
clauses (c) and (d) of the definition of “Permitted Encumbrances” and
endorsements of instruments for collection or deposit in the ordinary course of
business;

 

(n)                                 other Investments in an aggregate amount not
to exceed $75,000,000 at any time outstanding; and

 

(o)                                 the Acquisition.

 

58

--------------------------------------------------------------------------------


 

For the purposes of this Section, any unreimbursed payment by Parent or any
Restricted Subsidiary for goods or services delivered to any Subsidiary shall be
deemed to be an Investment in such Subsidiary.

 

SECTION 6.05.                     Asset Sales.  Parent will not, and will not
permit any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose
of any asset, including any Equity Interest owned by it, nor will Parent permit
any Restricted Subsidiary to issue any additional Equity Interests in such
Restricted Subsidiary (other than to Parent or any other Restricted Subsidiary
in compliance with Section 6.04, and other than directors’ qualifying shares and
other nominal amounts of Equity Interests that are required to be held by other
Persons under applicable law), except:

 

(a)                                 (i) sales of inventory, (ii) sales,
transfers and other dispositions of used, surplus, obsolete or outmoded
machinery or equipment and (iii) dispositions of cash and Cash Equivalents, in
each case (other than in the case of clause (iii)) in the ordinary course of
business;

 

(b)                                 sales, transfers, leases and other
dispositions to Parent or any Restricted Subsidiary; provided that any such
sales, transfers, leases or other dispositions involving a Restricted Subsidiary
that is not a Loan Party shall be made in compliance with Sections 6.04 and
6.09;

 

(c)                                  the sale or discount of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not in connection with any financing
transaction;

 

(d)                                 dispositions of assets subject to any
casualty or condemnation proceeding (including in lieu thereof);

 

(e)                                  leases or subleases of real property
granted by Parent or any Restricted Subsidiary to third Persons not interfering
in any material respect with the business of Parent or any Restricted
Subsidiary, including, without limitation, retail store lease assignments and
surrenders;

 

(f)                                   the sale, transfer or other disposition of
patents, trademarks, copyrights and other intellectual property (i) in the
ordinary course of business, including pursuant to non-exclusive licenses of
intellectual property, or (ii) which, in the reasonable judgment of Parent or
any Restricted Subsidiary, are determined to be uneconomical, negligible or
obsolete in the conduct of business;

 

(g)                                  sales, transfers and other dispositions of
assets that are not permitted by any other clause of this Section; provided that
the aggregate fair value of all assets sold, transferred or otherwise disposed
of in reliance on this clause (g) during any fiscal year of Parent shall not
exceed 10% of Total Assets as of the last day or the immediately preceding year;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (a)(ii), (a)(iii), (b) or
(d) above) shall be made for fair value and, in the case of sales, transfers,
leases and other dispositions permitted by clauses (c), (f)(ii) and (g) above,
for at least 75% cash consideration; provided that for purposes of the
foregoing, the amount of (i) any liabilities (as shown on the Parent’s most
recent balance sheet or in the notes thereto) of Parent or any Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Secured Obligations) that are assumed by the transferee of any such assets and
from which Parent and all Restricted Subsidiaries have been validly released by
all creditors in writing, (ii) any securities received by Parent or such
Restricted Subsidiary from such transferee that are converted by Parent or such
Restricted Subsidiary into cash (to the extent of the cash received) within 90
days following the closing of such Asset Sale, and (iii) any Designated Noncash
Consideration received by Parent or any of its Restricted Subsidiaries in such
asset sale having an aggregate fair market value, taken together with all other
Designated Noncash Consideration received pursuant to this clause (iii) that is
at that time outstanding, not to exceed $40,000,000, shall be deemed to be cash
for purposes of this paragraph and for no other purpose.

 

SECTION 6.06.                     Sale/Leaseback Transactions.  Parent will not,
and will not permit any Restricted Subsidiary to, enter into any Sale/Leaseback
Transaction, except for any such sale of any fixed or capital assets that is

 

59

--------------------------------------------------------------------------------


 

made for cash consideration in an amount not less than the cost of such fixed or
capital asset and is consummated within 180 days after Parent or a Restricted
Subsidiary acquires or completes the construction of such fixed or capital
assets.

 

SECTION 6.07.                     Swap Agreements.  Parent will not, and will
not permit any Restricted Subsidiary to, enter into any Swap Agreement, other
than Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which Parent or a Restricted Subsidiary is exposed in the
conduct of its business or the management of its liabilities and not for
speculative purposes.

 

SECTION 6.08.                     Restricted Payments; Certain Payments of
Indebtedness.

 

(a)                                 Parent will not, and will not permit any
Restricted Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that (i) Parent may declare and pay dividends with
respect to its Equity Interests payable solely in additional Equity Interests
(other than Disqualified Stock) of Parent, (ii) any Restricted Subsidiary may
declare and pay dividends or make other distributions with respect to its Equity
Interests, or make other Restricted Payments in respect of its Equity Interests,
in each case ratably to the holders of such Equity Interests (or, if not
ratably, on a basis more favorable to Parent and the Restricted Subsidiaries),
(iii) Parent may make Restricted Payments, not exceeding $5,000,000 during any
fiscal year of Parent, pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of Parent and the Restricted
Subsidiaries (with any unused amount available in the following fiscal year
only), (iv) Parent may repurchase Equity Interests upon the exercise of stock
options, deferred stock units and restricted shares to the extent such Equity
Interests represent a portion of the exercise price of such stock options,
deferred stock units or restricted shares, (v) Parent may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in Parent in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for shares of common stock in
Parent, (vi) Parent may make other Restricted Payments, provided that at the
time of and immediately after giving effect to any such Restricted Payment
referred to in this clause (vi), (A) no Event of Default shall have occurred and
be continuing, (B) after giving effect to such Restricted Payment and any
related transaction on a Pro Forma Basis the Total Leverage Ratio shall not
exceed 3.50 to 1.00 (calculated as of the last day of the fiscal quarter of
Parent then most recently ended for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b)), (C) the amount of such
repurchase or other Restricted Payment shall not exceed the Available Amount as
of the date thereof and (D) Parent shall have delivered to the Administrative
Agent a certificate of a Financial Officer of Parent in form reasonably
satisfactory to the Administrative Agent conforming compliance with this clause
(vi), including computations demonstrating compliance with the requirement set
forth in clause (B) above, (vii) so long as no Event of Default has occurred and
is continuing, Parent may declare and make Restricted Payments in an aggregate
amount not to exceed $10,000,000 in any fiscal quarter in respect of dividends
on Parent’s common stock; provided that such amount shall increase to
$15,000,000 in any fiscal quarter if the Senior Secured Leverage Ratio as of the
end of the most recent fiscal quarter for which a Compliance Certificate has
been delivered is less than 2.00 to1.00 and (viii) Parent and its Restricted
Subsidiaries may make other Restricted Payments in an amount not to exceed
$50,000,000 in the aggregate.

 

(b)                                 Parent will not, and will not permit any
Restricted Subsidiary to, make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness
permitted by Section 6.01(xii), or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Specified Indebtedness, except:

 

(i)                                     payments of regularly scheduled interest
and principal payments as and when due in respect of any Specified Indebtedness,
other than payments in respect of any Subordinated Indebtedness prohibited by
the subordination provisions thereof;

 

(ii)                                  refinancings of Specified Indebtedness
with the proceeds of other Indebtedness permitted under Section 6.01;

 

(iii)                               payments of or in respect of Indebtedness
solely by issuance of the common stock of Parent;

 

60

--------------------------------------------------------------------------------


 

(iv)                              payments of or in respect of Indebtedness
incurred by any Restricted Subsidiary that is not a Loan Party; and

 

(v)                                 other payments of or in respect of
Indebtedness; provided that at the time of and immediately after giving effect
thereto, (A) no Default or Event of Default shall have occurred and be
continuing, (B) after giving effect to such payments and any related transaction
on a Pro Forma Basis the Total Leverage Ratio shall not exceed 3.50 to 1.00
(calculated as of the last day of the fiscal quarter of Parent then most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b)), (C) the amount of such payment shall not exceed the
Available Amount as of the date thereof and (D) Parent shall have delivered to
the Administrative Agent a certificate of a Financial Officer of Parent in form
reasonably satisfactory to the Administrative Agent conforming compliance with
this clause (vi), including computations demonstrating compliance with the
requirement set forth in clause (B) above.

 

(c)                                  Parent will not, and will not permit any of
the Restricted Subsidiaries to amend, modify or change in any manner materially
adverse to the interests of the Lenders any term or condition of any
documentation governing Specified Indebtedness.

 

SECTION 6.09.                     Transactions with Affiliates.  Parent will
not, and will not permit any Restricted Subsidiary to, sell, lease, license or
otherwise transfer any assets to, or purchase, lease, license or otherwise
acquire any assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business at
prices and on terms and conditions not less favorable to Parent or such
Restricted Subsidiary than those that would prevail in an arm’s-length
transaction with unrelated third parties, (b) transactions between or among
Parent and the Restricted Subsidiaries not involving any other Affiliate,
(c) any Restricted Payment permitted by Section 6.08, (d) the payment of
reasonable fees and compensation to, and the providing of reasonable indemnities
on behalf of, directors and officers of Parent or any Restricted Subsidiary, as
determined by the board of directors of Parent in good faith and (e) the
transactions described in Section 6.09 of the Disclosure Letter.

 

SECTION 6.10.                     Restrictive Agreements.  Parent will not, and
will not permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that restricts
or imposes any condition upon (a) the ability of Parent or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its assets
to secure the Loan Agreement Obligations or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to its Equity
Interests or to make or repay loans or advances to Parent or to Guarantee the
Loan Agreement; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by law or by any Loan Document,
(B) restrictions and conditions existing on the Effective Date identified in
Section 6.10 of the Disclosure Letter (but shall apply to any amendment or
modification), (C) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (D) in the case of any Restricted Subsidiary
that is not a wholly-owned Restricted Subsidiary, restrictions and conditions
imposed by its organizational documents or any related joint venture or similar
agreement, provided that such restrictions and conditions apply only to such
Restricted Subsidiary and to any Equity Interests in such Restricted Subsidiary,
(E) restrictions and conditions set forth in the definitive documentation
governing the ABL Credit Agreement and the Senior Note, provided that, in the
case of clause (a) above, such restrictions and conditions are no more onerous
than those set forth in the ABL Credit Agreement and the Senior Notes Indenture
as in effect on the Effective Date,  (F) restrictions and conditions imposed by
agreements relating to Indebtedness of Restricted Subsidiaries that are not Loan
Parties permitted under Section 6.01(a) and (G) cash to secure letters of credit
and other segregated deposits that are permitted pursuant to Section 6.02(h),
provided that such restrictions and conditions apply only to such Restricted
Subsidiaries that are not Loan Parties, (ii) clause (a) of the foregoing shall
not apply to (A) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by Section 6.01(a)(v) if such restrictions or
conditions apply only to the assets securing such Indebtedness and (B) customary
provisions in leases and other agreements restricting the assignment thereof and
(iii) clause (b) of the foregoing shall not apply to restrictions and conditions
imposed by agreements relating to Indebtedness of any Restricted Subsidiary in
existence at the time such Restricted Subsidiary became a Restricted Subsidiary
and otherwise permitted under Section 6.01(a) (but shall apply to any amendment
or modification expanding the scope of, any such restriction or condition),
provided that such restrictions and conditions apply only to such Restricted
Subsidiary.  Nothing in this paragraph shall be deemed to modify the
requirements set forth in the definition of the term “Guarantee

 

61

--------------------------------------------------------------------------------


 

and Collateral Requirement” or the obligations of the Loan Parties under
Sections 5.03, 5.04 or 5.12 or under the Collateral Documents.

 

SECTION 6.11.                     Amendment of Organizational Documents.  Parent
will not, or will permit any Restricted Subsidiary to, amend, modify or waive
any of its rights under its certificate of incorporation, by-laws or other
organizational documents, in either case, to the extent such amendment,
modification or waiver would be adverse in any material respect to the rights or
interests of the Lenders hereunder or under any other Loan Document.

 

SECTION 6.12.                     Changes in Fiscal Periods.  Parent will not
change its fiscal year or its method of determining fiscal quarters.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;

 

(c)                                  any representation, warranty or
certification made or deemed made by or on behalf of Parent or any Restricted
Subsidiary in or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;

 

(d)                                 Parent shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a), 5.05 (with
respect to the existence of Parent or the Borrower) or 5.11 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of 30
days after the earlier of (i) any Loan Party’s knowledge of such breach or
(ii) notice thereof from the Administrative Agent;

 

(f)                                   Parent or any Restricted Subsidiary shall
fail to make any payment (whether of principal, interest, termination payment or
other payment obligation and regardless of amount) in respect of any Material
Indebtedness (other than the Obligations), when and as the same shall become due
and payable (after giving effect to any applicable grace period);

 

(g)                                  any event or condition shall occur that
results in any Material Indebtedness becoming due or being terminated or
required to be prepaid, repurchased, redeemed or defeased prior to its scheduled
maturity, or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf, or, in the case of any Swap Agreement,
the applicable counterparty, to cause any Material Indebtedness to become due,
or to terminate or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this clause
(g) shall not apply to (i) any secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the assets securing such Indebtedness or
(ii) any Indebtedness that becomes due as a result of a voluntary refinancing
thereof permitted under Section 6.01; provided, further,

 

62

--------------------------------------------------------------------------------


 

that no such event under the ABL Credit Agreement shall constitute an Event of
Default under this clause (g) until the earliest to occur of (x) 30 days after
the date of such Event of Default (during which period such Event of Default is
not waived or cured), (y) the acceleration of the Indebtedness under the ABL
Credit Agreement and (z) the exercise of remedies by the administrative agent or
lenders under the ABL Credit Agreement in respect of a material portion of the
ABL Priority Collateral;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of Parent or any Material Subsidiary
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Parent or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     Parent or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking liquidation
(other than any liquidation permitted by Section 6.03(a)(iv)), reorganization or
other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Parent or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of Parent or any Material Subsidiary (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to above in this clause (i) or clause (i) of this
Article;

 

(j)                                    Parent or any Material Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer has been notified
of such judgment and has not denied coverage) shall be rendered against Parent
or any Restricted Subsidiary, or any combination thereof, and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of Parent or any Restricted
Subsidiary to enforce any such judgment;

 

(l)                                     one or more ERISA Events shall have
occurred that would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect;

 

(m)                             a Change in Control shall occur;

 

(n)                                 any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document;

 

(o)                                 any Lien purported to be created under any
Collateral Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid and perfected Lien or any material Collateral, with the
priority required by the applicable Collateral Document, except (i) as a result
of the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents to a Person that is not a Loan Party,
(ii) the release thereof as provided in the applicable Collateral Document or
Section 9.16 or (iii) as a result of the failure of the Administrative Agent to
(A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Agreement or (B) continue in
accordance with applicable law the effectiveness of any UCC financing statement;

 

63

--------------------------------------------------------------------------------


 

(p)                                 the Intercreditor Agreement is not or ceases
to be binding on or enforceable against any party thereto (or against any Person
on whose behalf any such party makes any covenant or agreements therein), or
shall otherwise not be effective to create the rights and obligations purported
to be created thereunder, in each case in any respect material to the
Administrative Agent or the other Secured Parties;

 

(q)                                 the Merger shall not have been consummated
within one Business Day after the Effective Date (unless such failure is the
result of a failure of the Secretary of State of the State of Delaware to
recognize the Merger on a timely basis);

 

then, and in every such event (other than an event with respect to Parent or the
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part (but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding), in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of Borrower
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in the case of any event with respect to
Parent or the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower hereunder, shall immediately and automatically
become due and payable, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower to the
extent permitted by applicable law.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent and collateral agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  In addition, to the extent required under the laws of any jurisdiction
other than the United States of America, each of the Lenders hereby grants to
the Administrative Agent any required powers of attorney to execute any
Collateral Document governed by the laws of such jurisdiction on such Lender’s
behalf.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Parent or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative

 

64

--------------------------------------------------------------------------------


 

Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents), provided that the Administrative Agent shall
not be required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law, and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Parent or any Subsidiary or any other Affiliate
thereof that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own bad faith, gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and nonappealable
judgment).  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Administrative Agent by Parent or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.  Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any loss,
cost or expense suffered by the Borrower or any Lender as a result of, any
determination of the All-in Yield.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender or unless
the Administrative Agent shall have received notice to the contrary from such
Lender prior to the making of such Loan.  The Administrative Agent may consult
with legal counsel (who may be counsel for Parent), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all their duties
and exercise their rights and powers through their respective Related Parties. 
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
bad faith, negligence or misconduct of any sub-agents except to the extent that
a court of competent jurisdiction determines in a final and nonappealable
judgment that the Administrative Agent acted with bad faith, gross negligence or
willful misconduct in the selection of such sub-agents.

 

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such.  In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the

 

65

--------------------------------------------------------------------------------


 

Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its intent to resign, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank.  Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  The fees payable by Parent to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed by
Parent and such successor.  Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any farther action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender. 
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 9.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.

 

Except with respect to the exercise of setoff rights of any Lender in accordance
with the Loan Documents or with respect to a Lender’s right to file a proof of
claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Secured Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof.  In the event of a foreclosure by the Administrative Agent on any
of the Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral

 

66

--------------------------------------------------------------------------------


 

at any such sale or other disposition, and the Administrative Agent, as agent
for and representative of the Secured Parties (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition.

 

In furtherance of the foregoing and not in limitation thereof, no Swap Agreement
the obligations under which constitute Secured Obligations will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document.  By accepting the
benefits of the Collateral, each Secured Party that is a party to any such Swap
Agreement shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.

 

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is a Permitted Encumbrance or that is permitted by
Section 6.02(d), (e), (g) and (h).  The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim under Sections
2.10, 2.11, 2.13, 2.14, 2.15 and 9.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

(c)                                  and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such
proceeding is hereby authorized by each Lender and each Secured Party to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

 

To the extent required by any applicable laws (as determined in good faith by
the Administrative Agent), the Administrative Agent may withhold from any
payment to any Lender under any Loan Document an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 2.15, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or

 

67

--------------------------------------------------------------------------------


 

reduction of withholding Tax ineffective).  A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph.  The agreements in
this paragraph shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent shall
have any duties or obligations under this Agreement or any other Loan Document
(except in its capacity, as applicable, as a Lender), but all such Persons shall
have the benefit of the indemnities provided for hereunder.

 

The provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and, except solely to the extent of Parent’s rights to
consent pursuant to and subject to the conditions set forth in this Article,
none of Parent or any other Loan Party shall have any rights as a third party
beneficiary of any such provisions.  Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Secured Obligations provided under the Loan Documents,
to have agreed to the provisions of this Article.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                     Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:

 

(i)                                                       if to Parent or the
Borrower, to it at (A) The Men’s Wearhouse, Inc., 40650 Encyclopedia Circle,
Fremont, California 94538, Attention: Jon Kimmins, Chief Financial Officer (Fax
No. (510) 657-0872), and (B) The Men’s Wearhouse, Inc., 6380 Rogerdale Road,
Houston, Texas 77072, Attention: Laura Ann Smith, Vice President — Corporate
Compliance (Fax. No. (281) 776-7150), with a copy to Willkie Farr & Gallagher
LLP, 787 Seventh Avenue, New York, New York 10019-6099, Attention: Jeffrey M.
Goldfarb (Fax No. (121) 728-9507);

 

(ii)                                       if to the Administrative Agent, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 S. Dearborn
Street, Mail Code IL1-0010, 7th Floor, Chicago, IL 60603, Attention of La
Desiree Williams (Fax No. 888-292-9533) (with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, 44th Floor, Mail Code:  NY1K855, New York, New York
10177, Attention of Warfield Price (Fax No. 917-463-3267); and

 

(iii)                                    if to any other Lender, to it at its
address (or facsimile number) set forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent (or, if not given during normal business hours for the recipient, at
the opening of business on the next Business Day for the recipient) and
(iii) delivered through electronic communications to the extent provided in
paragraph (b) of this Section shall be effective as provided in such paragraph.

 

(b)                                 Notices and other communications to the
Lenders hereunder maybe delivered or furnished by electronic communications
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the

 

68

--------------------------------------------------------------------------------


 

Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or Parent (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
return e-mail or other written acknowledgement); provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)                                 Parent agrees that the Administrative Agent
may, but shall not be obligated to, make any Communication by posting such
Communication on Debt Domain, Intralinks, Syndtrak or a similar electronic
transmission system (the “Platform”).  The Platform is provided “as is” and “as
available.”  Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or the Platform.

 

SECTION 9.02.                     Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have.  No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  Without
limiting the generality of the foregoing, the execution and delivery of this
Agreement or the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)                                 Except as provided in Sections 2.18, 2.19,
9.02(c) and 9.19, none of this Agreement, any other Loan Document or any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower, Parent, the Administrative Agent and the Required
Lenders and, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders, provided that (i) any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
the Borrower, Parent and the Administrative Agent to cure any technical error,
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (ii) no such agreement shall (A) increase the Commitment of any Lender
without the written consent of such Lender, (B) reduce or forgive the principal
amount of any Loan or reduce the rate of interest thereon or reduce or forgive
any interest or fees (including any prepayment fees) payable hereunder without
the written consent of each Lender directly affected thereby, (C) postpone the
scheduled maturity date of any Loan, or the date of any scheduled payment of the
principal amount of any Term Loan under Section 2.06, or any date for the
payment of any interest or fees payable hereunder,

 

69

--------------------------------------------------------------------------------


 

or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (D) change Section 2.16(b) or 2.16(c) in
a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender, (E) change any of the provisions of
this Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be); provided that, with the consent of the Required
Lenders, the provisions of this Section and the definition of the term “Required
Lenders” may be amended to include references to any new class of loans created
under this Agreement (or to lenders extending such loans) on substantially the
same basis as the corresponding references relating to the existing Classes of
Loans or Lenders, (F) release substantially all of the value of the Guarantees
provided by the Guarantors (including, in each case, by limiting liability in
respect thereof) created under the Collateral Agreement without the written
consent of each Lender (except as expressly provided in Section 9.16 or the
Collateral Agreement) (including any such release by the Administrative Agent in
connection with any sale or other disposition of any Subsidiary upon the
exercise of remedies under the Collateral Documents), it being understood that
an amendment or other modification of the type of obligations guaranteed under
the Collateral Agreement shall not be deemed to be a release or limitation of
any Guarantee), (G) release all or substantially all the Collateral from the
Liens of the Collateral Documents, without the written consent of each Lender
(except as expressly provided in Section 9.16 or the applicable Collateral
Document (including any such release by the Administrative Agent in connection
with any sale or other disposition of the Collateral upon the exercise of
remedies under the Collateral Documents), it being understood that an amendment
or other modification of the type of obligations secured by the Collateral
Documents shall not be deemed to be a release of the Collateral from the Liens
of the Collateral Documents), and (H) change any provisions of any Loan Document
in a manner that by its terms adversely affects the rights in respect of
payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders
representing a Majority in Interest of each affected Class; provided further
that (1) no such agreement shall amend, modify, extend or otherwise affect the
rights or obligations of the Administrative Agent without the prior written
consent of the Administrative Agent and (2) any amendment, waiver or other
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of one or more Classes (but not the Lenders
of any other Class), may be effected by an agreement or agreements in writing
entered into by the Borrower and the requisite number or percentage in interest
of each affected Class of Lenders that would be required to consent thereto
under this Section if such Class of Lenders were the only Class of Lenders
hereunder at the time.  Notwithstanding the foregoing, no consent with respect
to any amendment, waiver or other modification of this Agreement or any other
Loan Document shall be required of, in the case of any amendment, waiver or
other modification referred to in clause (ii) of the first proviso of this
paragraph, any Lender that receives payment in full of the principal of and
interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification.

 

(c)                                  Notwithstanding anything herein to the
contrary, the Administrative Agent may, without the consent of any Secured
Party, consent to a departure by any Loan Party from any covenant of such Loan
Party set forth in this Agreement, the Collateral Agreement or in any other
Collateral Document to the extent such departure is consistent with the
authority of the Administrative Agent set forth in the definition of the term
“Collateral and Guarantee Requirement.”  Additionally, the Administrative Agent
may, without the consent of any Lender:  (i) enter into any Junior Lien
Intercreditor Agreement or Pari Passu Intercreditor Agreement (or any amendment
or supplement thereto) to the extent the Loan Parties have incurred Indebtedness
secured by Liens that are required to be subject to the Junior Lien
Intercreditor Agreement or Pari Passu Intercreditor Agreement and (ii) enter
into any supplements to the Loan Documents contemplated by the definition of
Permitted Borrower Reorganization.

 

(d)                                 The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
waivers or other modifications on behalf of such Lender.  Any amendment, waiver
or other modification effected in accordance with this Section 9.02 shall be
binding upon each Person that is at the time thereof a Lender and each Person
that subsequently becomes a Lender.

 

70

--------------------------------------------------------------------------------


 

SECTION 9.03.                     Expenses; Indemnity; Damage Waiver.

 

(a)                                 Parent (and if Parent is not the Borrower,
the Borrower) shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Syndication Agent, the Arrangers and
their respective Affiliates, including the reasonable and documented fees,
charges and disbursements of one primary counsel for the Administrative Agent,
the Arranger and their Affiliates, and if deemed necessary by the Administrative
Agent, one local counsel in each applicable jurisdiction, in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein and any credit or similar facility refinancing or replacing, in whole or
in part, any of the credit facilities provided for herein, including the
preparation, execution and delivery of the Commitment Letter and the Fee Letter,
as well as the preparation, execution, delivery and administration of this
Agreement, the other Loan Documents or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the.  transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent, any Arranger or any Lender,
including the fees, charges and disbursements of any counsel for any of the
foregoing, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)                                 Parent (and if Parent is not the Borrower,
the Borrower) shall indemnify the Administrative Agent (and any subagent
thereof), each Arranger, the Syndication Agent and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the structuring, arrangement and the
syndication of the credit facilities provided for herein, the preparation,
execution, enforcement, delivery and administration of the Commitment Letter,
the Fee Letter, this Agreement, the other Loan Documents or any other agreement
or instrument contemplated hereby or thereby, the performance by the parties to
the Commitment Letter, the Fee Letter, this Agreement or the other Loan
Documents of their obligations thereunder or the consummation of the
Transactions or any other transactions contemplated thereby, (ii) any Loan or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on, at, under to or from any property currently
or formerly owned or operated by Parent or any of its Subsidiaries, or any
Environmental Liability related in any way to Parent or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether such proceeding is initiated against or by any
party to this Agreement, or any Affiliate thereof, by an Indemnitee or any third
party or whether any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, penalties, liabilities or related expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee.  This Section shall, not apply to any Taxes (other than Other Taxes
or any Taxes that represent losses, claims, damages or related expenses arising
from any non-Tax claim).

 

(c)                                  To the extent that Parent (and if Parent is
not the Borrower, the Borrower)  fails to indefeasibly pay any amount required
to be paid by them under paragraph (a) or (b) of this Section to the
Administrative Agent (or any sub-agent thereof) or any Related Party of the
Administrative Agent (or any sub-agent thereof) (and without limiting its
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), or such Related Party, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent) in its capacity as such, or against any
Related Party of the Administrative Agent (or any sub-agent thereof) acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity.  For purposes of this Section, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total outstanding Loans and
unused Commitments, in each case, at the time (or most recently outstanding and
in effect).

 

(d)                                 To the extent permitted by applicable law,
Parent (and if Parent is not the Borrower, the Borrower) shall not assert, or
permit any of its Affiliates or Related Parties to assert, and hereby waives,
any claim against any Indemnitee (i) for any damages arising from the use by
others of information or other materials obtained through

 

71

--------------------------------------------------------------------------------


 

telecommunications, electronic or other information transmission systems
(including the internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than 10 days after written demand therefor.

 

SECTION 9.04.                     Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) Parent (except in
connection with a Permitted Borrower Reorganization) and the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by Parent and the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agent and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of any of the Administrative Agent, the Arrangers, the Syndication Agent
and any Lender) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

 

(b)                                 Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(i)                                     the Borrower; provided that no consent
of Borrower shall be required (1) for an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, (2) for an assignment by any Initial Lender in
connection with the syndication of the credit facility provided for herein at
any time prior to the 60th day following the Effective Date and (3) if an Event
of Default under clause (a), (b), (h) or (i) of Article VII has occurred and is
continuing, for any other assignment; provided further that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; and

 

(ii)                                  the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of any
Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(iii)                               Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

72

--------------------------------------------------------------------------------


 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, provided that only one such
processing and recordation fee shall be payable in the event of simultaneous
assignments from any Lender or its Approved Funds to one or more other Approved
Funds of such Lender; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain MNPI) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable law, including Federal, State and foreign securities
laws.

 

(iv)                              Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(c).

 

(v)                                 The Administrative Agent, acting solely for
this purpose as a nonfiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and records
of the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(vi)                              Upon receipt by the Administrative Agent of an
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder) and the processing and recordation fee referred
to in this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto.  Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.

 

73

--------------------------------------------------------------------------------


 

(vii)                           No such assignment shall be made to Parent or
any of its Subsidiaries, except as set forth in Section 9.04(e).

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
Eligible Assignees (“Participants”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and Loans of any Class); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 (subject to the requirements and limitations
therein, including the requirements under Section 2.15(e) (it being understood
that the documentation required under Section 2.15(e) shall be delivered solely
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.16 and 2.17 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.13 or 2.15, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.17(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.

 

(ii)                                     Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain records of the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments or Loans or its other obligations under this Agreement or any
other Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment or Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and the Borrower and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 9.04 or any other provision of this Agreement, so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom, each Lender shall have the right at any time to sell, assign or
transfer all or a portion of the Loans owing to it to the Borrower on a non-pro
rata basis, subject to the following limitations:

 

(i)                                     Such sale, assignment or transfer shall
be pursuant to one or more modified Dutch auctions conducted by the Borrower
(each, an “Auction”) to repurchase all or any portion of the Loans; provided
that (A) notice of and the option to participate in the Auction shall be
provided to all Lenders and (B)

 

74

--------------------------------------------------------------------------------


 

the Auction shall be conducted pursuant to such procedures as the Auction
Manager may establish, which are consistent with this Section 9.04(e) and the
Auction Procedures and are otherwise reasonably acceptable to the Borrower, the
Auction Manager and the Administrative Agent;

 

(ii)                                  With respect to all repurchases made by
the Borrower or any of its Subsidiaries pursuant to this Section 9.04(e),
(A) the Borrower shall deliver to the Auction Manager an officer’s certificate
stating that, as of the launch date of the related Auction and the effective
date of any such repurchase, it is not in possession of any information
regarding the Borrower or its Subsidiaries, or their assets, the Loan Parties’
ability to perform the Obligations or any other matter regarding the Borrower or
its Subsidiaries that may be material to a decision by any Lender to participate
in any Auction or repurchase any such Loans that has not previously been
disclosed to the Auction Manager, the Administrative Agent and the non-public
Lenders, (B) the Borrower shall not use the proceeds of any borrowings under the
ABL Credit Agreement to repurchase such Loans and (C) the assigning Lender and
the Borrower shall execute and deliver to the Auction Manager an Assignment and
Assumption with respect to such repurchase; and

 

(iii)                               Immediately following a repurchase by the
Borrower or its Subsidiaries pursuant to this Section 9.04(e), the Loans so
repurchased shall, without further action by any Person, be deemed canceled and
no longer outstanding (and may not be resold by the Borrower or such Subsidiary)
for all purposes of this Agreement and all other Loan Documents.

 

SECTION 9.05.                     Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Arranger, the Syndication
Agent, any Lender or any Affiliate of any of the foregoing may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any Loan Document is executed and delivered or any credit is extended hereunder,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.13, 2.14, 2.15, 2.16(e) and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

 

SECTION 9.06.                     Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Commitment Letter and any commitment advices submitted by
them (but do not supersede any other provisions of the Commitment Letter or the
Fee Letter (or any separate letter agreements with respect to fees payable to
the Administrative Agent) that do not by the terms of such documents terminate
upon the effectiveness of this Agreement, all of which provisions shall remain
in full force and effect).  Except as provided in Article IV, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.07.                     Severability.  Any provision of any Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

75

--------------------------------------------------------------------------------


 

SECTION 9.08.                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
to or for the credit or the account of any Loan Party against any of and all the
Secured Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured.  The applicable Lender shall notify the Borrower
and the Administrative Agent of such set-off or application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.09.                     Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York. 
Notwithstanding the foregoing, (i) interpretation the definition of “Company
Material Adverse Effect” (as defined in Acquisition Agreement) or the equivalent
term under the Acquisition Agreement and whether a Company Material Adverse
Effect has occurred, (ii) the determination of the accuracy of any Acquisition
Agreement Representation and whether as a result of any inaccuracy thereof the
Borrower has the right (taking into account any applicable cure provisions) to
terminate its obligations under the Acquisition Agreement or decline to
consummate the Acquisition and (iii) the determination of whether the
Acquisition has been consummated in accordance with the terms of the Acquisition
Agreement, in each case shall be governed by, and construed in accordance with,
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of law thereof.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and the Borrower hereby irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Agreement or any other Loan Document brought by it or any of its Affiliates
shall be brought, and shall be heard and determined, exclusively in such New
York State or, to the extent permitted by law, in such Federal court.  Each
party hereto agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Agreement shall affect
any right that the Administrative Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or any of its properties in the courts of any
jurisdiction.

 

(c)                                  Parent and the Borrower each hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10.                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B)

 

76

--------------------------------------------------------------------------------


 

ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.                     Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

SECTION 9.12.                     Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below) with the same degree of care that it uses to protect its own
confidential information, but in no event less than a commercially reasonable
degree of care, except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to Parent or any Subsidiary or its
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or the Subsidiaries or the credit facilities provided
for herein or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender or any Affiliate of any of the foregoing on a
non-confidential basis from a source other than Parent; provided that, in the
case of clause (c) above, the party disclosing such information shall provide to
Parent prior written notice of such disclosure to the extent permitted by
applicable law (and to the extent commercially feasible under the circumstances)
and shall cooperate with Parent in obtaining a protective order for, or other
confidential treatment of, such disclosure.  For the purposes of this Section,
“Information” means all information received from Parent relating to Parent or
any Subsidiary or their businesses or the Collateral, other than any such
information that is available to the Administrative Agent or any Lender, or any
Affiliate of any of the foregoing, on a non-confidential basis prior to
disclosure by Parent; provided that, in the case of information received from
Parent after the date hereof, such information is clearly identified at the time
of delivery as confidential.

 

SECTION 9.13.                     Several Obligations; Nonreliance; Violation of
Law.  The respective obligations of the Lenders hereunder are several and not
joint and the failure of any Lender to make any Loan or perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  Anything contained in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to Parent in
violation of applicable law.

 

SECTION 9.14.                     USA Patriot Act Notice.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.

 

SECTION 9.15.                     Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts that are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of

 

77

--------------------------------------------------------------------------------


 

this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 9.16.                     Release of Liens and Guarantees.  A Guarantor
(other than Parent) shall automatically be released from its obligations under
the Loan Documents, and all security interests created by the Collateral
Documents in Collateral owned by such Guarantor shall be automatically released,
upon the consummation of any transaction permitted by this Agreement as a result
of which such Guarantor ceases to be a Restricted Subsidiary (including any
voluntary liquidation or dissolution of such Guarantor in accordance with
Section 6.03); provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise.  Upon any sale or other transfer by any Loan
Party (other than to Parent or any other Loan Party) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Collateral Documents shall be
automatically released.  In connection with any termination or release pursuant
to this Section, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

 

SECTION 9.17.                     No Fiduciary Relationship.  Parent, on behalf
of itself and the Subsidiaries, agrees that in connection with all aspects of
the transactions contemplated hereby and any communications in connection
therewith, Parent, the Subsidiaries and its other Affiliates, on the one hand,
and the Administrative Agent, the Arrangers, the Syndication Agent, the Lenders
and their Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Arrangers, the Syndication Agent, the Lenders or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications.  The Administrative Agent, the
Arrangers, the Syndication Agent, the Lenders and their Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of Parent, the
Subsidiaries and its other Affiliates, and none of the Administrative Agent, the
Arrangers, the Syndication Agent, the Lenders or their Affiliates has any
obligation to disclose any of such interests to Parent, the Subsidiaries or its
other Affiliates.  To the fullest extent permitted by law, Parent hereby waives
and releases any claims that it or any of its Affiliates may have against the
Administrative Agent, the Arrangers, the Syndication Agent, the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 9.18.                     Non-Public Information.

 

(a)                                 Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by Parent
or the Administrative Agent pursuant to or in connection with, or in the course
of administering, this Agreement will be syndicate-level information, which may
contain MNPI.  Each Lender represents to Parent and the Administrative Agent
that (i) it has developed compliance procedures regarding the use of MNPI and
that it will handle MNPI in accordance with such procedures and applicable law,
including Federal, state and foreign securities laws, and (ii) it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain MNPI in accordance with its compliance procedures and
applicable law, including Federal, state and foreign securities laws:

 

(b)                                 Parent and each Lender acknowledge that, if
information furnished by the Loan Parties pursuant to or in connection with this
Agreement is being distributed by the Administrative Agent through the Platform,
(i) the Administrative Agent may post any information that Parent has indicated
as containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (ii) if Parent has not indicated whether any
information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform designated for Private Side
Lender Representatives.  Parent agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of Parent that is suitable
to be made available to Public Side Lender Representatives, and the
Administrative

 

78

--------------------------------------------------------------------------------


 

Agent shall be entitled to rely on any such designation by Parent without
liability or responsibility for the independent verification thereof.

 

SECTION 9.19.                     Intercreditor Agreement.  The Lenders
acknowledge that the obligations of the Loan Parties under the ABL Credit
Agreement are secured by Liens on assets of the Loan Parties that constitute
Collateral and that the relative Lien priority and other creditor rights of the
Secured Parties and the secured parties under the ABL Credit Agreement will be
set forth in the Intercreditor Agreement.  Each Lender hereby acknowledges that
it has received a copy of the Intercreditor Agreement.  Each Lender hereby
irrevocably (a) consents to the subordination of the Liens on the ABL Priority
Collateral securing the Secured Obligations on the terms set forth in the
Intercreditor Agreement, (b) authorizes and directs the Administrative Agent to
execute and deliver the Intercreditor Agreement and any documents relating
thereto, in each case on behalf of such Lender and without any further consent,
authorization or other action by such Lender, (c) agrees that, upon the
execution and delivery thereof, such Lender will be bound by the provisions of
the Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of the Intercreditor Agreement and (d) agrees
that no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of any action taken by the Administrative Agent
pursuant to this Section or in accordance with the terms of the Intercreditor
Agreement.  Each Lender hereby further irrevocably authorizes and directs the
Administrative Agent (i) to take such actions as shall be required to release
Liens on the Collateral in accordance with the terms of the Intercreditor
Agreement and (ii) to enter into such amendments, supplements or other
modifications to the Intercreditor Agreement in connection with any extension,
renewal, refinancing or replacement of any Secured Obligations and the ABL
Credit Agreement as are reasonably acceptable to the Administrative Agent to
give effect thereto, in each case on behalf of such Lender and without any
further consent, authorization or other action by such Lender.  The
Administrative Agent shall have the benefit of the provisions of Article VIII
with respect to all actions taken by it pursuant to this Section or in
accordance with the terms of the Intercreditor Agreement to the full extent
thereof. The foregoing provisions are intended as an inducement to the secured
parties under the ABL Credit Agreement to extend credit to the Borrower and such
secured parties are intended third party beneficiaries of such provisions.

 

[Signature pages follow]

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

/s/ Jon W. Kimmins

 

 

Name:

Jon W. Kimmins

 

 

Title:

Executive Vice President, Chief

 

 

Financial Officer, Treasurer and Principal

 

 

Financial Officer

 

[Signature Page to the Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and a Lender,

 

 

 

 

 

By:

/s/ John Kushnerick

 

 

Name:

John Kushnerick

 

 

Title:

Vice President

 

[Signature Page to the Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments

 

Lender

 

Tranche B Term Commitment

 

JPMorgan Chase Bank, N.A.

 

$

1,100,000,000

 

Total

 

$

1,100,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below).  Capitalized
terms used in this Assignment and Assumption but not defined herein shall have
the meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the facility
identified below (including any Guarantees included in such facility) and (b) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

Assignor (the “Assignor”):

 

 

 

 

2.

Assignee (the “Assignee”):(1)

 

 

 

[and is [a Lender] [an Affiliate/Approved Fund of [identify Lender](2)]]

 

 

 

3.

Borrower:

(i) prior to a Permitted Borrower Reorganization, The Men’s Wearhouse, Inc. and
its successor and (ii) from and after a Permitted Borrower Reorganization, the
New Subsidiary Borrower and its successor

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement referred to below

 

 

 

5.

Credit Agreement:

The Term Credit Agreement dated as of June 18, 2014, among The Men’s
Wearhouse, Inc., the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent

 

--------------------------------------------------------------------------------

(1)                                 Shall not be a natural Person or the Parent,
any Subsidiary or any other Affiliate of the Parent.

(2)                                 Select as applicable.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Facility Assigned(3)

 

Aggregate Amount of
Loans of the applicable
Class of all Lenders(4)

 

Amount of Loans of the
applicable Class
Assigned

 

Percentage Assigned of
Aggregate Amount of
Loans of the applicable
Class of all Lenders(5)

 

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                  , 20       [TO BE INSERTED BY
THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, State and foreign securities laws.

 

The terms set forth above are hereby agreed to:

Consented to and Accepted:     

 

 

                                      , as Assignor,

JPMORGAN CHASE BANK, N.A., as
Administrative Agent,(7)

 

 

By

 

 

By

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

                                , as Assignee,(6)

Consented to:

 

 

 

 

[THE MEN’S WEARHOUSE, INC.][NEW SUBSIDIARY BORROWER], as Borrower,

By

 

 

 

 

 

Name:

By

 

 

Title:

 

Name:

 

 

 

Title:](8)

 

--------------------------------------------------------------------------------

(3)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment and Assumption (e.g. “Tranche B Term Loans”, “Incremental Term
Loans”, “Extended Term Loans”, etc.).  Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(4)                                 Must comply with the minimum assignment
amounts set forth in Section 9.04(b)(iii)(A) of the Credit Agreement, to the
extent such minimum assignment amounts are applicable.

(5)                                 Set forth, to at least 9 decimals, as a
percentage of the aggregate Loans of all Lenders under the Credit Agreement.

(6)                                 The Assignee must deliver to the Borrower
all applicable Tax forms required to be delivered by it under Section 2.15(e) of
the Credit Agreement.

(7)                                 No consent of the Administrative Agent shall
be required for an assignment of any Loan to a Lender, an Affiliate of a Lender
or an Approved Fund.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

(8)                                 No consent of the Borrower is required for
(1) an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
(2) for an assignment by any Initial Lender in connection with the syndication
of the credit facility provided for herein at any time prior to the 60th day
following the Effective Date and (3) if an Event of Default under clause (a),
(b), (h) or (i) of Article VII of the Credit Agreement has occurred and is
continuing, for any other assignment. The Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of Parent, any of its Subsidiaries or other
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Parent, any of its Subsidiaries or other
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the rights and obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof (or,
prior to the first such delivery, the financial statements referred to in
Section 3.04 thereof), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) if it is a Lender that is a
U.S. Person, attached hereto is an executed original of IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax, (vi) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement (including
Section 2.15(e) thereof), duly completed and executed by the Assignee and
(vii) the Administrative Agent has received a processing and recordation fee of
$3,500 (unless waived or reduced in the sole discretion of the Administrative
Agent) as of the Effective Date; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to or on or
after the Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

 

Exhibit A-4

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

Exhibit A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.

 

as Administrative Agent

 

Loan and Agency Services

 

10 South Dearborn Street

 

Mail Code IL1-0010, 7th Floor

 

Chicago, Illinois 60603

 

 

 

Attention: La Desiree Williams

 

Fax: 888-292-9533

 

 

 

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Term Credit Agreement dated as June 18, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among The Men’s Wearhouse, Inc., a Texas corporation
(“Parent”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.

 

This notice constitutes a Borrowing Request and the Borrower hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

 

(A)

Class of Borrowing:(1)
                                                                               

 

 

(B)

Aggregate principal amount of
Borrowing:(2)                                                                    

 

 

(C)

Date of Borrowing (which is a Business
Day):                                                                   

 

 

(D)

Type of
Borrowing:(3)                                                                               

 

 

(E)

Initial Interest
Period:(4)                                                                               

 

--------------------------------------------------------------------------------

(1)                                 Specify whether the requested Borrowing is
to be a Tranche B Term Borrowing or an Incremental Term Borrowing of a
particular Series.

(2)                                 Must comply with Sections 2.01 and
2.02(c) of the Credit Agreement.

(3)                                 Specify whether the requested Borrowing is
to be an ABR Borrowing or a Eurodollar Borrowing. If no election as to the Type
of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of six
(or such greater number as may be agreed to by the Administrative Agent)
Eurodollar Borrowings outstanding.

(4)                                 Applicable to Eurodollar Borrowings only.
Shall be a period contemplated by the definition of the term “Interest Period”
and can be of one, two, three or six months’ (or, with the consent of each
Lender participating in such Borrowing, twelve months’) duration. If no Interest
Period is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

(F)                                 Location and number of the Borrower’s
account to which proceeds of the requested Borrowing are to be disbursed: [Name
of Bank] (Account
No.:                                                                                  )

 

[Signature page follows]

 

Exhibit B-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[THE MEN’S WEARHOUSE, INC.] [NEW SUBSIDIARY BORROWER], as Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF] GUARANTEE AND COLLATERAL AGREEMENT

 

[Under separate cover]

 

Exhibit C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below.  The obligations of the
Borrower under the Credit Agreement are as set forth in the Credit Agreement,
and nothing in this Compliance Certificate, or the form hereof, shall modify
such obligations or constitute a waiver of compliance therewith in accordance
with the terms of the Credit Agreement.  In the event of any conflict between
the terms of this Compliance Certificate and the terms of the Credit Agreement,
the terms of the Credit Agreement shall govern and control, and the terms of
this Compliance Certificate are to be modified accordingly.]

 

To: The Lenders party to the Credit Agreement described below

 

This Compliance Certificate is furnished pursuant to that certain Term Credit
Agreement dated as of June 18, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among The Men’s
Wearhouse, Inc., a Texas corporation (“Parent”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.  Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES IN HIS CAPACITY AS AN OFFICER OF PARENT AND NOT
IN HIS INDIVIDUAL CAPACITY, ON BEHALF OF PARENT, THAT TO HIS KNOWLEDGE AFTER DUE
INQUIRY:

 

1.                                      I am the duly elected
[                   ](1) of Parent.

 

2.                                      [Attached as Schedule I hereto are the
consolidated financial statements required by Section 5.01(a) of the Credit
Agreement as of the end of and for the fiscal year ended [       ], setting
forth in each case in comparative form the figures for the prior fiscal year,
all audited by and accompanied by the opinion of [Deloitte & Touche
LLP](2) required by Section 5.01(a) of the Credit Agreement.](3) [or] [The
consolidated financial statements required by Section 5.01(a) of the Credit
Agreement as the end of and for the fiscal year ended [ ], setting forth in each
case in comparative form the figures for the prior fiscal year, all audited by
and accompanied by the opinion of [Deloitte & Touche LLP](4) (required by
Section 5.01(a) of the Credit Agreement have been filed with the SEC and are
available on the website of the SEC at http://www.sec.gov.](5)

 

[or]

 

[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [  ] and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year.] [or] [The consolidated financial statements required by
Section 5.01(b) of the Credit Agreement as of the end of and for

 

--------------------------------------------------------------------------------

(1)                                 To be completed by any of the chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller.

(2)                                 Or another independent registered public
accounting firm of recognized national standing.

(3)                                 Include only in the case of a Compliance
Certificate accompanying annual financial statements.

(4)                                 Or another independent registered public
accounting firm of recognized national standing.

(5)                                 Include only in the case of a Compliance
Certificate accompanying annual financial statements.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

the fiscal quarter ended [  ] and the then elapsed portion of the fiscal year
have been filed with the SEC and are available on the website of the SEC at
http://www.sec.gov ].  Such financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of Parent
and its consolidated Subsidiaries as of the end of and for such fiscal quarter
and such portion of the fiscal year on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of
footnotes.]

 

3.                                      I have reviewed the terms of the Credit
Agreement, and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of Parent and its
Subsidiaries during the accounting period covered by the attached financial
statements.

 

4.                                      The examinations described in paragraph
3 did not disclose, and I have no knowledge of [, in each case except as set
forth below,] (i) the existence of any condition or event which constitutes a
Default during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate or (ii) any change in
GAAP or in the application thereof that has occurred since the date of the
consolidated balance sheet of Parent most recently theretofore delivered under
Section 5.01(a) or (b) of the Credit Agreement (or, prior to the first such
delivery, referred to in Section 3.04 of the Credit Agreement) that has had, or
could have, a significant effect on the calculations of the Senior Secured
Leverage Ratio or the Total Leverage Ratio.

 

5.                                      Schedule II hereto sets forth financial
data and computations evidencing the Total Leverage Ratio and Senior Secured
Leverage Ratio, all of which data and computations are true, complete and
correct.

 

6.                                      [With respect to any Unrestricted
Subsidiary of Parent, Schedule III hereto sets forth the balance sheet as of the
end of, and statements of operations for, the period specified in Section 2
hereof, prepared in accordance with GAAP.](6)

 

7.                                      [Enclosed with this Compliance
Certificate is a completed Supplemental Perfection Certificate required by
Section 5.01(d) of the Credit Agreement.](7)

 

8.                                      All notices required under Sections 5.03
and 5.04 of the Credit Agreement have been provided.

 

Described below are the exceptions, if any, to paragraph 4 by listing (i) the
nature of each Default, the period during which it has existed and the action
which the Borrower has taken, is taking, or propose to take with respect to each
such Default or (ii) any change in GAAP or the application thereof and the
effect of such change on the calculations of the Senior Secured Leverage Ratio
or the Total Leverage Ratio:

 

 

The foregoing certifications, together with the computations set forth in
Schedule II hereto, are made solely in the capacity of the undersigned as an
officer of Parent, and not individually, and delivered this day of , 20[  ].

 

THE MEN’S WEARHOUSE, INC., as Parent

 

--------------------------------------------------------------------------------

(6)                                 Include only for any period during which
there exists an Unrestricted Subsidiary.

(7)                                 Include only in the case of a Compliance
Certificate accompanying annual financial statements.

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

As of [       ] and for the period of four consecutive fiscal quarters of Parent
most recently ended on or prior to such date:

 

1.

Consolidated Net Income: (i)-(ii) =

$[   ,   ,   ]

 

 

 

 

(i)

the net income or loss of Parent and the Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP:

$[   ,   ,   ]

 

 

 

 

 

(ii)(1)

To the extent included in net income referred to in (i):

 

 

 

 

 

 

 

(a)

the income of any Person (other than Parent) that is not a Restricted Subsidiary
except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to Parent or, subject to clauses
(b) and (c) below, any of the Restricted Subsidiaries during such period:

$[   ,   ,   ]

 

 

 

 

 

 

 

(b)

the income of, and any amounts referred to in clause (a) above paid to, any
Restricted Subsidiary (other than a Loan Party) to the extent that, on the date
of determination, the declaration or payment of cash dividends or similar cash
distributions by such Restricted Subsidiary is restricted by operation of the
terms of its organizational documents or any agreement, instrument, judgment,
decree, statute, rule or regulation applicable to such Restricted Subsidiary:

$[   ,   ,   ]

 

 

 

 

 

 

 

(c)

the income or loss of, and any amounts referred to in clause (a) above paid to,
any Restricted Subsidiary that is not wholly owned by Parent to the extent such
income or loss or such amounts are attributable to the noncontrolling interest
in such Restricted Subsidiary:

$[   ,   ,   ]

 

 

 

2.

Consolidated EBITDA:(2) (i)+(ii)-(iii)-(iv) =

$[      ,      ,      ]

 

 

 

 

 

(i)

Consolidated Net Income for such period:

$[      ,      ,      ]

 

 

 

 

 

 

(ii)(3)

(a)

consolidated interest expense (and, to the extent not reflected therein, bank
and letter of credit fees and costs of surety bonds in connection

 

 

--------------------------------------------------------------------------------

(1)                                 Items to be set forth without duplication.

(2)                                 Consolidated EBITDA shall be calculated
without duplication, to the extent deducted (and not added back) and so as to
exclude the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by Parent or
any Restricted Subsidiary, other than dispositions in the ordinary course of
business. For purposes of calculating Consolidated EBITDA for any period, if
during such period the Parent or any Restricted Subsidiary shall have
consummated a Pro Forma Event since the first day of such period, Consolidated
EBITDA for such period shall be calculated on a Pro Forma Basis after giving
effect thereto. All items under (ii), (iii) and (iv) shall be determined on a
consolidated basis in accordance with GAAP.

(3)                                 Items to be set forth without duplication
and to the extent deducted (and not added back) in determining Consolidated Net
Income.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

 

 

 

with financing activities) for such period (including imputed interest expense
in respect of Capital Lease Obligations and Synthetic Lease Obligations):

$[      ,      ,      ]

 

 

 

 

 

 

 

(b)

consolidated income tax expense for such period:

$[      ,      ,      ]

 

 

 

 

 

 

 

(c)

all amounts attributable to depreciation and amortization for such period:

$[      ,      ,      ]

 

 

 

 

 

 

 

(d)

any non-cash extraordinary charges for such period:

$[      ,      ,      ]

 

 

 

 

 

 

 

(e)

any non-cash compensation charges, including charges arising from restricted
stock and stock option grants, for such period:

$[      ,      ,      ]

 

 

 

 

 

 

 

(f)

any other non-cash charges (other than the write-down or write-off of current
assets, any additions to bad debt reserve or bad debt expense or any accruals
for estimated sales discounts, returns or allowances) for such period:

$[      ,      ,      ]

 

 

 

 

 

 

 

(g)

any losses for such period attributable to early extinguishment of Indebtedness
or obligations under any Swap Agreement:

$[      ,      ,      ]

 

 

 

 

 

 

 

(h)

any costs, fees, losses and expenses paid in connection with, and other unusual
or non-recurring charges (or losses) relating to, the Transactions:(4)

$[      ,      ,      ]

 

 

 

 

 

 

 

(i)

any net after-tax extraordinary, unusual or nonrecurring losses, costs, charges
or expenses (including, without limitation, restructuring, business optimization
costs, charges or reserves (including any unusual or non-recurring operating
expenses directly attributable to the implementation of cost savings
initiatives), recruiting fees, fees of restructuring or business optimization
consultants, integration and non-recurring severance, relocation, consolidation,
transition, integration or other similar charges and expenses, contract
termination costs, excess pension charges, system establishment charges,
start-up or closure or transition costs, expenses

 

 

--------------------------------------------------------------------------------

(4)                                 Provided that such costs, fees, losses and
expenses and other unusual or non-recurring charges are, in each case, paid or
incurred on or prior to the Effective Date or prior to the end of the first full
fiscal quarter ending after the Effective Date.

 

--------------------------------------------------------------------------------


 

 

 

 

related to any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to curtailments or modifications to pension and post-retirement
employee benefit plans and litigation settlements or losses outside the ordinary
course of business):(5)

$[      ,      ,      ]

 

 

 

 

 

 

 

(j)

costs, fees, losses, expenses, premiums or penalties incurred during such period
in connection with Permitted Acquisitions (whether or not consummated), other
Investments consisting of acquisitions or assets or equity constituting a
business unit, line of business, division or entity (whether or not consummated)
and permitted Asset Sales (whether or not consummated), other than Asset Sales
effected in the ordinary course of business:

$[      ,      ,      ]

 

 

 

 

 

 

 

(k)

any expense or charges incurred during such period in connection with any
permitted issuance of debt, equity securities or any refinancing transactions:

$[      ,      ,      ]

 

 

 

 

 

 

 

(l)

amortization of tuxedo rental products:

$[      ,      ,      ]

 

 

 

 

 

 

 

(m)

the excess of rent expense in respect of operating leases in accordance with
GAAP for such period over cash rent expense in respect of operating leases for
such period (to the extent exceeding cash rent):

$[      ,      ,      ]

 

 

 

 

 

 

(iii)(6)

all cash payments made during such period on account of non-cash charges that
were or would have been added to Consolidated Net Income pursuant to clauses
(d), (e) or (f) above in such period or in a previous period:

$[      ,      ,      ]

 

 

 

 

 

 

(iv)(7)

(a)

any extraordinary gains and all non-cash items of income (other than normal
accruals in the ordinary course of business) for such period:

$[      ,      ,      ]

 

--------------------------------------------------------------------------------

(5)                                 The aggregate amount added back pursuant to
this clause (i) may not exceed, when aggregated with the amount of any increase
for such period to Consolidated EBITDA pursuant to clause (b) of the definition
of “Pro Forma Basis,” 10% (or, for any four fiscal quarter period ending prior
to the end of the eighth full fiscal quarter ending after the Effective Date,
20%, so long as any such amount above 10% is attributable to the Transactions
and the integration of the Acquired Company and its Subsidiaries) of
Consolidated EBITDA for such period (prior to giving effect to any increase
pursuant to such clause (b) or this clause (i)).

(6)                                 Item to be set forth without duplication and
to the extent not deducted in determining such Consolidated Net Income.

(7)                                 Items to be set forth without duplication
and to the extent included in determining Consolidated Net Income.  Determined
on a consolidated basis in accordance with GAAP.

 

--------------------------------------------------------------------------------


 

 

 

(b)

any gains for such period attributable to early extinguishment of Indebtedness
or obligations under any Swap Agreement in accordance with GAAP for such period:

$[      ,      ,      ]

 

 

 

 

 

 

 

(c)

the amount, if any, by which cash rent expense for such period exceeded rent
expense in respect of operating leases in accordance with GAAP for such
period:(8)

$[      ,      ,      ]

 

 

 

 

 

3.

Senior Secured Indebtedness:(9)  The excess of (A) (i.e. (i)+(ii)+(iii)) over
(B) =

$[   ,   ,   ]

 

 

 

 

 

 

(A)

(i)

aggregate principal amount of Indebtedness of Parent and the Restricted
Subsidiaries outstanding as of such date that is secured by any Lien on any
asset of Parent or any Restricted Subsidiary,(10) in the amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP:(11)

$[   ,   ,   ]

 

 

 

 

 

 

 

(ii)

aggregate amount of Capital Lease Obligations and Synthetic Lease Obligations of
Parent and the Restricted Subsidiaries outstanding as of such date,(12)
determined on a consolidated basis:

$[   ,   ,   ]

 

 

 

 

 

 

 

(iii)

aggregate obligations of Parent and the Restricted Subsidiaries as an account
party in respect of letters of credit or letters of guaranty that is secured by
any Lien on any asset of Parent or any Restricted Subsidiary,(13) other than
contingent obligations in respect of any letter of credit or letter of guaranty
to the extent such letter of credit or letter of guaranty does not support
Indebtedness:

$[   ,   ,   ]

 

 

 

 

 

 

(B)

the lesser of (x) the aggregate amount of unrestricted cash and cash equivalents
of Parent and its Restricted Subsidiaries that would be reflected on a
consolidated balance sheet of Parent in accordance with GAAP on such date (other
than the cash proceeds

 

 

--------------------------------------------------------------------------------

(8)                                 Item to be set forth without duplication and
to the extent included in determining Consolidated Net Income.

(9)                                 Items to be set forth without duplication. 
Determined on a consolidated basis in accordance with GAAP.

(10)                          Other than Indebtedness of any Foreign Subsidiary
that is secured by a Lien only on assets of one or more Foreign Subsidiaries.

(11)                          But without giving effect to any election to value
any Indebtedness at “fair value,” as described in Section 1.04(a) of the Credit
Agreement, or any other accounting principle that results in the amount of any
such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness.

(12)                          Other than Capital Lease Obligations and Synthetic
Lease Obligations of any Foreign Subsidiary that is not Guaranteed by, or
otherwise recourse to, Parent or any Domestic Subsidiary.

(13)                          Other than any such obligations of any Foreign
Subsidiary that is not Guaranteed by, or otherwise recourse to, Parent or any
Domestic Subsidiary.

 

--------------------------------------------------------------------------------


 

 

 

 

of any Indebtedness being incurred on such date) and (y) $100,000,000:

$[   ,   ,   ]

 

 

 

 

 

4.

Senior Secured Leverage Ratio: (i)/(ii) =

[   ] to [   ]

 

 

 

 

 

 

(i)

Senior Secured Indebtedness

$[   ,   ,   ]

 

 

 

 

 

 

(ii)

Consolidated EBITDA

$[   ,   ,   ]

 

 

 

 

 

5.

Total Indebtedness: The excess of (A) (i.e. (i)-(ii))/(iii) over (B) =

$[   ,   ,   ]

 

 

 

 

 

 

(A)

(i)

aggregate principal amount of Indebtedness of Parent and the Restricted
Subsidiaries outstanding as of such date, in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP:(14)

$[   ,   ,   ]

 

 

 

 

 

 

 

(ii)

aggregate amount of Capital Lease Obligations and Synthetic Lease Obligations of
Parent and the Restricted Subsidiaries outstanding as of such date, determined
on a consolidated basis:

$[   ,   ,   ]

 

 

 

 

 

 

 

(iii)

aggregate obligations of Parent and the Restricted Subsidiaries as an account
party in respect of letters of credit or letters of guaranty, other than
contingent obligations in respect of any letter of credit or letter of guaranty
to the extent such letter of credit or letter of guaranty does not support
Indebtedness:

$[   ,   ,   ]

 

 

 

 

 

 

(B)

the lesser of (x) the aggregate amount of unrestricted cash and cash equivalents
of Parent and its Restricted Subsidiaries that would be reflected on a
consolidated balance sheet of Parent in accordance with GAAP on such date (other
than the cash proceeds of any Indebtedness being incurred on such date) and
(y) $100,000,000:

$[   ,   ,   ]

 

 

 

 

 

6.

Total Leverage Ratio: (i)/(ii)

[   ] to [   ]

 

 

 

 

 

 

(i)

Total Indebtedness as of such date:

$[   ,   ,   ]

 

 

 

 

 

 

(ii)

Consolidated EBITDA for such period:

$[   ,   ,   ]

 

--------------------------------------------------------------------------------

(14)                          But without giving effect to any election to value
any Indebtedness at “fair value”, as described in Section 1.04(a) of the Credit
Agreement, or any other accounting principle that results in the amount of any
such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

[Financial Statements Required by Section 6 of the Compliance Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF] INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.
      as Administrative Agent

Loan and Agency Services
10 South Dearborn Street

Mail Code IL1-0010, 7th Floor
Chicago, Illinois 60603

 

Attention: La Desiree Williams
Fax: 888-292-9533

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Term Credit Agreement dated as of June 18, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among The Men’s Wearhouse, Inc., a Texas corporation
(“Parent”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.

 

This notice constitutes an Interest Election Request and the Borrower hereby
gives you notice, pursuant to Section 2.05 of the Credit Agreement, that it
requests the conversion or continuation of a Borrowing under the Credit
Agreement, and in connection therewith the Borrower specifies the following
information with respect to such Borrowing and each resulting Borrowing:

 

1              Borrowing to which this request applies

 

Principal Amount:

Type:(1)

Interest Period:(2)

 

2.             Effective date of this election:(3)

 

3.             Resulting Borrowing[s](4)

 

Principal Amount:(5)

Type:(6)

Interest Period:(7)

 

--------------------------------------------------------------------------------

(1)           Specify whether the resulting Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing.

(2)           Applicable only if the Borrowing to which this request applies is
a Eurodollar Borrowing.

(3)           Must be a Business Day.

(4)           If different options are being elected with respect to different
portions of the Borrowing specified in item 1 above, provide the information
required by this item 3 for each resulting Borrowing. Each resulting Borrowing
shall be in an aggregate amount that is an integral multiple of, and not less
than, the amount specified for a Borrowing of such Class and Type in
Section 2.02(c) of the Credit Agreement.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[THE MEN’S WEARHOUSE, INC.] [NEW SUBSIDIARY BORROWER], as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

(5)           Indicate the principal amount of the resulting Borrowing and the
percentage of the Borrowing in item 1 above.

(6)           Specify whether the resulting Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing.

(7)           Applicable only if the resulting Borrowing is to be a Eurodollar
Borrowing. Shall be subject to the definition of “Interest Period” and can be a
period of one, two, three or six months’ (or, if agreed to by each Lender
participating in such Borrowing, twelve months’) duration.  Cannot extend beyond
the Maturity Date applicable to such Borrowing.  If an Interest Period is not
specified, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF] PERFECTION CERTIFICATE

 

[Sent under separate cover]

 

Exhibit F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

 

Reference is made to (a) the ABL Credit Agreement, dated as of June 18, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“ABL Credit Agreement”), by and among The Men’s Wearhouse, Inc., a Texas
corporation (the “Company”), and each of the subsidiaries of the Company party
thereto, Moores The Suit People Inc., a corporation organized under the laws of
New Brunswick, (the “Canadian Borrower”), the banks, financial institutions and
other institutional lenders and investors from time to time parties thereto,
JPMorgan Chase Bank, N.A., as the Administrative Agent, Collateral Agent (in
such capacity, the “ABL Collateral Agent”), Letter of Credit Issuer and
Swingline Lender; (b) the Term Credit Agreement, dated as of June 18, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Credit Agreement” and together with the ABL Credit Agreement, the “Credit
Agreements”), by and among the Company, the banks, financial institutions and
other institutional lenders and investors from time to time parties thereto,
JPMorgan Chase Bank, N.A., as the administrative agent, collateral agent (in
such capacity, the “Term Collateral Agent”), (c) the ABL Security Agreement,
dated as of June 18, 2014  (as amended, restated, supplemented or otherwise
modified from time to time, the “ABL Security Agreement”), by and among the
Company, the Canadian Borrower, the ABL Collateral Agent and each of the
subsidiaries of the Company party thereto; and (d) the Term Security Agreement,
dated as of June 18, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Term Security Agreement”, and together with the
ABL Security Agreement, the “Security Agreements”), by and among the Company,
the Term Collateral Agent and each of the subsidiaries of the Company party
thereto. Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreements or the Security Agreements (as defined in the
Prior Perfection Certificate) as the context requires.

 

This Certificate is dated as of [  ], 20[ ] and is delivered pursuant to
Section 5.01(f) of the ABL Credit Agreement and Section 5.01(d) of the Term
Credit Agreement (this Certificate and each other Certificate heretofore
delivered pursuant to Section 5.01(f) of the ABL Credit Agreement and
Section 5.01(d) of the Term Credit Agreement being referred to as a
“Supplemental Perfection Certificate”), and supplements the information set
forth in the Perfection Certificate delivered on the Effective Date (as
supplemented from time to time by the Supplemental Perfection Certificates
delivered after Effective Date and prior to the date hereof, the “Prior
Perfection Certificate”); provided that Sections 14(b) and 14(c) (and the
Schedules related thereto) shall be deemed a part of the Supplemental Perfection
Certificate solely with respect to the ABL Credit Agreement.

 

The undersigned authorized officers of each Grantor (as defined below) hereby
certifies to the ABL Collateral Agent and the Term Collateral Agent,
respectively, as follows:

 

SECTION 1.  Names.

 

(a)           Except as listed in Schedule 1(a) attached hereto(1) and made a
part hereof, Schedule 1(a) to the Prior Perfection Certificate sets forth the
exact legal name of each Borrower and Guarantor (collectively, the “Grantors”),
as such name appears in its respective Organizational Documents and the type of
organization of each Grantor is as listed in Schedule 1(a) to the Prior
Perfection Certificate.

 

--------------------------------------------------------------------------------

(1)           Schedule 1(a) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 1(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit G-1

--------------------------------------------------------------------------------


 

(b)           Except as listed in Schedule 1(d) attached hereto(2) and made a
part hereof, Schedule 1(d) to the Prior Perfection Certificate sets forth the
Organizational Identification Number, if any, issued by the jurisdiction of
organization of each Grantor that is a registered organization, unless such
Grantor is registered in a state where the 2010 revisions to Article 9 of the
Uniform Commercial Code became effective.

 

SECTION 2.  Current Locations; Third Party Locations.

 

(a)           Except as listed in Schedule 2(a) attached hereto(3) and made a
part hereof, Schedule 2(a) to the Prior Perfection Certificate sets forth the
chief executive office, or principal place of business or domicile (as defined
under the Quebec Civil Code), of each Grantor is located at the address set
forth opposite its name in Schedule 2(a) to the Prior Perfection Certificate.

 

(b)           Except as listed in Schedule 2(b) attached hereto(4) and made a
part hereof, Schedule 2(b) to the Prior Perfection Certificate sets forth the
jurisdiction of organization of each Grantor that is a registered organization
is set forth opposite its name in Schedule 2(b) to the Prior Perfection
Certificate.

 

(c)           Except as listed in Schedule 2(c) attached hereto(5) and made a
part hereof, Schedule 2(c) to the Prior Perfection Certificate sets forth all
the locations where each Grantor maintains a place of business or any Collateral
valued in excess of $5,000,000 or any books or records.

 

(d)           Except as set forth on Schedule 2(d) hereto(6) and made part
hereof Schedule 2(d) to the Prior Perfection Certificate sets forth the names
and addresses of all other persons or entities other than each Grantor such as
lessees, consignees, warehousemen, bailees, freight forwarders, customs brokers,
carriers or purchasers of chattel paper, which have possession or control or are
intended to have possession or control of any Collateral valued in excess of
$1,000,000 consisting of instruments, chattel paper, inventory, equipment or
documents of title with respect to the foregoing.

 

SECTION 3.  Unusual Transactions.  Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto(7) and in Schedule 3
to the Prior Perfection Certificate, all Accounts have been originated by the
Grantors and all assets with a value in excess of $[·] have been acquired in the
ordinary course of business from a person in the business of selling goods of
that kind.

 

SECTION 4.  [Reserved].

 

--------------------------------------------------------------------------------

(2)           Schedule 1(d) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 1(d) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(3)           Schedule 2(a) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 2(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(4)           Schedule 2(b) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 2(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(5)           Schedule 2(c) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 2(c) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(6)           Schedule 2(d) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 2(d) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(7)           Schedule 3 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 3 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit G-2

--------------------------------------------------------------------------------


 

SECTION 5.  UCC Filings; PPSA/RPMRR Filings.  Except as listed in Schedule 5
attached hereto(8) and made a part hereof, the financing statements (duly
authorized by each Grantor constituting the debtor therein), including the
indications of the collateral relating to the Security Agreements or the
applicable Mortgage, are set forth in Schedule 5 of the Prior Perfection
Certificate and are in the appropriate forms for filing in the proper Uniform
Commercial Code, PPSA or RPMRR filing office, as applicable, in the jurisdiction
in which each Grantor is organized (and in the case of each Canadian Grantor,
each Canadian jurisdiction in which it maintains any Collateral and in the
jurisdiction where it maintains its chief executive office), in each case as set
forth with respect to such Grantor in Section 2(b) hereof and thereto.

 

SECTION 6.  Schedule of Filings.  Except as listed in Schedule 6 attached
hereto(9) and made a part hereof, attached to the Prior Perfection Certificate
as Schedule 6 is a schedule setting forth, with respect to the filings described
in Section 5 above, the filing office in which such filing is to be made.

 

SECTION 7.  Reserved.

 

SECTION 8.  Stock Ownership and Other Equity Interests.

 

(a)           Except as set forth on Schedule 8(a) hereto(10) and made a part
hereof, Schedule 8(a) to the Prior Perfection Certificate sets forth a true and
correct list of all the issued and outstanding Capital Stock of each Subsidiary
of each Grantor and the record and beneficial owners of such Capital Stock, and
the percentage ownership of each other equity investment held by each Grantor
that represents 50% or more of the equity of the entity in which such investment
was made.

 

(b)           Except as set forth on Schedule 8(b) hereto(11) and made a part
hereof , Schedule 8(b) to the Prior Perfection Certificate sets forth a true and
complete list of each equity investment of each Company that represents 50% or
less of the equity of the entity in which such investment was made.

 

(c)           Except as set forth on Schedule 8(c) hereto (12) and made a part
hereof, Schedule 8(c) to the Prior Perfection Certificate sets forth a true and
correct organizational chart showing the ownership of the Company and all of its
Subsidiaries as of immediately following the Jos. A. Banks Acquisition (as
defined in the ABL Credit Agreement).

 

SECTION 9.  Debt Instruments.  Except as set forth on Schedule 9 hereto(13) and
made a part hereof, Schedule 9 to the Prior Perfection Certificate sets forth a
true and correct list of all promissory notes,

 

--------------------------------------------------------------------------------

(8)           Schedule 5 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 5 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(9)           Schedule 6 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 6 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(10)         Schedule 8(a) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 8(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(11)         Schedule 8(b) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 8(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(12)         Schedule 8(c) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 8(c) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(13)         Schedule 9 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 9 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit G-3

--------------------------------------------------------------------------------


 

instruments, tangible chattel paper, electronic chattel paper and other evidence
of indebtedness (other than checks to be deposited in the ordinary course of
business) in a principal amount in excess of $1,000,000 (individually) held by
each Grantor.  All intercompany indebtedness owing by the Company and each
Subsidiary of the Company to any Grantor as of the Closing Date is evidenced by
an intercompany note.

 

SECTION 10.  [Reserved]

 

SECTION 11.  Intellectual Property.

 

(a)           Except as set forth on Schedule 11(a) hereto(14) and made a part
hereof, Schedule 11(a) to the Prior Perfection Certificate sets forth all of
each Grantor’s Patents, Patent Licenses, Trademarks and Trademark Licenses (each
as defined in the ABL Security Agreements and/or the Term Loan Security
Agreement, as applicable)  registered with the United States Patent and
Trademark Office (the “USPTO”) or the Canadian Intellectual Property Office (the
“CIPO”), all Designs (as defined in the Canadian ABL Security Agreement) applied
for or registered with the CIPO and all other Patents, Patent Licenses,
Trademarks (but excluding intent-to-use Trademarks) (each as defined in the ABL
Security Agreement and/or the Term Security Agreement, as applicable) and
Trademarks Licenses, including the name of the registered owner and the
registration, number of each Patent, Patent License, Trademark, Trademark
License and Design owned by each Grantor.

 

(b)           Except as set forth on Schedule 11(b) hereto(15) and made a part
hereof, Schedule 11(b) to the Prior Perfection Certificate sets forth each
Grantor’s United States registered Copyrights and Copyright Licenses and
Canadian registered Copyrights and Copyright Licenses (each as defined in the
ABL Security Agreement and/or the Term Security Agreement, as applicable), and
all other Copyrights and Copyright Licenses, including the name of the
registered owner and the registration number of each registered Copyright or
Copyright License owned by each Grantor.

 

(c)           Except as set forth on Schedule 11(d) hereto(16) and made part
hereof, Schedule 11(d) to the Prior Perfection Certificate sets forth in proper
form for filing with the USPTO, the USCO and the CIPO are the filings necessary
to preserve, protect and perfect the security interests in the registered United
States and Canadian Trademarks, Trademark Licenses, Patents, Patent Licenses,
Copyrights and Copyright Licenses set forth in Schedule 11(a) and Schedule
11(b), including duly signed copies of each Patent Security Agreement, Trademark
Security Agreement and the Copyright Security Agreement, as applicable.

 

SECTION 12.  Commercial Tort Claims.  Except as set forth on Schedule 12
hereto(17) and made a part hereof, Schedule 12 to the Prior Perfection
Certificate sets forth a true and correct list of all Commercial Tort Claims in
excess of $1,000,000 held by each Grantor, including a brief description thereof
(which description shall include, without limitation, the names of the parties,
the case number, the date of

 

--------------------------------------------------------------------------------

(14)         Schedule 11(a) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 11(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(15)         Schedule 11(b) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 11(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(16)         Schedule 11(d) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 11(d) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(17)         Schedule 12 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 12 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit G-4

--------------------------------------------------------------------------------


 

filing, the jurisdiction, the approximate amount in controversy, the current
status and the nature of the claim).

 

SECTION 13.  Real Property.  Except as set forth on Schedule 13 hereto,(18)
Schedule 13 to the Prior Perfection Certificate sets forth a true and complete
list of (i) real property owned by each U.S. Grantor and located in the United
States as of the date hereof with a fair market value in excess of $10,000,000,
(ii) real property owned by each Canadian Grantor and located in the United
States or Canada as of the date hereof with a fair market value in excess of
$10,000,000 and (iii) other information relating thereto required by such
Schedule.

 

SECTION 14.  Deposit Accounts, Securities Accounts and Commodity Accounts;
Credit Card Processor Accounts/Contacts.

 

(a)           Except as set forth on Schedule 14(a) hereto,(19) Schedule
14(a) to the Prior Perfection Certificate sets forth a true and complete list of
all Deposit Accounts, Securities Accounts, Futures Accounts and Commodity
Accounts (each as defined in the ABL Security Agreement) maintained by each
Grantor, including the name of each institution where each such account is held,
the name of each such account, the type of each such account (such as
concentration account, local store depository account, payroll account or
account to pay taxes), the name of each entity that holds each account and
whether such account is required to be subject to a control agreement or blocked
accounts agreement pursuant to the ABL Credit Agreement and, if not, the reason
for exclusion.

 

(b) Except as set forth on Schedule 14(b) hereto(20) and made part hereof,
Schedule 14(b) to the Prior Perfection Certificate sets forth a true and
complete list of all credit card settlement accounts maintained by each Grantor,
including the name of the credit card processor, the name of each institution
where each such account is held, the name of each such account and the account
number.

 

(c) Except as set forth on Schedule 14(c) hereto(21) and made part hereof,
Schedule 14(c) to the Prior Perfection Certificate sets forth a true and
complete list of all credit card clearinghouses and processors used by each
Grantor, including the name of the credit card processor, the contact name,
address, and electronic address.

 

SECTION 15.  Letter of Credit Rights.  Except as set forth on Schedule 15
hereto(22) and made a part hereof, Schedule 15 to the Prior Perfection
Certificate sets forth a true and correct list of all Letters of Credit issued
in favor of each Grantor, as beneficiary thereunder.

 

--------------------------------------------------------------------------------

(18)         Schedule 13 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 13 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(19)         Schedule 14(a) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 14(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(20)         Schedule 14(b) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 14(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(21)         Schedule 14(c) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 14(c) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(22)         Schedule 15 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 15 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit G-5

--------------------------------------------------------------------------------


 

SECTION 16.  Insurance.  Except as set forth on Schedule 16 hereto(23) and made
part hereof, Schedule 16 to the Prior Perfection Certificate is a copy of the
insurance certificate with a true and correct list of all insurance policies of
the Grantors.

 

The Grantors acknowledge and agree that (i) the Term Collateral Agent and each
other Secured Party (as defined in the Term Credit Agreement) are relying on the
information represented in this Supplemental Perfection Certificate as an
inducement to enter into the Term Credit Agreement and provide loans and other
financial accommodations to or for the benefit of the Company, subject to the
terms and conditions of the Term Credit Agreement and (ii) the ABL Collateral
Agent and each other Credit Party (as defined in the ABL Credit Agreement) are
relying on the information represented in this Supplemental Perfection
Certificate as an inducement to enter into the ABL Credit Agreement and provide
financial accommodations to or for the benefit of the borrowers party thereto,
subject to the terms and conditions of the ABL Credit Agreement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(23)         Schedule 16 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 16 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit G-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate as of
the date first above written.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[OTHER GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit G-7

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Legal Name of Each Grantor and Type of Organization

 

Grantor

 

Type of Organization

 

 

 

 

 

 

 

 

 

 

Sched. 1(a)-1

--------------------------------------------------------------------------------


 

Schedule 1(d)

 

Organizational Identification Number

 

Grantor

 

Organizational Identification
Number

 

 

 

 

 

 

 

 

 

 

Sched. 1(d)-1

--------------------------------------------------------------------------------


 

Schedule 2(a)

 

Chief Executive Offices, Registered Offices, Principal Place of Business

 

UNITED STATES

 

Company/Subsidiary

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

Company/Subsidiary

 

Address

 

County

 

State or Province

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 2(a)-1

--------------------------------------------------------------------------------


 

Schedule 2(b)

 

Jurisdiction of Organization

 

UNITED STATES

 

Company/Subsidiary

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

Company/Subsidiary

 

Address

 

County

 

State or Province

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 2(c)

 

Location of Places of Business, Collateral and Books and Records

 

Company/Subsidiary

 

Address

 

County

 

State or Province

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 2(b)-1

--------------------------------------------------------------------------------


 

Schedule 2(d)

 

Locations of Collateral in Possession of Persons Other Than Company or Any
Subsidiary

 

Company/
Subsidiary

 

Third Party/
Nature of
Possession

 

Address

 

County

 

State or Province

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 2(d)-1

--------------------------------------------------------------------------------


 

Schedule 3

 

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

 

Description of Transaction Including Parties
Thereto

 

Date of
Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 3-1

--------------------------------------------------------------------------------


 

Schedule 5

 

Copy of Financing Statements and RH Forms (Quebec) To Be Filed

 

See attached.

 

Sched. 5-1

--------------------------------------------------------------------------------


 

Schedule 6

 

Filings/Filing Offices

 

Type of Filing(1)

 

Entity

 

Applicable Collateral
Document

 

Jurisdictions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                 UCC-1 financing statement, PPSA filing,
RPMRR filing, fixture filing, mortgage, intellectual property filing or other
necessary filing.

 

Sched. 6-1

--------------------------------------------------------------------------------


 

Schedule 8(a) Equity Interests of Companies and Subsidiaries

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent
Pledged

CANADA

 

 

 

 

 

 

 

 

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent
Pledged

USA

 

 

 

 

 

 

 

 

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent
Pledged

INTERNATIONAL

 

 

 

 

 

 

 

 

 

Sched. 8(a)-1

--------------------------------------------------------------------------------


 

Schedule 8(b) Other Equity Interests

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 8(b)-1

--------------------------------------------------------------------------------


 

Schedule 8(c)

 

Corporate Organizational Chart

 

See attached.

 

Sched. 8(c)-1

--------------------------------------------------------------------------------


 

Schedule 9

 

Debt Instruments

 

1.                                      Promissory Notes:

 

Payee

 

Payor

 

Principal
Amount

 

Date of
Issuance

 

Interest
Rate

 

Maturity
Date

 

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      Chattel Paper:

 

Description

 

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 

 

Sched. 9-1

--------------------------------------------------------------------------------


 

Schedule 11(a)

 

Patents and Trademarks

 

UNITED STATES PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADIAN PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 11(a)-1

--------------------------------------------------------------------------------


 

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patent Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES TRADEMARKS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 11(a)-2

--------------------------------------------------------------------------------


 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADIAN TRADEMARKS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER TRADEMARKS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

COUNTRY/STATE

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 11(a)-3

--------------------------------------------------------------------------------


 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

COUNTRY/STATE

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADIAN INDUSTRIAL DESIGNS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

INDUSTRIAL
DESIGN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

INDUSTRIAL
DESIGN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 11(a)-4

--------------------------------------------------------------------------------


 

Schedule 11(b)

 

Copyrights

 

UNITED STATES COPYRIGHTS

 

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADIAN COPYRIGHTS

 

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 11(b)-1

--------------------------------------------------------------------------------


 

OTHER COPYRIGHTS

 

Registrations:

 

OWNER

 

COUNTRY/STATE

 

TITLE

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

COUNTRY/STATE

 

APPLICATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 11(b)-2

--------------------------------------------------------------------------------


 

Schedule 11(d)

 

Intellectual Property Filings

 

See attached.

 

Sched. 11(d)-1

--------------------------------------------------------------------------------


 

Schedule 12

 

Commercial Tort Claims

 

Description (including information required by Section 13)

 

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 

 

Sched. 12-1

--------------------------------------------------------------------------------


 

Schedule 13

 

Real Property

 

Owned Real Property

 

Entity of Record

 

Common Name and Address

 

Purpose/Use

[ ]

 

[ ]

[COUNTY, STATE OR PROVINCE]

 

[ ]

 

Sched. 13-1

--------------------------------------------------------------------------------


 

Schedule 14(a)

 

Deposit Accounts

 

Owner

 

Type Of
Account(1)

 

Bank

 

Account
Numbers

 

Subject to
control
agreement or
blocked
accounts
agreement?
[Yes/No]

 

Reason for
Exclusion
from
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Securities Accounts

 

Owner

 

Type Of
Account

 

Intermediary

 

Account
Numbers

 

Subject to
control
agreement?
[Yes/No]

 

Reason for
Exclusion
from
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Futures Accounts

 

Owner

 

Type Of
Account

 

Intermediary

 

Account
Numbers

 

Subject to
control
agreement?
[Yes/No]

 

Reason for
Exclusion
from
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commodity Accounts

 

Owner

 

Type Of
Account

 

Intermediary

 

Account
Numbers

 

Subject to
control
agreement?
[Yes/No]

 

Reason for
Exclusion
from
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)           Concentration account, local store depository account, payroll
account or account to pay taxes, etc.

 

Sched. 14(a)-1

--------------------------------------------------------------------------------


 

Schedule 14(b)

 

Credit Card Settlement Accounts

 

Credit Card
Processor

 

Account Name

 

Bank

 

Account
Numbers

 

Subject to
Forwarding to
Concentration
Account?
[Yes/No]

 

Reason for
Exclusion
from
Forwarding
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 14(b)-1

--------------------------------------------------------------------------------


 

Schedule 14(c)

 

Credit Card Processor Contact Information

 

Credit Card
Processor

 

Grantor

 

Types of Card

 

Contact Person

 

Address

 

E-mail

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 14(c)-1

--------------------------------------------------------------------------------


 

Schedule 15

 

Letter of Credit Rights

 

Issuer

 

Beneficiary

 

Principal
Amount

 

Date of
Issuance

 

Maturity
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 15-1

--------------------------------------------------------------------------------


 

Schedule 16

 

Insurance

 

Sched. 16-1

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Credit Agreement dated as of June 18, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among The Men’s Wearhouse, Inc., a Texas corporation
(“Parent”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Borrower means (i) prior to a Permitted Borrower
Reorganization, Parent and its successors and (ii) from and after a Permitted
Borrower Reorganization, the New Subsidiary Borrower and its successors.

 

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing, and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

                     , 20[ ]

 

 

Exhibit H-1-1

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Credit Agreement dated as of June 18, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among The Men’s Wearhouse, Inc., a Texas corporation
(“Parent”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Borrower means (i) prior to a Permitted Borrower
Reorganization, Parent and its successors and (ii) from and after a Permitted
Borrower Reorganization, the New Subsidiary Borrower and its successors.

 

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the Code
and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

                     , 20[ ]

 

 

Exhibit H-2-1

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Credit Agreement dated as of June 18, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among The Men’s Wearhouse, Inc., a Texas corporation
(“Parent”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Borrower means (i) prior to a Permitted Borrower
Reorganization, Parent and its successors and (ii) from and after a Permitted
Borrower Reorganization, the New Subsidiary Borrower and its successors.

 

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of Borrower within the meaning of Section 881(c)(3)(B) of the Code
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the Code
and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or any of its direct or indirect
partners/members conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

                     , 20[ ]

 

 

Exhibit H-3-1

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Term Credit Agreement dated as of June 18, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among The Men’s Wearhouse, Inc., a Texas corporation
(“Parent”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  Borrower means (i) prior to a Permitted Borrower
Reorganization, Parent and its successors and (ii) from and after a Permitted
Borrower Reorganization, the New Subsidiary Borrower and its successors.

 

Pursuant to the provisions of Section 2.15(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the Code
and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or any of its direct or indirect
partners/members conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Exhibit H-4-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF] INTERCREDITOR AGREEMENT

 

[Sent under separate cover]

 

Exhibit I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF] SOLVENCY CERTIFICATE

 

[          ], 201[ ]

 

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Term Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented, amended and restated, replaced, or otherwise modified
from time to time, the “Credit Agreement”) among The Men’s Wearhouse, Inc., a
Texas corporation (“Parent”), J.P. Morgan Chase Bank, N.A., as administrative
agent and the financial institutions from time to time party thereto as lenders.
Capitalized terms used herein without definition have the same meanings as in
the Credit Agreement.

 

In my capacity as Chief Financial Officer of Parent (as defined below), and not
in my individual or personal capacity, I believe that:

 

1.                                      Company (as used herein “Company” means
Parent and its Subsidiaries, taken as a whole) is not now, nor will the
incurrence of the obligations under the Credit Agreement and the consummation of
the Acquisition on the Effective Date, on a pro forma basis, render Company
“insolvent” as defined in this paragraph; in this context, “insolvent” means
that (i) the fair value of assets is less than the amount that will be required
to pay the total liability on existing debts as they become absolute and
matured, (ii) the present fair salable value of assets is less than the amount
that will be required to pay the probable liability on existing debts as they
become absolute and matured (iii) it is unable to meet its obligations as they
generally become due, or (iv) it ceases to pay its current obligations in the
ordinary course of business as they generally become due, or (v) its aggregate
property is not, at a fair valuation, sufficient, or if disposed of at a fairly
conducted sale under legal process, would not be, sufficient to enable payment
of all obligations, due and accruing due.  The term “debts” as used in this
Certificate includes any legal liability, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent and “values of assets”
shall mean the amount of which the assets (both tangible and intangible) in
their entirety would change hands between a willing buyer and a willing seller,
with a commercially reasonable period of time, each having reasonable knowledge
of the relevant facts, with neither being under compulsion to act.

 

2.                                      As of the date hereof, after giving
effect to the incurrence of the obligations under the Credit Agreement and the
consummation of the other Transactions on the Effective Date, the Company is
able to pay its debts as they become absolute and mature.

 

3.                                      The incurrence of the obligations under
the Credit Agreement and the consummation of the other Transactions on the
Effective Date, on a pro forma basis, will not leave Company with property
remaining in its hands constituting “unreasonably small capital.”  I understand
that “unreasonably small capital” depends upon the nature of the particular
business or businesses conducted or to be conducted, and I have reached my
conclusion based on my current assumptions regarding the needs and anticipated
needs for capital of the businesses conducted or anticipated to be conducted by
Company in light of projected financial statements and available credit
capacity, which current assumption I do not believe to be unreasonable in light
of the circumstances applicable thereto.

 

Exhibit J-1

--------------------------------------------------------------------------------


 

I represent the foregoing information is provided to the best of my knowledge
and belief and execute this Certificate as of the date first above written.

 

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Exhibit J-1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

[FORM OF] JUNIOR LIEN INTERCREDITOR AGREEMENT

 

[See attached]

 

Exhibit K-1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

[FORM OF] JUNIOR PRIORITY INTERCREDITOR AGREEMENT

 

Among

 

THE MEN’S WEARHOUSE, INC.,

as the Borrower,

 

the other Grantors party hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Senior Priority Representative for the First Lien Term Secured Parties,

 

[                               ],
as Second Priority Representative for the Initial Second Priority Debt Secured
Parties,

 

and

 

each additional Representative from time to time party hereto

 

dated as of [      ], 20[  ]

 

Exhibit K-1

--------------------------------------------------------------------------------


 

JUNIOR PRIORITY INTERCREDITOR AGREEMENT dated as of [          ], 20[   ] (this
“Agreement”), among THE MEN’S WEARHOUSE, INC., a Texas corporation (or any
successor thereof) (“the Borrower”), the other Grantors (as defined below) party
hereto, JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Representative for the First
Lien Term Secured Parties (in such capacity and together with its successors in
such capacity, the “First Lien Administrative Agent”), [          ], as
Representative for the Initial Second Priority Debt Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial Second
Lien Representative”), and each additional Senior Priority Representative and
Second Priority Representative that from time to time becomes a party hereto
pursuant to Section 8.09.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Administrative Agent (for itself and on behalf of
the First Lien Term Secured Parties), the Initial Second Lien Representative
(for itself and on behalf of the Initial Second Priority Debt Secured Parties)
and each additional Senior Priority Representative (for itself and on behalf of
the Additional Senior Secured Parties under the applicable Additional Senior
Priority Debt Facility) and each additional Second Priority Representative (for
itself and on behalf of the Additional Second Priority Secured Parties under the
applicable Additional Second Priority Debt Facility) agree as follows:

 

ARTICLE 1
DEFINITIONS

 

SECTION 1.01.                                        Certain Defined Terms. 
Capitalized terms used but not otherwise defined herein have the meanings set
forth in the First Lien Term Credit Agreement or, if defined in the New York UCC
the meanings specified therein. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABL/Term Intercreditor Agreement” has the meaning assigned to the term
“Intercreditor Agreement” set forth in the First Lien Term Credit Agreement.

 

“Additional Second Priority Debt” means any Indebtedness that is issued or
guaranteed by the Borrower and/or any Guarantor (other than Indebtedness
constituting Initial Second Lien Debt Obligations) which Indebtedness and
Guarantees are secured by Liens on the Second Priority Collateral (or a portion
thereof) having the same priority (but without regard to control of remedies,
other than as provided by the terms of the applicable Second Priority Debt
Documents) as the Liens securing the Initial Second Lien Debt Obligations;
provided, however, that (i) such Indebtedness is permitted to be incurred,
secured and guaranteed on such basis by each Senior Priority Debt Document and
Second Priority Debt Document and (ii) the Representative for the holders of
such Indebtedness shall have become party to (A) this Agreement pursuant to, and
by satisfying the conditions set forth in, Section 8.09 hereof and (B) the
ABL/Term Intercreditor Agreement if it is then in effect pursuant to, and by
satisfying the conditions set forth in, Section 8.05 thereof.

 

“Additional Second Priority Debt Documents” means, with respect to any series,
issue or class of Additional Second Priority Debt, the promissory notes, credit
agreements, loan agreements, note purchase agreements,  indentures or other
operative agreements evidencing or governing such Indebtedness or the Liens
securing such Indebtedness, including the Second Priority Collateral Documents.

 

“Additional Second Priority Debt Facility” means each credit agreement, loan
agreement, note purchase agreement, indenture or other governing agreement with
respect to any Additional Second Priority Debt.

 

“Additional Second Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Second Priority Debt, (a) all principal of, and
premium and interest, fees, and expenses payable with respect to, such
Additional Second Priority Debt, (b) all other amounts payable to the related
Additional Second Priority Secured Parties under the related Additional Second
Priority Debt Documents and (c) any renewals or extensions of the foregoing
(including any such Secured Obligations arising or accruing during the pendency
of any Insolvency or Liquidation Proceeding whether or not allowed in such
proceeding), notwithstanding that any such Secured Obligations or claims
therefor shall be disallowed, voided or subordinated in any Insolvency or
Liquidation Proceeding or under any Bankruptcy Law or other applicable law.

 

--------------------------------------------------------------------------------


 

“Additional Second Priority Secured Parties” means, with respect to any series,
issue or class of Additional Second Priority Debt, the holders of such
Indebtedness or any other Additional Second Priority Debt Obligation, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Second Priority Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrower or any Guarantor under any
related Additional Second Priority Debt Documents.

 

“Additional Senior Priority Debt” means any Indebtedness that is issued or
guaranteed by the Borrower and/or any Guarantor (other than Indebtedness
constituting First Lien Term Obligations) which Indebtedness and Guarantees are
secured by Liens on the Senior Priority Collateral (or a portion thereof) having
the same priority (but without regard to control of remedies) as the Liens
securing the First Lien Term Obligations; provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each Senior Priority Debt Document and Second Priority Debt Document and
(ii) the Representative for the holders of such Indebtedness shall have become
party to (A) this Agreement pursuant to, and by satisfying the conditions set
forth in, Section 8.09 hereof, (B) the ABL/Term Intercreditor Agreement if it is
then in effect pursuant to, and by satisfying the conditions set forth in,
Section 8.05 thereof and (C) the Pari Passu Lien Intercreditor Agreement;
provided, further, that, if such Indebtedness will be the initial Additional
Senior Priority Debt incurred by the Borrower after the Closing Date, then the
Guarantors, the First Lien Administrative Agent and the Representative for such
Indebtedness shall have executed and delivered the Pari Passu Lien Intercreditor
Agreement.

 

“Additional Senior Priority Debt Documents” means, with respect to any series,
issue or class of Additional Senior Priority Debt, the promissory notes, credit
agreements, loan agreements, indentures, or other operative agreements
evidencing or governing such Indebtedness or the Liens securing such
Indebtedness, including the Senior Priority Collateral Documents.

 

“Additional Senior Priority Debt Facility” means each credit agreement, loan
agreement, note purchase agreement, indenture or other governing agreement with
respect to any Additional Senior Priority Debt.

 

“Additional Senior Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Senior Priority Debt, (a) all principal of, and
premium and interest, fees, and expenses payable with respect to, such
Additional Senior Priority Debt, (b) all other amounts payable to the related
Additional Senior Secured Parties under the related Additional Senior Priority
Debt Documents and (c) any renewals or extensions of the foregoing (including
any such Secured Obligations arising or accruing during the pendency of any
Insolvency or Liquidation Proceeding whether or not allowed in such proceeding),
notwithstanding that any such Secured Obligations or claims therefor shall be
disallowed, voided or subordinated in any Insolvency or Liquidation Proceeding
or under any Bankruptcy Law or other applicable law.

 

“Additional Senior Secured Parties” means, with respect to any series, issue or
class of Additional Senior Priority Debt, the holders of such Indebtedness or
any other Additional Senior Priority Debt Obligation, the Representative with
respect thereto, any trustee or agent therefor under any related Additional
Senior Priority Debt Documents and the beneficiaries of each indemnification
obligation undertaken by the Borrower or any Guarantor under any related
Additional Senior Priority Debt Documents.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

 

“Class Debt” has the meaning assigned to such term in Section 8.09.

 

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

 

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

 

2

--------------------------------------------------------------------------------


 

“Closing Date” means June 18, 2014.

 

“Collateral” means the Senior Priority Collateral and the Second Priority
Collateral.

 

“Collateral Documents” means the Senior Priority Collateral Documents and the
Second Priority Collateral Documents.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (b) all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations, recordings and applications in
the United States Copyright Office or any similar office in any other country.

 

“Debt Facility” means any Senior Priority Debt Facility and any Second Priority
Debt Facility.

 

“Designated Second Priority Representative” means (i) the Initial Second Lien
Representative, so long as the Second Priority Debt Facility under the Initial
Second Lien Debt Documents is the only Second Priority Debt Facility under this
Agreement and (ii) at any time when clause (i) does not apply to the Major
Second Priority Representative.

 

“Designated Senior Representative” means (i) the First Lien Administrative
Agent, so long as the Senior Priority Debt Facility under the First Lien Term
Credit Agreement is the only Senior Priority Debt Facility under this Agreement
and (ii) at any time when clause (i) does not apply, the “Applicable Collateral
Agent” (as defined in the Pari Passu Lien Intercreditor Agreement) at such time.

 

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

“Discharge” means, with respect to the Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by the Shared Collateral pursuant to the terms of the documentation governing
such Debt Facility. The term “Discharged” shall have a corresponding meaning.

 

“Discharge of First Lien Term Obligations” means, with respect to the Shared
Collateral, the Discharge of the First Lien Term Obligations with respect to the
Shared Collateral; provided that the Discharge of First Lien Term Obligations
shall not be deemed to have occurred in connection with a Refinancing of such
First Lien Term Obligations with an Additional Senior Priority Debt Facility
secured by Shared Collateral under one or more Additional Senior Priority Debt
Documents which has been designated in writing by the “Administrative Agent”
(under the First Lien Term Credit Agreement so Refinanced) to the Designated
Senior Representative as the “First Lien Term Credit Agreement” for purposes of
this Agreement.

 

“Discharge of Senior Obligations” means the date on which the Discharge of First
Lien Term Obligations and the Discharge of each Additional Senior Priority Debt
Facility has occurred.

 

“Disposition” means any sale, lease, exchange, transfer or other disposition.

 

“First Lien Administrative Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor agent
pursuant to First Lien Term Credit Agreement.

 

“First Lien Term Credit Agreement” means the Term Loan Agreement dated as of the
Closing Date, among Borrower, the lenders party thereto and JPMorgan Chase Bank,
N.A., as First Lien Administrative Agent, as amended from time to time,
including after the commencement of any Insolvency or Liquidation Proceeding.

 

3

--------------------------------------------------------------------------------


 

“First Lien Term Documents” means the First Lien Term Credit Agreement and all
other “Loan Documents,” as defined in the First Lien Term Credit Agreement.

 

“First Lien Term Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement dated as of the Closing Date, among the Borrower, the
Subsidiaries party thereto and the First Lien Administrative Agent, as amended
from time to time, including after the commencement of any Insolvency or
Liquidation Proceeding.

 

“First Lien Term Obligations” means all “Secured Obligations,” as defined in the
First Lien Term Guarantee and Collateral Agreement (including any such Secured
Obligations arising or accruing during the pendency of any Insolvency or
Liquidation Proceeding whether or not allowed in such proceeding),
notwithstanding that any such Secured Obligations or claims therefor shall be
disallowed, voided or subordinated in any Insolvency or Liquidation Proceeding
or under any Bankruptcy Law or other applicable law.

 

“First Lien Term Secured Parties” means the First Lien Administrative Agent and
the other “Secured Parties” as defined in the First Lien Term Guarantee and
Collateral Agreement.

 

“Grantors” means the Borrower and each Subsidiary of the Borrower that has
granted a security interest pursuant to any Collateral Document to secure any
Secured Obligations.

 

“Guarantors” has the meaning given in the First Lien Term Credit Agreement.

 

“Initial Second Lien Debt Agreement” means that certain
[                                ], dated as of [    ], 20[   ], among
[                                        ], as amended from time to time,
including after the commencement of any Insolvency or Liquidation Proceeding.

 

“Initial Second Lien Debt Documents” means the Initial Second Lien Debt
Agreement and any notes, security documents and other operative agreements
evidencing or governing Indebtedness thereunder, including any agreement entered
into for the purpose of securing the Initial Second Lien Debt Obligations.

 

“Initial Second Lien Debt Obligations” means the “[Obligations]” as defined in
the Initial Second Lien Debt Agreement.

 

“Initial Second Lien Representative” has the meaning assigned to such term in
the introductory paragraph of this Agreement and shall include any successor
[administrative agent and collateral agent] as provided in the Initial Second
Lien Debt Agreement.

 

“Initial Second Priority Debt Secured Parties” means the “[Secured Parties]” as
defined in the Initial Second Lien Debt Agreement.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or other applicable Bankruptcy Law
with respect to any Grantor, (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Grantor or with respect to a material portion of the assets or liabilities
of any Grantor, (c) any liquidation, dissolution, reorganization or winding-up
of any Grantor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any assignment for the benefit of creditors or
any other marshaling of assets and liabilities of any Grantor.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

4

--------------------------------------------------------------------------------


 

“Joinder Agreement” means a supplement to this Agreement in the form of Annex II
or Annex III hereof required to be delivered by a Representative to the
Designated Senior Representative and/or Designated Second Priority
Representative, as the case may be, pursuant to Section 8.09 hereof in order to
include an additional Debt Facility hereunder and to become the Representative
hereunder for the Senior Priority Secured Parties or Second Priority Secured
Parties, as the case may be, under such Debt Facility.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement with respect to intellectual property to
which any Grantor is a party.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Major Second Priority Representative” means the Second Priority Representative
of the series of Second Priority Debt Obligations that constitutes the largest
outstanding principal amount of any then outstanding series of Second Priority
Debt Obligations.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

 

“the Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Pari Passu Lien Intercreditor Agreement” means (i) an intercreditor agreement
substantially in the form of Exhibit L to the First Lien Term Credit Agreement
or (ii) at any time the First Lien Term Credit Agreement is no longer
outstanding, a customary intercreditor agreement in form and substance
reasonably acceptable to the Senior Priority Representative with respect to each
Senior Priority Debt Facility in existence at the time such intercreditor
agreement is entered into and Borrower, and which provides that the Liens
securing all Indebtedness covered thereby shall be of equal priority (but
without regard to the control of remedies).

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent now or hereafter owned by any other Person, or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.

 

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person:  (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations and recordings
thereof and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
(as defined in the First Lien Term Loan Agreement as in effect on the date
hereof) or other entity.

 

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

 

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by any Senior Priority Representative or any Senior Priority Secured Party from
a Second Priority

 

5

--------------------------------------------------------------------------------


 

Secured Party in respect of Shared Collateral pursuant to this Agreement
including where realized by a debtor or any third party in any Insolvency
Proceeding.

 

“Purchase Event” has the meaning assigned to such term in Section 5.07.

 

“Receiver” means a receiver, interim receiver, receiver and manager, liquidator,
trustee in bankruptcy or similar Person.

 

“Recovery” has the meaning assigned to such term in Section 6.04.

 

“Refinance” means, in respect of any Indebtedness, to refinance or replace, or
to issue other Indebtedness in exchange for or replacement of, such Indebtedness
in whole or in part.  The terms “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Representatives” means the Senior Priority Representatives and the Second
Priority Representatives.

 

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

 

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

 

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

 

“Second Priority Collateral” means any “[Collateral]” (or equivalent term) as
defined in any Initial Second Lien Debt Documents or any other Second Priority
Debt Document or any other assets of Borrower or any other Grantor with respect
to which a Lien is granted or purported to be granted pursuant to a Second
Priority Collateral Document as security for any Second Priority Debt
Obligation.

 

“Second Priority Collateral Documents” means the “[Collateral Documents]” as
defined in the Initial Second Lien Debt Agreement and each of the security
agreements and other instruments and documents executed and delivered by
Borrower or any other Grantor for purposes of providing collateral security for
any Second Priority Debt Obligation.

 

“Second Priority Debt Documents” means (a) the Initial Second Lien Debt
Documents and (b) any Additional Second Priority Debt Documents.

 

“Second Priority Debt Facilities” means the Initial Second Lien Debt Agreement
and any Additional Second Priority Debt Facilities.

 

“Second Priority Debt Obligations” means the Initial Second Lien Debt
Obligations and any Additional Second Priority Debt Obligations.

 

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 270 days (through which 270 day period such
Second Priority Representative was the Major Second Priority Representative)
after the occurrence of both (i) an Event of Default (under and as defined in
the Second Priority Debt Document for which such Second Priority Representative
has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Second Priority Representative that (x) such Second Priority Representative
is the Major Second Priority Representative and that an Event of Default (under
and as defined in the Second Priority Debt Document for which such Second
Priority Representative has been named as Representative) has occurred and is
continuing and (y) all of the outstanding Second Priority Debt Obligations are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Second Priority
Debt Documents; provided that the Second Priority Enforcement Date shall be
stayed and shall not occur and shall be deemed not to have occurred (1) at any
time any Senior Representative (or any Person authorized by it) has commenced
and is diligently pursuing any enforcement action with respect to any Shared
Collateral, (2) the Senior Representatives are stayed, including pursuant to the
ABL/Term Intercreditor Agreement, from pursuing enforcement actions with respect
to such Shared Collateral

 

6

--------------------------------------------------------------------------------


 

or (3) at any time any Grantor which has granted a Lien in any Shared Collateral
is then a debtor under or with respect to (or otherwise subject to) any
Insolvency or Liquidation Proceeding.

 

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Secured Parties under the Second Priority Collateral
Documents.

 

“Second Priority Representative” means (i) in the case of any Initial Second
Lien Debt Obligations or the Initial Second Lien Debt Documents Secured Parties,
the Initial Second Lien Representative and (ii) in the case of any Additional
Second Priority Debt Facility and the Additional Second Priority Secured Parties
thereunder, the trustee, administrative agent, collateral agent, security agent
or similar agent under such Additional Second Priority Debt Facility that is
named as the Representative in respect of such Additional Second Priority Debt
Facility in the applicable Joinder Agreement.

 

“Second Priority Secured Parties” means the Initial Second Priority Debt Secured
Parties and any Additional Second Priority Secured Parties.

 

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

 

“Secured Parties” means the Senior Priority Secured Parties and the Second
Priority Secured Parties.

 

“Senior Lien” means the Liens on the Senior Priority Collateral in favor of the
Senior Priority Secured Parties under the Senior Priority Collateral Documents.

 

“Senior Obligations” means the First Lien Term Obligations and any Additional
Senior Priority Debt Obligations (provided, that Senior Obligations shall
exclude any such obligations the incurrence of which was not permitted under
each Second Priority Debt Document extant at the time of the incurrence or
issuance thereof).

 

“Senior Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

 

“Senior Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

 

“Senior Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

 

“Senior Priority Collateral” means any “Collateral” (or equivalent term) as
defined in any First Lien Term Credit Document or any other Senior Priority Debt
Document or any other assets of The Borrower or any other Grantor with respect
to which a Lien is granted or purported to be granted pursuant to a Senior
Priority Collateral Document as security for any Senior Obligations.

 

“Senior Priority Collateral Documents” means the “Collateral Documents” as
defined in the First Lien Term Credit Agreement, the Pari Passu Lien
Intercreditor Agreement (upon and after the initial execution and delivery
thereof by the initial parties thereto) and each of the security agreements and
other instruments and documents executed and delivered by The Borrower or any
other Grantor for purposes of providing collateral security for any Senior
Obligation.

 

“Senior Priority Debt Documents” means (a) the First Lien Term Credit Documents
and (b) any Additional Senior Priority Debt Documents.

 

“Senior Priority Debt Facilities” means the First Lien Term Credit Agreement and
any Additional Senior Priority Debt Facilities.

 

“Senior Priority Representative” means (i) in the case of any First Lien Term
Obligations or the First Lien Term Secured Parties, the First Lien
Administrative Agent and (ii) in the case of any Additional Senior Priority Debt
Facility and the Additional Senior Secured Parties thereunder, the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Senior Priority Debt Facility that is named as the
Representative in respect of such Additional Senior Priority Debt Facility in
the applicable Joinder Agreement.

 

7

--------------------------------------------------------------------------------


 

“Senior Priority Secured Parties” means the First Lien Term Secured Parties and
any Additional Senior Secured Parties.

 

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Priority Debt Facility (or their
Representatives) and the holders of Second Priority Debt Obligations under at
least one Second Priority Debt Facility (or their Representatives) hold a Lien
securing such obligations at such time (or, in the case of the Senior Priority
Debt Facilities, are deemed pursuant to Article 2 to hold a Lien). If, at any
time, any portion of the Senior Priority Collateral under one or more Senior
Priority Debt Facilities does not constitute Second Priority Collateral under
one or more Second Priority Debt Facilities, then such portion of such Senior
Priority Collateral shall constitute Shared Collateral only with respect to the
Second Priority Debt Facilities for which it constitutes Second Priority
Collateral and shall not constitute Shared Collateral for any Second Priority
Debt Facility which does not have a Lien in such Collateral at such time.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person, or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

 

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or any similar offices in any other country or any political
subdivision thereof, and all extensions or renewals thereof, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

SECTION 1.02.                                        Terms Generally.  The
rules of interpretation set forth in Article I of the First Lien Term Credit
Agreement are incorporated herein mutatis mutandis.

 

ARTICLE 2
PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

SECTION 2.01.                                        Subordination. 
Notwithstanding the date, time, manner or order of filing or recordation of any
document or instrument or grant, attachment or perfection of any Liens granted
to any Second Priority Representative or any Second Priority Secured Parties on
the Shared Collateral or of any Liens granted to any Senior Priority
Representative or any other Senior Priority Secured Party on the Shared
Collateral (or any actual or alleged defect in any of the foregoing) and
notwithstanding any provision of the UCC any applicable law, any Second Priority
Debt Document or any Senior Priority Debt Document or any other circumstance
whatsoever, each Second Priority Representative, on behalf of itself and each
Second Priority Secured Party under its Second Priority Debt Facility, hereby
agrees that (a) any Lien on the Shared Collateral securing any Senior
Obligations now or hereafter held by or on behalf of any Senior Priority
Representative or any other Senior Priority Secured Party or other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Shared Collateral securing
any Second Priority Debt Obligations and (b) any Lien on the Shared Collateral
securing any Second Priority Debt

 

8

--------------------------------------------------------------------------------


 

Obligations now or hereafter held by or on behalf of any Second Priority
Representative, any Second Priority Secured Parties or any other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Shared Collateral securing any Senior
Obligations. All Liens on the Shared Collateral securing any Senior Obligations
shall be and remain senior in all respects and prior to all Liens on the Shared
Collateral securing any Second Priority Debt Obligations for all purposes,
whether or not such Liens securing any Senior Obligations are subordinated to
any Lien securing any other obligation of the Borrower, any Grantor or any other
Person or otherwise subordinated, voided, avoided, invalidated or lapsed.

 

SECTION 2.02.                                        Nature Of Senior Lender
Claims.  Each Second Priority Representative, on behalf of itself and each
Second Priority Secured Party under its Second Priority Debt Facility,
acknowledges that (a) a portion of the Senior Obligations may be revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, (b) the
terms of the Senior Priority Debt Documents and the Senior Obligations may be
amended, restated, amended and restated, supplemented or otherwise modified, and
the Senior Obligations, or a portion thereof, may be Refinanced in whole or in
part from time to time and (c) the aggregate amount of the Senior Obligations
may be increased, in each case, without notice to or consent by the Second
Priority Representatives or the Second Priority Secured Parties and without
affecting the provisions hereof, except as otherwise expressly set forth herein.
The Lien priorities provided for in Section 2.01 shall not be altered or
otherwise affected by any amendment, restatement, amendment and restatement,
supplement or other modification, or any Refinancing, of either the Senior
Obligations or the Second Priority Debt Obligations, or any portion thereof. As
between the Borrower and the other Grantors and the Second Priority Secured
Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Borrower and the other Grantors contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.

 

SECTION 2.03.                                        Prohibition On Contesting
Liens.  Each of the Second Priority Representatives, for itself and on behalf of
each Second Priority Secured Party under its Second Priority Debt Facility,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Senior Obligations held (or purported to
be held) by or on behalf of any Senior Priority Representative or any of the
other Senior Priority Secured Parties or other agent or trustee therefor in any
Senior Priority Collateral, and each Senior Priority Representative, for itself
and on behalf of each Senior Priority Secured Party under its Senior Priority
Debt Facility, agrees that it shall not (and hereby waives any right to) contest
or support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the validity, extent, perfection,
priority or enforceability of any Lien securing any Second Priority Debt
Obligations held (or purported to be held) by or on behalf of any of any Second
Priority Representative or any of the Second Priority Secured Parties in the
Second Priority Collateral. Notwithstanding the foregoing, no provision in this
Agreement shall be construed to prevent or impair the rights of any Senior
Priority Representative to enforce this Agreement (including the priority of the
Liens securing the Senior Obligations as provided in Section 2.01) or any of the
Senior Priority Debt Documents.

 

SECTION 2.04.                                        No New Liens.    The
parties hereto agree that, so long as the Discharge of Senior Obligations has
not occurred, (a) none of the Grantors shall grant or permit any additional
Liens on any asset or property of any Grantor to secure any Second Priority Debt
Obligation unless it has granted, or concurrently therewith grants, a Lien on
such asset or property of such Grantor to secure the Senior Obligations; and
(b) if any Second Priority Representative or any Second Priority Secured Party
shall hold any Lien on any assets or property of any Grantor securing any Second
Priority Debt Obligations that are not also subject to the Liens securing all
Senior Obligations under the Senior Priority Collateral Documents, such Second
Priority Representative or Second Priority Secured Party (i) shall notify the
Designated Senior Representative promptly upon becoming aware thereof and,
unless such Grantor shall promptly grant a similar Lien on such assets or
property to each Senior Priority Representative as security for the Senior
Obligations, shall assign such Lien to the Designated Senior Representative as
security for all Senior Obligations for the benefit of the Senior Priority
Secured Parties (but may retain a junior Lien on such assets or property subject
to the terms hereof) and (ii) until such assignment or such grant of a similar
Lien to each Senior Priority Representative, shall be deemed to hold and have
held such Lien for the benefit of each Senior Priority Representative and the
other Senior Priority Secured Parties as security for the Senior Obligations. 
To

 

9

--------------------------------------------------------------------------------


 

the extent that the provisions of the immediately preceding sentence are not
complied with for any reason, without limiting any other right or remedy
available to any Senior Representative or any other Senior Priority Secured
Party, each Second Priority Representative agrees, for itself and on behalf of
the other Second Priority Secured Parties, that any amounts received by or
distributed to any Second Priority Secured Party pursuant to or as a result of
any Lien granted in contravention of this Section 2.04 shall be subject to
Section 4.01 and Section 4.02.

 

SECTION 2.05.                                        Perfection Of Liens. 
Except for the limited agreements of the Senior Priority Representatives
pursuant to Section 5.05 hereof, none of the Senior Priority Representatives or
the Senior Priority Secured Parties shall be responsible for perfecting and
maintaining the perfection of Liens with respect to the Shared Collateral for
the benefit of the Second Priority Representatives or the Second Priority
Secured Parties. The provisions of this Agreement are intended solely to govern
the respective Lien priorities as between the Senior Priority Secured Parties
and the Second Priority Secured Parties and shall not impose on the Senior
Priority Representatives, the Senior Priority Secured Parties, the Second
Priority Representatives, the Second Priority Secured Parties or any agent or
trustee therefor any obligations in respect of the disposition of proceeds of
any Shared Collateral which would conflict with prior perfected claims therein
in favor of any other Person or any order or decree of any court or governmental
authority or any applicable law.

 

Section 1.01

 

ARTICLE 3
ENFORCEMENT

 

SECTION 3.01.                                        Exercise Of Remedies.

 

(a)                                 So long as the Discharge of Senior
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any other Grantor,
(i) neither any Second Priority Representative nor any Second Priority Secured
Party, nor any Receiver appointed by any of them will (x) exercise or seek to
exercise any rights or remedies (including setoff) with respect to any Shared
Collateral in respect of any Second Priority Debt Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure or
enforcement proceeding or other action brought with respect to the Shared
Collateral or any other Senior Priority Collateral by any Senior Priority
Representative or any Senior Priority Secured Party in respect of the Senior
Obligations, the exercise of any right by any Senior Priority Representative or
any Senior Priority Secured Party (or any agent or sub-agent on their behalf) in
respect of the Senior Obligations under any lockbox agreement, control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Priority Representative or any Senior Priority
Secured Party either is a party or may have rights as a third party beneficiary,
or any other exercise by any such party of any rights and remedies relating to
the Shared Collateral under the Senior Priority Debt Documents or otherwise in
respect of the Senior Priority Collateral or the Senior Obligations, or
(z) object to the forbearance by the Senior Priority Secured Parties from
bringing or pursuing any foreclosure or enforcement proceeding or action or any
other exercise of any rights or remedies relating to the Shared Collateral in
respect of Senior Obligations and (ii) except as otherwise provided herein, the
Senior Priority Representatives and the Senior Priority Secured Parties shall
have the exclusive right to enforce rights, exercise remedies (including setoff
and the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Shared Collateral or
any other Senior Priority Collateral without any consultation with or the
consent of any Second Priority Representative or any Second Priority Secured
Party; provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Borrower or any other Grantor, any Second Priority
Representative may file a claim, proof of claim, or statement of interest with
respect to the Second Priority Debt Obligations under its Second Priority Debt
Facility, (B) any Second Priority Representative may take any action (not
adverse to the prior Liens on the Shared Collateral securing the Senior
Obligations or the rights of the Senior Priority Representatives or the Senior
Priority Secured Parties to exercise remedies in respect thereof) in order to
create, prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Shared Collateral, (C) any Second
Priority Representative and the Second Priority Secured Parties may exercise
their rights and remedies as unsecured creditors, to the extent as provided in
Section 5.04, (D) any Second Priority Representative may exercise the rights and
remedies provided for in Section 6.03 and the Second Priority Secured Parties
may file any responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or

 

10

--------------------------------------------------------------------------------


 

other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims or Liens of the Second Priority Secured Parties or
the avoidance of any Second Priority Lien to the extent not inconsistent with
the terms of this Agreement, (E) any Second Priority Secured Party may vote on
any plan of reorganization, compromise or arrangement, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding that conforms to the
terms and conditions of this Agreement (in each case (A) through (E) above to
the extent such action is not inconsistent with, or could not result in a
resolution inconsistent with, the terms of this Agreement), and (F) from and
after the Second Priority Enforcement Date, the Major Second Priority
Representative may exercise or seek to exercise any rights or remedies
(including setoff) with respect to any Shared Collateral in respect of any
Second Priority Debt Obligations, or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure), but
only so long as (1) a Senior Representative (or any Person authorized by it) has
not commenced and is not diligently pursuing an enforcement action with respect
to any Shared Collateral, (2) the Senior Representatives are stayed, including
pursuant to the ABL/Term Intercreditor Agreement, from pursuing enforcement
actions with respect to such Shared Collateral or (3) any Grantor which has
granted a security interest in such Shared Collateral is not then a debtor under
or with respect to (or otherwise subject to ) any Insolvency or Liquidation
Proceeding. In exercising rights and remedies with respect to the Senior
Priority Collateral, the Senior Priority Representatives and the Senior Priority
Secured Parties may enforce the provisions of the Senior Priority Debt Documents
and exercise rights and remedies thereunder, all in such order and in such
manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Shared Collateral upon foreclosure or
enforcement, to incur expenses in connection with such sale or disposition and
to exercise all the rights and remedies of a secured lender under the UCC of any
applicable jurisdiction and of a secured creditor under Bankruptcy Laws of any
applicable jurisdiction.

 

(b)                                 Each Second Priority Representative, on
behalf of itself and each Second Priority Secured Party under its Second
Priority Debt Facility, agrees that it will not, in the context of its role as
secured creditor, take or receive any Shared Collateral or any proceeds of
Shared Collateral in connection with the exercise of any right or remedy
(including setoff) with respect to any Shared Collateral in respect of Second
Priority Debt Obligations. Without limiting the generality of the foregoing,
unless and until the Discharge of Senior Obligations has occurred, except as
expressly provided in the proviso in Section 3.01(a), the sole right of the
Second Priority Representatives and the Second Priority Secured Parties with
respect to the Shared Collateral is to hold a Lien on the Shared Collateral in
respect of Second Priority Debt Obligations pursuant to the Second Priority Debt
Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Senior Obligations
has occurred.

 

(c)                                  Subject to the proviso in Section 3.01(a),
(i) each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility, agrees that
neither such Second Priority Representative nor any such Second Priority Secured
Party will take any action that would hinder any exercise of rights or remedies
undertaken by any Senior Priority Representative or any Senior Priority Secured
Party with respect to the Shared Collateral under the Senior Priority Debt
Documents, including any Disposition of the Shared Collateral, whether by
foreclosure, enforcement or otherwise, and (ii) each Second Priority
Representative, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, hereby waives any and all rights it or
any such Second Priority Secured Party may have as a junior lien creditor or
otherwise to object to the manner in which the Senior Priority Representatives
or the Senior Priority Secured Parties seek to enforce or collect the Senior
Obligations or the Liens granted on any of the Senior Priority Collateral,
regardless of whether any action or failure to act by or on behalf of any Senior
Priority Representative or any other Senior Priority Secured Party is adverse to
the interests of the Second Priority Secured Parties.

 

(d)                                 Each Second Priority Representative hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Second Priority Debt Document shall be deemed to restrict in any way the
rights and remedies of the Senior Priority Representatives or the Senior
Priority Secured Parties with respect to the Senior Priority Collateral as set
forth in this Agreement and the Senior Priority Debt Documents.

 

(e)                                  Until the Discharge of Senior Obligations,
except as expressly provided in the proviso in Section 3.01(a), the Designated
Senior Representative (or any Person authorized by it) shall have the exclusive
right to exercise any right or remedy with respect to the Shared Collateral and
shall have the exclusive right to determine

 

11

--------------------------------------------------------------------------------


 

and direct the time, method and place for exercising such right or remedy or
conducting any proceeding with respect thereto. Following the Discharge of
Senior Obligations, the Designated Second Priority Representative (or any Person
authorized by it) shall have the exclusive right to exercise any right or remedy
with respect to the Collateral, and the Designated Second Priority
Representative shall have the exclusive right to direct the time, method and
place of exercising or conducting any proceeding for the exercise of any right
or remedy available to the Second Priority Secured Parties with respect to the
Collateral, or of exercising or directing the exercise of any trust or power
conferred on the Second Priority Representatives, or for the taking of any other
action authorized by the Second Priority Collateral Documents; provided,
however, that nothing in this Section shall impair the right of any Second
Priority Representative or Receiver or, other agent or trustee acting on behalf
of the Second Priority Secured Parties to take such actions with respect to the
Collateral after the Discharge of Senior Obligations as may be otherwise
required or authorized pursuant to any intercreditor agreement governing the
Second Priority Secured Parties or the Second Priority Debt Obligations.

 

SECTION 3.02.                                        Cooperation.  Subject to
the proviso in Section 3.01(a), each Second Priority Representative, on behalf
of itself and each Second Priority Secured Party under its Second Priority Debt
Facility, agrees that, unless and until the Discharge of Senior Obligations has
occurred, it will not commence, or join with any Person (other than the Senior
Priority Secured Parties and the Senior Priority Representatives upon the
request of the Designated Senior Representative) in commencing, any enforcement,
collection, execution, levy or foreclosure action or proceeding with respect to
any Lien held by it in the Shared Collateral under any of the Second Priority
Debt Documents or otherwise in respect of the Second Priority Debt Obligations.

 

SECTION 3.03.                                        Actions Upon Breach. 
Should any Second Priority Representative or any Second Priority Secured Party,
contrary to this Agreement, in any way take, attempt to take or threaten to take
any action with respect to the Shared Collateral (including any attempt to
realize upon or enforce any remedy with respect to this Agreement) or fail to
take any action required by this Agreement, any Senior Priority Representative
or other Senior Priority Secured Party (in its or their own name or in the name
of the Borrower or any other Grantor) or the Borrower may obtain relief against
such Second Priority Representative or such Second Priority Secured Party by
injunction, specific performance or other appropriate equitable relief. Each
Second Priority Representative, on behalf of itself and each Second Priority
Secured Party under its Second Priority Debt Facility, hereby (i) agrees that
the Senior Priority Secured Parties’ damages from the actions of the Second
Priority Representatives or any Second Priority Secured Party may at that time
be difficult to ascertain and may be irreparable and waives any defense that the
Borrower, any other Grantor or the Senior Priority Secured Parties cannot
demonstrate damage or be made whole by the awarding of damages and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law and
any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any Senior Priority
Representative or any other Senior Priority Secured Party.

 

ARTICLE 4
PAYMENTS

 

SECTION 4.01.                                        Application Of Proceeds. So
long as the Discharge of Senior Obligations has not occurred and regardless of
whether an Insolvency or Liquidation Proceeding has been commenced, the Shared
Collateral or proceeds thereof received in connection with the sale or other
disposition of, or collection on, such Shared Collateral upon the exercise of
remedies shall be applied by the Designated Senior Representative to the Senior
Obligations in such order as specified in the relevant Senior Priority Debt
Documents and, if applicable, the Pari Passu Lien Intercreditor Agreement, until
the Discharge of Senior Obligations has occurred. Upon the Discharge of Senior
Obligations, each applicable Senior Priority Representative shall deliver
promptly to the Designated Second Priority Representative any Shared Collateral
or proceeds thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Second Priority Representative to the Second
Priority Debt Obligations in such order as specified in the relevant Second
Priority Debt Documents.

 

SECTION 4.02.                                        Payments Over.  So long as
the Discharge of Senior Obligations has not occurred and regardless of whether
an Insolvency or Liquidation Proceeding has been commenced, any Shared
Collateral or proceeds thereof received by any Second Priority Representative or
any Second Priority Secured Party in connection with the exercise of any right
or remedy (including setoff) relating to the Shared Collateral shall be
segregated

 

12

--------------------------------------------------------------------------------


 

and held in trust for the benefit of and forthwith paid over to the Designated
Senior Representative for the benefit of the Senior Priority Secured Parties,
subject to the rights of the Grantors thereto under the Senior Priority Debt
Documents, in the same form as received, with any necessary endorsements, or as
a court of competent jurisdiction may otherwise direct. The Designated Senior
Representative is hereby authorized to make any such endorsements as agent for
each of the Second Priority Representatives or any such Second Priority Secured
Party. This authorization is coupled with an interest and is irrevocable.

 

ARTICLE 5
OTHER AGREEMENTS

 

SECTION 5.01.                                        Releases.

 

(a)                                 Each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, agrees that, in the event of a Disposition of any
specified item of Shared Collateral (including all or substantially all of the
Capital Stock of any Subsidiary of the Borrower) (i) in connection with the
exercise of remedies in respect of Collateral or (ii) if not in connection with
the exercise of remedies in respect of Collateral, so long as such Disposition
is permitted by the terms of the Senior Priority Debt Documents, the Liens
granted to the Second Priority Representatives and the Second Priority Secured
Parties upon such Shared Collateral (but not on the proceeds thereof) to secure
Second Priority Debt Obligations shall terminate and be released, automatically
and without any further action, concurrently with the termination and release of
all Liens granted to the Designated Senior Representative upon such Shared
Collateral to secure Senior Obligations. Upon delivery to a Second Priority
Representative of an Officer’s Certificate stating that any such termination and
release of Liens securing the Senior Obligations has become effective (or shall
become effective concurrently with such termination and release of the Liens
granted to the Second Priority Secured Parties and the Second Priority
Representatives) and any necessary or proper instruments of termination or
release prepared by the Borrower or any other Grantor, such Second Priority
Representative will promptly execute, deliver or acknowledge, at the Borrower’s
or the other Grantor’s sole cost and expense and without any representation or
warranty, such instruments to evidence such termination and release of the
Liens. Nothing in this Section 5.01(a) will be deemed to affect any agreement of
a Second Priority Representative, for itself and on behalf of the Second
Priority Secured Parties under its Second Priority Debt Facility, to release the
Liens on the Second Priority Collateral as set forth in the relevant Second
Priority Debt Documents.

 

(b)                                 Each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, hereby irrevocably constitutes and appoints the
Designated Senior Representative and any officer or agent of the Designated
Senior Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Priority Representative or such Second Priority Secured
Party or in the Designated Senior Representative’s own name, from time to time
in the Designated Senior Representative’s discretion, for the purpose of
carrying out the terms of Section 5.01(a), to take any and all appropriate
action and to execute any and all documents and instruments that may be
necessary or desirable to accomplish the purposes of Section 5.01(a), including
any termination statements, endorsements or other instruments of transfer or
release.

 

(c)                                  Unless and until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Secured Party under its Second Priority Debt
Facility, hereby consents to the application, whether prior to or after an event
of default under any Senior Priority Debt Document of proceeds of Shared
Collateral to the repayment of Senior Obligations pursuant to the Senior
Priority Debt Documents, provided that nothing in this Section 5.01(c) shall be
construed to prevent or impair the rights of the Second Priority Representatives
or the Second Priority Secured Parties to receive proceeds in connection with
the Second Priority Debt Obligations not otherwise in contravention of this
Agreement.

 

SECTION 5.02.                                        Insurance And Condemnation
Awards.  Unless and until the Discharge of Senior Obligations has occurred, each
Senior Priority Representative and the Senior Priority Secured Parties shall
have the right to be named as additional insured and additional loss payee under
any insurance policies maintained from time to time by any Grantor and, shall
have the sole and exclusive right, to the extent the Designated Senior
Representative and the Senior Priority Secured Parties are permitted to do so
under the Senior Priority Debt Documents

 

13

--------------------------------------------------------------------------------


 

and the ABL/Term Intercreditor Agreement and subject in each case to the rights
of the Grantors under the Senior Priority Debt Documents, to adjust settlement
for any insurance policy covering the Shared Collateral in the event of any loss
thereunder. Unless and until the Discharge of Senior Obligations has occurred,
and subject to the rights of the Grantors under the Senior Priority Debt
Documents, all proceeds of any such policy, if in respect of the Shared
Collateral, shall be paid (i) first, prior to the occurrence of the Discharge of
Senior Obligations, to the Designated Senior Representative for the benefit of
Senior Priority Secured Parties pursuant to the terms of the Senior Priority
Debt Documents, (ii) second, after the occurrence of the Discharge of Senior
Obligations, to the Designated Second Priority Representative for the benefit of
the Second Priority Secured Parties pursuant to the terms of the applicable
Second Priority Debt Documents and (iii) third, if no Second Priority Debt
Obligations are outstanding, to the owner of the subject property, such other
Person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct. If any Second Priority Representative or any Second Priority
Secured Party shall, at any time, receive any proceeds of any such insurance
policy in contravention of this Agreement, it shall pay such proceeds over to
the Designated Senior Representative in accordance with the terms of
Section 4.02, subject to the rights of the Grantors to such proceeds under the
Senior Priority Debt Documents.

 

SECTION 5.03.                                        Certain Amendments.

 

(a)                                 No Second Priority Collateral Document may
be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Second
Priority Collateral Document, would be prohibited by or inconsistent with any of
the terms of this Agreement. The Borrower agrees to deliver to the Designated
Senior Representative copies of (i) any amendments, supplements or other
modifications to the Second Priority Collateral Documents and (ii) any new
Second Priority Collateral Documents promptly after effectiveness thereof. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, agrees that each Second
Priority Collateral Document under its Second Priority Debt Facility shall
include the following language (or language to similar effect reasonably
approved by the Designated Senior Representative):

 

“Notwithstanding anything herein to the contrary, the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Priority Secured Parties (as defined in
the Intercreditor Agreement referred to below), including liens and security
interests granted to JPMORGAN CHASE BANK, N.A., as administrative agent,
pursuant to or in connection with the First Lien Term Credit Agreement, dated as
of June 18, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time), among the Borrower, the lenders from time
to time party thereto and JPMORGAN CHASE BANK, N.A., as administrative agent,
and the other parties thereto.”

 

(b)                                 In the event that each applicable Senior
Priority Representative and/or the Senior Priority Secured Parties enter into
any amendment, waiver or consent in respect of any of the Senior Priority
Collateral Documents for the purpose of adding to or deleting from, or waiving
or consenting to any departures from any provisions of, any Senior Priority
Collateral Document or changing in any manner the rights of the Senior Priority
Representatives, the Senior Priority Secured Parties, the Borrower or any other
Grantor thereunder (including the release of any Liens in Senior Priority
Collateral) in a manner that is applicable to all Senior Priority Debt
Facilities, then such amendment, waiver or consent shall apply automatically to
any comparable provision of each comparable Second Priority Collateral Document
without the consent of any Second Priority Representative or any Second Priority
Secured Party and without any action by any Second Priority Representative, the
Borrower or any other Grantor; provided, however, that (x) no such amendment,
waiver or consent shall (A) have the effect of removing assets subject to the
Lien of any Second Priority Collateral Document, except to the extent that a
release of such Lien is provided for in Section 5.01(a) or (B) amend, modify or
otherwise affect the rights or duties of any Second Priority Representative in
its role as Second Priority Representative without its prior written consent,
and (y) written notice of such amendment, waiver or consent shall have been
given to each Second Priority Representative within 10 Business Days after the
effectiveness of such amendment, waiver or consent.

 

(c)                                  The Senior Priority Debt Documents may be
amended, restated, amended and restated, waived, supplemented or otherwise
modified in accordance with their terms, and the indebtedness under the Senior

 

14

--------------------------------------------------------------------------------


 

Priority Debt Documents may be Refinanced, in each case, without the consent of
any Second Priority Representative or Second Priority Secured Party, all without
affecting the Lien priorities provided for herein or the other provisions
hereof; provided, however, that, without the consent of the Second Priority
Representatives, no such amendment, restatement, supplement, modification or
Refinancing (or successive amendments, restatements, supplements, modifications
or Refinancings) shall contravene any provision of this Agreement.

 

(d)                                 The Second Priority Debt Documents may be
amended, restated, waived, supplemented or otherwise modified in accordance with
their terms, and the indebtedness under the Second Priority Debt Documents may
be refinanced, renewed, extended or replaced, in each case, without the consent
of any Senior Priority Representative or Senior Priority Secured Party;
provided, however, that, without the consent of the First Lien Administrative
Agent, acting with the consent of the Required Lenders (as such term is defined
in the First Lien Term Credit Agreement) and each other Senior Priority
Representative (acting with the consent of the requisite holders of each series
of Additional Senior Priority Debt), no such amendment, restatement, supplement
or modification shall (1) contravene any provision of this Agreement, (2) change
to earlier dates any scheduled dates for payment of principal (including the
final maturity date) of indebtedness under the Second Priority Debt Documents,
or (3) reduce the capacity to incur Indebtedness for borrowed money constituting
Senior Obligations to an amount less than the aggregate principal amount of term
loans and aggregate principal amount of revolving commitments, in each case,
under the Senior Priority Debt Documents on the day of any such amendment,
restatement, supplement, modification or Refinancing.

 

(e)                                  the Borrower agrees to deliver to the
Designated Senior Representative copies of (i) any amendments, supplements or
other modifications to the Second Priority Collateral Documents and (ii) any new
Second Priority Collateral Documents promptly after effectiveness thereof.  the
Borrower agrees to deliver to the Designated Second Priority Representative
copies of (i) any amendments, supplements or other modifications to the Senior
Priority Collateral Documents and (ii) any new Senior Priority Collateral
Documents promptly after effectiveness thereof

 

SECTION 5.04.                                        Rights As Unsecured
Creditors.  Notwithstanding anything to the contrary in this Agreement, the
Second Priority Representatives and the Second Priority Secured Parties may
exercise rights and remedies as unsecured creditors against the Borrower and any
other Grantor in accordance with the terms of the Second Priority Debt Documents
and applicable law so long as such rights and remedies do not violate any
express provision of this Agreement. Nothing in this Agreement shall prohibit
the receipt by any Second Priority Representative or any Second Priority Secured
Party of the required payments of principal, premium, interest, fees and other
amounts due under the Second Priority Debt Documents so long as such receipt is
not the direct or indirect result of the exercise by a Second Priority
Representative or any Second Priority Secured Party of rights or remedies as a
secured creditor in respect of Shared Collateral. In the event any Second
Priority Representative or any Second Priority Secured Party becomes a judgment
Lien creditor in respect of Shared Collateral as a result of its enforcement of
its rights as an unsecured creditor in respect of Second Priority Debt
Obligations, such judgment Lien shall be subordinated to the Liens securing
Senior Obligations on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to such Liens securing Senior
Obligations under this Agreement. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the Senior Priority
Representatives or the Senior Priority Secured Parties may have with respect to
the Senior Priority Collateral.

 

SECTION 5.05.                                        Gratuitous Bailee For
Perfection.

 

(a)                                 Each Senior Priority Representative
acknowledges and agrees that if it shall at any time hold a Lien securing any
Senior Obligations on any Shared Collateral that can be perfected by the
possession or control of such Shared Collateral or of any account in which such
Shared Collateral is held, and if such Shared Collateral or any such account is
in fact in the possession or under the control of such Senior Priority
Representative, or of agents or bailees of such Person (such Shared Collateral
being referred to herein as the “Pledged or Controlled Collateral”), or if it
shall any time obtain any landlord waiver or bailee’s letter or any similar
agreement or arrangement granting it rights or access to Shared Collateral, the
applicable Senior Priority Representative shall also hold such Pledged or
Controlled Collateral, or take such actions with respect to such landlord
waiver, bailee’s letter or similar agreement or arrangement, as sub-agent or
gratuitous bailee for the relevant Second Priority Representatives, in each

 

15

--------------------------------------------------------------------------------


 

case solely for the purpose of perfecting the Liens granted under the relevant
Second Priority Collateral Documents and subject to the terms and conditions of
this Section 5.05.

 

(b)                                 Except as otherwise specifically provided
herein, until the Discharge of Senior Obligations has occurred, the Senior
Priority Representatives and the Senior Priority Secured Parties shall be
entitled to deal with the Pledged or Controlled Collateral in accordance with
the terms of the Senior Priority Debt Documents as if the Liens under the Second
Priority Collateral Documents did not exist. The rights of the Second Priority
Representatives and the Second Priority Secured Parties with respect to the
Pledged or Controlled Collateral shall at all times be subject to the terms of
this Agreement.

 

(c)                                  The Senior Priority Representatives and the
Senior Priority Secured Parties shall have no obligation whatsoever to the
Second Priority Representatives or any Second Priority Secured Party to assure
that any of the Pledged or Controlled Collateral is genuine or owned by the
Grantors or to protect or preserve rights or benefits of any Person or any
rights pertaining to the Shared Collateral, except as expressly set forth in
this Section 5.05. The duties or responsibilities of the Senior Priority
Representatives under this Section 5.05 shall be limited solely to holding or
controlling the Shared Collateral and the related Liens referred to in
paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous bailee
for the relevant Second Priority Representative for purposes of perfecting the
Lien held by such Second Priority Representative.

 

(d)                                 The Senior Priority Representatives shall
not have by reason of the Second Priority Collateral Documents or this
Agreement, or any other document, a fiduciary relationship in respect of any
Second Priority Representative or any Second Priority Secured Party, and each
Second Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, hereby waives and
releases the Senior Priority Representatives from all claims and liabilities
arising pursuant to the Senior Priority Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

 

(e)                                  Upon the Discharge of the Senior
Obligations, each applicable Senior Priority Representative shall, at the
Grantors’ sole cost and expense, (i) (A) deliver to the Designated Second
Priority Representative, to the extent that it is legally permitted to do so,
all Shared Collateral, including all proceeds thereof, held or controlled by
such Senior Priority Representative or any of its agents or bailees, including
the transfer of possession and control, as applicable, of the Pledged or
Controlled Collateral, together with any necessary endorsements and notices to
depositary banks, securities intermediaries and commodities and futures
intermediaries, and assign its rights under any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, or (B) direct and deliver such Shared Collateral as a court
of competent jurisdiction may otherwise direct, and (ii) notify any applicable
insurance carrier that it is no longer entitled to be an additional loss payee
or additional insured under the insurance policies of any Grantor issued by such
insurance carrier. the Borrower and the other Grantors shall take such further
action as is required to effectuate the transfer contemplated hereby and shall
indemnify each Senior Priority Representative for loss or damage suffered by
such Senior Priority Representative as a result of such transfer, except for
loss or damage suffered by any such Person as a result of its own willful
misconduct or gross negligence as determined by a final non-appealable judgment
of a court of competent jurisdiction.  The Senior Priority Representatives have
no obligations to follow instructions from any Second Priority Representative or
any other Second Priority Secured Party in contravention of this Agreement.  No
Senior Priority Representative shall have any liability to any Second Priority
Secured Party.

 

(f)                                   None of the Senior Priority
Representatives nor any of the other Senior Priority Secured Parties shall be
required to marshal any present or future collateral security for any
obligations of the Borrower or any Subsidiary to any Senior Priority
Representative or any Senior Priority Secured Party under the Senior Priority
Debt Documents or any assurance of payment in respect thereof or to any Second
Priority Secured Party, or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.

 

SECTION 5.06.                                        When Discharge Of Senior
Obligations Deemed To Not Have Occurred.  If, at any time substantially
concurrently with or after the Discharge of Senior Obligations has occurred, the
Borrower or any Subsidiary consummates any Refinancing or incurs any Senior
Obligations (other than in respect of the

 

16

--------------------------------------------------------------------------------


 

payment of indemnities surviving the Discharge of Senior Obligations), then such
Discharge of Senior Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Obligations) and the applicable
agreement governing such Senior Obligations shall automatically be treated as a
Senior Priority Debt Document for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Shared Collateral set
forth herein and the agent, representative or trustee for the holders of such
Senior Obligations shall be the Senior Priority Representative for all purposes
of this Agreement. Upon receipt of notice of such incurrence (including the
identity of the new Senior Priority Representative), each Second Priority
Representative (including the Designated Second Priority Representative) shall
promptly (a) enter into such documents and agreements (at the expense of the
Borrower), including amendments, supplements or modifications to this Agreement,
as the Borrower or such new Senior Priority Representative shall reasonably
request in writing in order to provide the new Senior Priority Representative
the rights of a Senior Priority Representative contemplated hereby, (b) deliver
to such Senior Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Second Priority Representative or any of its agents or
bailees, including the transfer of possession and control, as applicable, of the
Pledged or Controlled Collateral, together with any necessary endorsements and
notices to depositary banks, securities intermediaries and commodities
intermediaries, and assign its rights under any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, and (c) notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier.

 

SECTION 5.07.                                        Purchase Right.  Without
prejudice to the enforcement of the Senior Priority Secured Parties’ remedies,
the Senior Priority Secured Parties agree that following (a) the acceleration of
the Senior Obligations in accordance with the terms of the Senior Priority Debt
Documents or (b) the commencement of an Insolvency or Liquidation Proceeding
(each, a “Purchase Event”), within thirty (30) days of the Purchase Event, one
or more of the Second Priority Secured Parties may request, and the Senior
Priority Secured Parties hereby offer the Second Priority Secured Parties the
option, to purchase all, but not less than all, of the aggregate amount of
outstanding Senior Obligations outstanding at the time of purchase at par, plus
any premium that would be applicable upon prepayment of the Senior Obligations
and accrued and unpaid interest, fees, and expenses without warranty or
representation or recourse (except for representations and warranties required
to be made by assigning lenders pursuant to the Assignment and Assumption (as
such term is defined in the First Lien Term Credit Agreement)).  If such right
is exercised, the parties shall endeavor to close promptly thereafter but in any
event within ten (10) Business Days of the request.  If one or more of the
Second Priority Secured Parties exercise such purchase right, it shall be
exercised pursuant to documentation mutually and reasonably acceptable to each
of the Senior Priority Representative and the Second Priority Representative. 
If none of the Second Priority Secured Parties exercise such right, the Senior
Priority Secured Parties shall have no further obligations pursuant to this
Section 5.07 for such Purchase Event and may take any further actions in their
sole discretion in accordance with the Senior Priority Debt Documents and this
Agreement.

 

ARTICLE 6
INSOLVENCY OR LIQUIDATION PROCEEDINGS

 

SECTION 6.01.                                        Financing and Sale Issues. 
Until the Discharge of Senior Obligations has occurred, if the Borrower or any
other Grantor shall be subject to any Insolvency or Liquidation Proceeding, then
each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility, agrees that
(A) if any Senior Priority Representative or any Senior Priority Secured Party
shall desire to consent (or not object) to the sale, use or lease of cash or
other collateral or to consent (or not object) to the Borrower’s or any other
Grantor’s obtaining financing under Section 363 or Section 364 of Title 11 of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), it will raise no objection to and will not otherwise contest such
sale, use or lease of such cash or other collateral or such DIP Financing and,
except to the extent permitted by the proviso in Section 3.01(a) and
Section 6.03, will not request adequate protection or any other relief in
connection therewith and, to the extent the Liens securing any Senior
Obligations are subordinated to or have the same priority as the Liens securing
such DIP Financing, will subordinate (and will be deemed hereunder to have
subordinated) its Liens in the Shared Collateral to (x) such DIP Financing (and
all obligations relating thereto) on the same basis as the Liens securing the
Second Priority Debt Obligations are so subordinated

 

17

--------------------------------------------------------------------------------


 

to Liens securing Senior Obligations under this Agreement, (y) any “carve-out”
or administrative charge for professional and United States Trustee fees agreed
to by the Senior Priority Representatives, and (z) all adequate protection liens
granted to the Senior Priority Secured Parties, (B) it will raise no objection
to (and will not otherwise contest) any motion for relief from the automatic
stay or from any injunction against foreclosure or enforcement in respect of
Senior Obligations made by any Senior Priority Representative or any other
Senior Priority Secured Party, (C) it will raise no objection to (and will not
otherwise contest) any lawful exercise by any Senior Priority Secured Party of
the right to credit bid Senior Obligations at any sale in foreclosure or
enforcement of Senior Priority Collateral pursuant to Section 363(k) of the
Bankruptcy Code or other applicable law, (D) it will raise no objection to (and
will not otherwise contest) any other request for judicial relief made in any
court by any Senior Priority Secured Party relating to the lawful enforcement of
any Lien on Senior Priority Collateral, (E) it will raise no objection to (and
will not otherwise contest) any election made by any Senior Priority
Representative or any other Senior Priority Secured Party of the application of
Section 1111(b) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law with respect to any of the Shared Collateral, and (F) it will
raise no objection to (and will not otherwise contest or oppose) any Disposition
(including pursuant to Section 363 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law) of assets of any Grantor for which any
Senior Priority Representative has consented or not objected that provides, to
the extent such Disposition is to be free and clear of Liens, that the Liens
securing the Senior Obligations and the Second Priority Debt Obligations will
attach to the proceeds of the sale on the same basis of priority as the Liens on
the Shared Collateral securing the Senior Obligations rank to the Liens on the
Shared Collateral securing the Second Priority Debt Obligations pursuant to this
Agreement. Each Second Priority Representative, for itself and on behalf of each
Second Priority Secured Party under its Second Priority Debt Facility, agrees
that notice received three Business Days prior to the entry of an order
approving such usage of cash or other collateral or approving such financing
shall be adequate notice.

 

SECTION 6.02.                                        Relief From The Automatic
Stay.  Until the Discharge of Senior Obligations has occurred, each Second
Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, agrees that none of them
shall seek relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation thereof, in each case in
respect of any Shared Collateral, without the prior written consent of the
Designated Senior Representative.

 

SECTION 6.03.                                        Adequate Protection.  Each
Second Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, agrees that none of them
shall object, contest or support any other Person objecting to or contesting
(a) any request by any Senior Priority Representative or any Senior Priority
Secured Parties for adequate protection, (b) any objection by any Senior
Priority Representative or any Senior Priority Secured Parties to any motion,
relief, action or proceeding based on any Senior Priority Representative’s or
Senior Priority Secured Party’s claiming a lack of adequate protection or
(c) the allowance and/or payment of pre- and/or post-petition interest, fees,
expenses or other amounts of any Senior Priority Representative or any other
Senior Priority Secured Party under Section 506(b) or 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law (as adequate
protection or otherwise). Notwithstanding anything contained in this
Section 6.03 or in Section 6.01, in any Insolvency or Liquidation Proceeding,
(i) if the Senior Priority Secured Parties (or any subset thereof) are granted
adequate protection in the form of additional or replacement collateral and/or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law, then each Second Priority Representative,
for itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, may seek or request adequate protection in the form of a
Lien on such additional or replacement collateral and/or a superpriority claim
(as applicable), which Lien and/or superpriority claim (as applicable) is
subordinated to the Liens securing, and claims with respect to, all Senior
Obligations and such DIP Financing (and all obligations relating thereto) on the
same basis as the other Liens securing, and claims with respect to, the Second
Priority Debt Obligations are so subordinated to the Liens securing, and claims
with respect to, Senior Obligations under this Agreement and (ii) in the event
any Second Priority Representatives, for themselves and on behalf of the Second
Priority Secured Parties under their Second Priority Debt Facilities, seek or
request adequate protection and such adequate protection is granted in the form
of additional or replacement collateral and/or a superpriority claim, then such
Second Priority Representatives, for themselves and on behalf of each Second
Priority Secured Party under their Second Priority Debt Facilities, agree that
each Senior Priority Representative shall also be granted a senior Lien on such
additional or replacement collateral as security for the Senior Obligations and
any such DIP Financing and/or a superpriority claim (as applicable) and that any
Lien on such additional or replacement collateral securing the Second Priority
Debt Obligations and/or superpriority claim (as applicable) shall be
subordinated to the Liens on

 

18

--------------------------------------------------------------------------------


 

such collateral securing, and claims with respect to, the Senior Obligations and
any such DIP Financing (and all obligations relating thereto) and any other
Liens or claims granted to the Senior Priority Secured Parties as adequate
protection on the same basis as the other Liens securing, and claims with
respect to, the Second Priority Debt Obligations are so subordinated to such
Liens securing, and claims with respect to, Senior Obligations under this
Agreement.

 

SECTION 6.04.                                        Preference Issues.  If any
Senior Priority Secured Party is required in any Insolvency or Liquidation
Proceeding or otherwise to disgorge, turn over or otherwise pay any amount to
the estate of the Borrower or any other Grantor (or any Receiver or similar
Person therefor), because the payment of such amount was declared to be at
undervalue, fraudulent or preferential in any respect or for any other reason
(any such amount, a “Recovery”), whether received as proceeds of security,
enforcement of any right of setoff or otherwise, then the Senior Obligations
shall be reinstated to the extent of such Recovery and deemed to be outstanding
as if such payment had not occurred and the Senior Priority Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. Each Second Priority Representative, for itself and on behalf of each
Second Priority Secured Party under its Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

 

SECTION 6.05.                                        Separate Grants Of Security
And Separate Classifications.  Each Second Priority Representative, for itself
and on behalf of each Second Priority Secured Party under its Second Priority
Debt Facility, acknowledges and agrees that (a) the grants of Liens pursuant to
the Senior Priority Collateral Documents and the Second Priority Collateral
Documents constitute separate and distinct grants of Liens and (b) because of,
among other things, their differing rights in the Shared Collateral, the Second
Priority Debt Obligations are fundamentally different from the Senior
Obligations and must be separately classified in any plan of reorganization
proposed, confirmed, or adopted in an Insolvency or Liquidation Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that any claims of the Senior Priority Secured
Parties and the Second Priority Secured Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, hereby acknowledges and agrees that all distributions
from the Shared Collateral shall be made as if there were separate classes of
senior and junior secured claims against the Grantors in respect of the Shared
Collateral (with the effect being that, to the extent that the aggregate value
of the Shared Collateral is sufficient (for this purpose ignoring all claims
held by the Second Priority Secured Parties), the Senior Priority Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, pre-petition interest, fees, and expenses, and other
claims, all amounts owing in respect of post-petition interest, fees, and
expenses (whether or not allowed or allowable under Section 506(b) of the
Bankruptcy Code or otherwise in such Insolvency or Liquidation Proceeding)
before any distribution from the Shared Collateral is made in respect of the
Second Priority Debt Obligations, with each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, hereby acknowledging and agreeing to turn over to the
Designated Senior Representative amounts otherwise received or receivable by
them to the extent necessary to effectuate the intent of this sentence, even if
such turnover has the effect of reducing the claim or recovery of the Second
Priority Secured Parties.

 

SECTION 6.06.                                        No Waivers Of Rights Of
Senior Priority Secured Parties.  Nothing contained herein shall, except as
expressly provided herein, prohibit or in any way limit any Senior Priority
Representative or any other Senior Priority Secured Party from objecting in any
Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Secured Party, including the seeking by any Second Priority
Secured Party of adequate protection or the asserting by any Second Priority
Secured Party of any of its rights and remedies under the Second Priority Debt
Documents or otherwise.

 

19

--------------------------------------------------------------------------------


 

SECTION 6.07.                                        Application.  This
Agreement, which the parties hereto expressly acknowledge is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code or any similar provision
of any other Bankruptcy Law, shall be effective before, during and after the
commencement of any Insolvency or Liquidation Proceeding. The relative rights as
to the Shared Collateral and proceeds thereof shall continue after the
commencement of any Insolvency or Liquidation Proceeding on the same basis as
prior to the date of the petition therefor, subject to any court order approving
the financing of, or use of cash collateral by, any Grantor. All references
herein to any Grantor shall include such Grantor as a debtor-in-possession and
any Receiver for such Grantor.  Each Representative, for itself and its related
Secured Parties, further agrees that the provisions of this Article 6 are
intended to benefit the Senior Priority Secured Parties with respect to the
Collateral under the laws of any jurisdiction outside the United States in which
an Insolvency or Liquidation Proceeding may occur to the same extent as if such
Insolvency or Liquidation Proceeding was governed by the laws of the United
States.

 

SECTION 6.08.                                        Other Matters.  To the
extent that any Second Priority Representative or any Second Priority Secured
Party has or acquires rights under Section 363 or Section 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law with respect to any of
the Shared Collateral, such Second Priority Representative, on behalf of itself
and each Second Priority Secured Party under its Second Priority Debt Facility,
agrees not to assert any such rights without the prior written consent of each
Senior Priority Representative, provided that if requested by any Senior
Priority Representative, such Second Priority Representative shall timely
exercise such rights in the manner requested by the Senior Priority
Representatives (acting unanimously), including any rights to payments in
respect of such rights.

 

SECTION 6.09.                                        506(c) Claims.  Until the
Discharge of Senior Obligations has occurred, each Second Priority
Representative, on behalf of itself and each Second Priority Secured Party under
its Second Priority Debt Facility, agrees that it will not assert or enforce any
claim under Section 506(c) of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law senior to or on a parity with the Liens securing the
Senior Obligations for costs or expenses of preserving or disposing of any
Shared Collateral.

 

SECTION 6.10.                                        Reorganization Securities;
Voting.

 

(a)                                 If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority Debt Obligations, then, to the extent
the debt obligations distributed on account of the Senior Obligations and on
account of the Second Priority Debt Obligations are secured by Liens upon the
same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

 

(b)                                 No Second Priority Secured Party (whether in
the capacity of a secured creditor or an unsecured creditor) shall (1) propose,
vote in favor of, or otherwise directly or indirectly support any plan of
reorganization or compromise and/or arrangement that is inconsistent with the
priorities or other provisions of this Agreement or (2) vote against any such
plan favored by the Senior Priority Secured Parties, other than, in each case,
with the prior written consent of the Designated Senior Representative or, in
the case of (1), to the extent any such plan (i) satisfies the Senior
Obligations in full in cash or (ii) is proposed or supported by the number of
Senior Priority Secured Parties required under Section 1126(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law.

 

ARTICLE 7
RELIANCE; ETC.

 

SECTION 7.01.                                        Reliance.  The consent by
the Senior Priority Secured Parties to the execution and delivery of the Second
Priority Debt Documents to which the Senior Priority Secured Parties have
consented and all loans and other extensions of credit made or deemed made on
and after the date hereof by the Senior Priority Secured Parties to the Borrower
or any Subsidiary shall be deemed to have been given and made in reliance upon
this Agreement. Each Second Priority Representative, on behalf of itself and
each Second Priority Secured

 

20

--------------------------------------------------------------------------------


 

Party under its Second Priority Debt Facility, acknowledges that it and such
Second Priority Secured Parties have, independently and without reliance on any
Senior Priority Representative or other Senior Priority Secured Party, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the Second Priority Debt Documents to which
they are party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and they will continue to make their own credit
decision in taking or not taking any action under the Second Priority Debt
Documents or this Agreement.

 

SECTION 7.02.                                        No Warranties Or
Liability.  Each Second Priority Representative, on behalf of itself and each
Second Priority Secured Party under its Second Priority Debt Facility,
acknowledges and agrees that neither any Senior Priority Representative nor any
other Senior Priority Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Senior
Priority Debt Documents, the ownership of any Shared Collateral or the
perfection or priority of any Liens thereon. The Senior Priority Secured Parties
will be entitled to manage and supervise their respective loans and extensions
of credit under the Senior Priority Debt Documents in accordance with law and as
they may otherwise, in their sole discretion, deem appropriate, and the Senior
Priority Secured Parties may manage their loans and extensions of credit without
regard to any rights or interests that the Second Priority Representatives and
the Second Priority Secured Parties have in the Shared Collateral or otherwise,
except as otherwise provided in this Agreement. Neither any Senior Priority
Representative nor any other Senior Priority Secured Party shall have any duty
to any Second Priority Representative or Second Priority Secured Party to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreement with the
Borrower or any Subsidiary (including the Second Priority Debt Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Agreement, the Senior Priority
Representatives, the Senior Priority Secured Parties, the Second Priority
Representatives and the Second Priority Secured Parties have not otherwise made
to each other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectability of any of the Senior
Obligations, the Second Priority Debt Obligations or any guarantee or security
which may have been granted to any of them in connection therewith, (b) any
Grantor’s title to or right to transfer any of the Shared Collateral or (c) any
other matter except as expressly set forth in this Agreement.

 

SECTION 7.03.                                        Obligations Unconditional. 
All rights, interests, agreements and obligations of the Senior Priority
Representatives, the Senior Priority Secured Parties, the Second Priority
Representatives and the Second Priority Secured Parties hereunder shall remain
in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Senior Priority Debt Document or any Second Priority Debt Document;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other terms of, all or any of the Senior Obligations or
Second Priority Debt Obligations, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of the First Lien Term Credit Agreement or
any other Senior Priority Debt Document or of the terms of any Second Priority
Debt Document;

 

(c)                                  any exchange of any security interest in or
other Lien on any Shared Collateral or any other collateral or any amendment,
waiver or other modification, whether in writing or by course of conduct or
otherwise, of all or any of the Senior Obligations or Second Priority Debt
Obligations or any guarantee thereof;

 

(d)                                 the commencement of any Insolvency or
Liquidation Proceeding in respect of the Borrower or any other Grantor; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, (i) the Borrower or
any other Grantor in respect of the Senior Obligations (other than as set forth
in Section 5.06 hereof) or (ii) any Second Priority Representative or Second
Priority Secured Party in respect of this Agreement.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 8
MISCELLANEOUS

 

SECTION 8.01.                                        Conflicts.  Subject to
Section 8.21, in the event of any conflict between the provisions of this
Agreement and the provisions of any Senior Priority Debt Document or any Second
Priority Debt Document, the provisions of this Agreement shall govern.
Notwithstanding the foregoing, (i) the relative rights and obligations of the
Senior Priority Representatives and the Senior Priority Secured Parties (as
amongst themselves) with respect to any Senior Priority Collateral shall be
governed by the terms of the Pari Passu Lien Intercreditor Agreement and in the
event of any conflict between the Pari Passu Lien Intercreditor Agreement and
this Agreement with respect to the relative rights and obligations of the Senior
Priority Secured Parties as among themselves, the provisions of the Pari Passu
Lien Intercreditor Agreement shall control and (ii) in the event of any conflict
between this Agreement and the ABL/Term Intercreditor Agreement with respect to
any ABL Priority Collateral (as defined in the ABL/Term Intercreditor
Agreement), the provisions of the ABL/Term Intercreditor Agreement shall
control.

 

SECTION 8.02.                                        Continuing Nature Of This
Agreement; Severability.  Subject to Section 6.04, this Agreement shall continue
to be effective until the Discharge of Senior Obligations shall have occurred.
This is a continuing agreement of Lien subordination, and the Senior Priority
Secured Parties may continue, at any time and without notice to the Second
Priority Representatives or any Second Priority Secured Party, to extend credit
and other financial accommodations and lend monies to or for the benefit of the
Borrower or any Subsidiary constituting Senior Obligations in reliance hereon.
The terms of this Agreement shall survive and continue in full force and effect
in any Insolvency or Liquidation Proceeding. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 8.03.                                        Amendments; Waivers.

 

(a)                                 No failure or delay on the part of any party
hereto in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereto are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any party hereto in any case shall entitle such
party to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 This Agreement may be amended in writing
signed by each Representative (in each case, acting in accordance with the
documents governing the applicable Debt Facility); provided that any such
amendment, supplement or waiver which materially increases the obligations or
reduces the rights of the Borrower or any Grantor, shall require the consent of
the Borrower. Any such amendment, supplement or waiver shall be in writing and
shall be binding upon the Senior Priority Secured Parties and the Second
Priority Secured Parties and their respective successors and assigns.

 

(c)                                  Notwithstanding the foregoing, without the
consent of any Secured Party, any Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 8.09 of
this Agreement and, upon such execution and delivery, such Representative and
the Secured Parties and Senior Obligations or Second Priority Debt Obligations
of the Debt Facility for which such Representative is acting shall be subject to
the terms hereof.

 

SECTION 8.04.                                        Information Concerning
Financial Condition Of the Borrower And The Subsidiaries.  The Senior Priority
Representatives, the Senior Priority Secured Parties, the Second Priority
Representatives and the Second Priority Secured Parties shall each be
responsible for keeping themselves informed of (a)

 

22

--------------------------------------------------------------------------------


 

the financial condition of the Borrower and the Subsidiaries and all endorsers
or guarantors of the Senior Obligations or the Second Priority Debt Obligations
and (b) all other circumstances bearing upon the risk of nonpayment of the
Senior Obligations or the Second Priority Debt Obligations. The Senior Priority
Representatives, the Senior Priority Secured Parties, the Second Priority
Representatives and the Second Priority Secured Parties shall have no duty to
advise any other party hereunder of information known to it or them regarding
such condition or any such circumstances or otherwise. In the event that any
Senior Priority Representative, any Senior Priority Secured Party, any Second
Priority Representative or any Second Priority Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it shall be under no obligation to (i) make, and
the Senior Priority Representatives, the Senior Priority Secured Parties, the
Second Priority Representatives and the Second Priority Secured Parties shall
not make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (ii) provide any additional
information or to provide any such information on any subsequent occasion,
(iii) undertake any investigation or (iv) disclose any information that,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.

 

SECTION 8.05.                                        Subrogation.  Each Second
Priority Representative, on behalf of itself and each Second Priority Secured
Party under its Second Priority Debt Facility, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Obligations has occurred.

 

SECTION 8.06.                                        Application Of Payments. 
Except as otherwise provided herein, all payments received by the Senior
Priority Secured Parties may be applied, reversed and reapplied, in whole or in
part, to such part of the Senior Obligations as the Senior Priority Secured
Parties, in their sole discretion, deem appropriate, consistent with the terms
of the Senior Priority Debt Documents.  Except as otherwise provided herein,
each Second Priority Representative, on behalf of itself and each Second
Priority Secured Party under its Second Priority Debt Facility, assents to any
such extension or postponement of the time of payment of the Senior Obligations
or any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

 

SECTION 8.07.                                        Additional Grantors.  the
Borrower agrees that, if any Subsidiary shall become a Grantor after the date
hereof, it will promptly cause such Subsidiary to become party hereto by
executing and delivering an instrument in the form of Annex I.  Upon such
execution and delivery, such Subsidiary will become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein.  The execution
and delivery of such instrument shall not require the consent of any other party
hereunder, and will be acknowledged by the Designated Second Priority
Representative and the Designated Senior Representative.  The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

 

SECTION 8.08.                                        Dealings With Grantors. 
Upon any application or demand by the Borrower or any other Grantor to any
Representative to take or permit any action under any of the provisions of this
Agreement or under any Collateral Document (if such action is subject to the
provisions hereof), the Borrower or such other Grantor, as appropriate, shall
furnish to such Representative a certificate of a duly authorized officer of the
Borrower or such Grantor (an “Officer’s Certificate”) stating that all
conditions precedent, if any, provided for in this Agreement or such Collateral
Document, as the case may be, relating to the proposed action have been complied
with, except that in the case of any such application or demand as to which the
furnishing of such documents or taking such action is specifically required by
any provision of this Agreement or any Collateral Document relating to such
particular application or demand, no additional certificate or opinion need be
furnished.

 

SECTION 8.09.                                        Additional Debt Facilities.

 

(a)                                 To the extent, but only to the extent,
permitted by the provisions of the Senior Priority Debt Documents and the Second
Priority Debt Documents, the Borrower or any other Grantor may incur or issue
and sell one or more series or classes of Additional Second Priority Debt and
one or more series or classes of Additional Senior Priority Debt. Any such
additional class or series of Additional Second Priority Debt (the “Second
Priority Class Debt”) may be secured by a junior priority, subordinated Lien on
Shared Collateral, in each case under

 

23

--------------------------------------------------------------------------------


 

and pursuant to the relevant Second Priority Collateral Documents for such
Second Priority Class Debt, if and subject to the condition that the
Representative of any such Second Priority Class Debt (each, a “Second Priority
Class Debt Representative”), acting on behalf of the holders of such Second
Priority Class Debt (such Representative and holders in respect of any Second
Priority Class Debt being referred to as the “Second Priority Class Debt
Parties”), becomes a party to this Agreement by satisfying conditions
(i) through (iii), as applicable, of the immediately succeeding paragraph, and
Section 8.09(b). Any such additional class or series of Senior Priority Debt
Facilities (the “Senior Priority Class Debt”; and the Senior Priority Class Debt
and Second Priority Class Debt, collectively, the “Class Debt”) may be secured
by a senior Lien on Shared Collateral, in each case under and pursuant to the
Senior Priority Collateral Documents, if and subject to the condition that the
Representative of any such Senior Priority Class Debt (each, a “Senior Priority
Class Debt Representative”; and the Senior Priority Class Debt Representatives
and Second Priority Class Debt Representatives, collectively, the “Class Debt
Representatives”), acting on behalf of the holders of such Senior Priority
Class Debt (such Representative and holders in respect of any such Senior
Priority Class Debt being referred to as the “Senior Priority Class Debt
Parties”; and the Senior Priority Class Debt Parties and Second Priority
Class Debt Parties, collectively, the “Class Debt Parties”), becomes a party to
this Agreement by satisfying the conditions set forth in clauses (i) through
(iii), as applicable, of the immediately succeeding paragraph, and
Section 8.09(b). In order for a Class Debt Representative to become a party to
this Agreement:

 

(i)                                     such Class Debt Representative shall
have executed and delivered a Joinder Agreement substantially in the form of
Annex II (if such Representative is a Second Priority Class Debt Representative)
or Annex III (if such Representative is a Senior Priority Class Debt
Representative) (with such changes as may be reasonably approved by the
Designated Senior Representative and such Class Debt Representative) pursuant to
which it becomes a Representative hereunder, and the Class Debt in respect of
which such Class Debt Representative is the Representative and the related
Class Debt Parties become subject hereto and bound hereby;

 

(ii)                                  the Borrower shall have delivered to the
Designated Senior Representative an Officer’s Certificate stating that the
conditions set forth in this Section 8.09 are satisfied with respect to such
Class Debt and, if requested, true and complete copies of each of the Second
Priority Debt Documents or Senior Priority Debt Documents, as applicable,
relating to such Class Debt, certified as being true and correct by an
Responsible Officer of the Borrower and identifying the obligations to be
designated as Additional Senior Priority Debt or Additional Second Priority
Debt, as applicable, and certifying that such obligations are permitted to be
incurred and secured (I) in the case of Additional Senior Priority Debt, on a
senior basis under each of the Senior Priority Debt Documents and (II) in the
case of Additional Second Priority Debt, on a junior basis under each of the
Second Priority Debt Documents; and

 

(iii)                               the Second Priority Debt Documents or Senior
Priority Debt Documents, as applicable, relating to such Class Debt shall
provide, or shall be amended on terms and conditions reasonably approved by the
Designated Senior Representative and such Class Debt Representative, that each
Class Debt Party with respect to such Class Debt will be subject to and bound by
the provisions of this Agreement in its capacity as a holder of such Class Debt.

 

(b)                                 With respect to any Class Debt that is
issued or incurred after the Closing Date, the Borrower and each of the other
Grantors agrees to take such actions (if any) as may from time to time
reasonably be requested by any Senior Priority Representative, any Second
Priority Representative or any Major Second Priority Representative, and enter
into such technical amendments, modifications and/or supplements to the then
existing Guarantees and Collateral Documents (or execute and deliver such
additional Collateral Documents) as may from time to time be reasonably
requested by such Persons, to ensure that the Class Debt is secured by, and
entitled to the benefits of, the relevant Collateral Documents relating to such
Class Debt, and each Secured Party (by its acceptance of the benefits hereof)
hereby agrees to, and authorizes the Designated Senior Representative and the
Designated Second Priority Representative, as the case may be, to enter into,
any such technical amendments, modifications and/or supplements (and additional
Collateral Documents).

 

SECTION 8.10.                                        Consent To Jurisdiction;
Waivers.  Each Representative, on behalf of itself and the Secured Parties of
the Debt Facility for which it is acting, irrevocably and unconditionally:

 

24

--------------------------------------------------------------------------------


 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the Collateral
Documents, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York sitting in New York City in the borough of Manhattan, the courts of the
United States District Court of the Southern District of New York, and appellate
courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same and agrees not to commence or support any
such action or proceeding in any other jurisdiction;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person (or its Representative) at the address referred to in Section 8.11;

 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any Secured Party) to effect service of
process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 8.10 any special, exemplary, punitive
or consequential damages.

 

SECTION 8.11.                                        Notices.  All notices,
requests, demands and other communications provided for or permitted hereunder
shall be in writing and shall be sent:

 

(i)

 

if to the Borrower or any Grantor, to the Borrower, at its address at:

 

 

 

 

 

The Men’s Wearhouse, Inc.,

 

 

40650 Encyclopedia Circle,

 

 

Fremont, California 94538,

 

 

Attention: Jon Kimmins, Chief Financial Officer

 

 

Telecopy: (510) 657-0872

 

 

 

 

 

and

 

 

 

 

 

The Men’s Wearhouse, Inc.,

 

 

6380 Rogerdale Road,

 

 

Houston, Texas 77072,

 

 

Attention: Laura Ann Smith, Vice President Corporate Compliance

 

 

Telecopy: (281) 776-7150

 

 

 

 

 

with a copy to:

 

 

 

 

 

Willkie Farr & Gallagher LLP,

 

 

787 Seventh Avenue, New York, New York 10019-6099,

 

 

Attention: Jeffrey M. Goldfarb

 

 

Telecopy: (121) 728-9507

 

 

 

(ii)

 

if to the First Lien Administrative Agent, to it at:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

Loan and Agency Services,

 

25

--------------------------------------------------------------------------------


 

 

 

10 S. Dearborn Street,

 

 

Mail Code IL1-0010, 7th Floor, Chicago, IL 60603,

 

 

Attention: La Desiree Williams

 

 

Telecopy: 888-292-9533

 

 

 

(iii)

 

if to the Initial Second Lien Representative, to it at:

 

 

 

 

 

[

 

 

 

 

 

                                    ]

 

 

 

 

 

Attention:  [          ]

 

 

Telecopy:  [          ]

 

 

Telephone:  [          ]

 

(iv)                              if to any other Representative, to it at the
address specified by it in the Joinder Agreement delivered by it pursuant to
Section 8.09.

 

Unless otherwise specifically provided herein, all notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service or sent by fax or on the date
five Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 8.11 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 8.11.  As agreed
to among the Borrower, the Administrative Agent and the applicable Lenders from
time to time, notices and other communications may also be delivered by e-mail
to the email address of a representative of the applicable Person provided from
time to time by such Person.

 

SECTION 8.12.                                        Further Assurances.  Each
Senior Priority Representative, on behalf of itself and each Senior Priority
Secured Party under the Senior Priority Debt Facility for which it is acting,
and each Second Priority Representative, on behalf of itself, and each Second
Priority Secured Party under its Second Priority Debt Facility, agrees that it
will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

 

SECTION 8.13.                                        Governing Law; Waiver Of
Jury Trial.

 

(A)                               THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(B)                               EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 8.14.                                        Binding On Successors And
Assigns.  This Agreement shall be binding upon the Senior Priority
Representatives, the Senior Priority Secured Parties, the Second Priority
Representatives, the Second Priority Secured Parties, the Borrower, the other
Grantors party hereto and their respective successors and assigns.

 

SECTION 8.15.                                        Section Titles.  The
section titles contained in this Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of this Agreement.

 

SECTION 8.16.                                        Counterparts.  This
Agreement may be executed in one or more counterparts, including by means of
facsimile or other electronic method, each of which shall be an original and all
of which shall together constitute one and the same document. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

26

--------------------------------------------------------------------------------


 

SECTION 8.17.                                        Authorization.  By its
signature, each Person executing this Agreement on behalf of a party hereto
represents and warrants to the other parties hereto that it is duly authorized
to execute this Agreement. The First Lien Administrative Agent represents and
warrants that this Agreement is binding upon the First Lien Term Secured
Parties. The Initial Second Lien Representative represents and warrants that
this Agreement is binding upon the Initial Second Lien Debt Documents Secured
Parties.

 

SECTION 8.18.                                        No Third Party
Beneficiaries; Successors And Assigns.  The lien priorities set forth in this
Agreement and the rights and benefits hereunder in respect of such lien
priorities shall inure solely to the benefit of the Senior Priority
Representatives, the Senior Priority Secured Parties, the Second Priority
Representatives and the Second Priority Secured Parties, and their respective
permitted successors and assigns, and no other Person (including the Grantors,
or any Receiver, debtor in possession or bankruptcy estate in a bankruptcy or
like proceeding) shall have or be entitled to assert such rights.

 

SECTION 8.19.                                        Effectiveness.  This
Agreement shall become effective when executed and delivered by the parties
hereto.

 

SECTION 8.20.                                        Administrative Agent And
Representative.  It is understood and agreed that (a) the First Lien
Administrative Agent is entering into this Agreement in its capacity as
administrative agent under the First Lien Term Credit Agreement and the
provisions of the First Lien Term Credit Agreement applicable to the
Administrative Agent (as defined therein) thereunder shall also apply to the
First Lien Administrative Agent hereunder, (b) the Initial Second Lien
Representative is entering into this Agreement in its capacity as
[administrative agent and collateral agent] under the Initial Second Lien Debt
Agreement and the provisions of the Initial Second Lien Debt Agreement
applicable to the Administrative Agent (as defined therein) thereunder shall
also apply to the Initial Second Lien Representative hereunder and (c) each
other Representative party hereto is entering into this Agreement in its
capacity as trustee or agent for the secured parties referenced in the
applicable Additional Senior Priority Debt Document or Additional Second
Priority Debt Document (as applicable) and the corresponding exculpatory and
liability-limiting provisions of such agreement applicable to such
Representative thereunder shall also apply to such Representative hereunder.

 

SECTION 8.21.                                        Relative Rights. 
Notwithstanding anything in this Agreement to the contrary (except to the extent
contemplated by Sections 5.01(a) or 5.03(b) with respect to the Second Priority
Debt Documents), nothing in this Agreement is intended to or will (a) amend,
waive or otherwise modify the provisions of the First Lien Term Credit
Agreement, any other Senior Priority Debt Document or any Second Priority Debt
Documents, or permit the Borrower or any other Grantor to take any action, or
fail to take any action, to the extent such action or failure would otherwise
constitute a breach of, or default under, the First Lien Term Credit Agreement
or any other Senior Priority Debt Document or any Second Priority Debt
Documents, (b) change the relative priorities of the Senior Obligations or the
Liens granted under the Senior Priority Collateral Documents on the Shared
Collateral (or any other assets) as among the Senior Priority Secured Parties,
(c) otherwise change the relative rights of the Senior Priority Secured Parties
in respect of the Shared Collateral as among such Senior Priority Secured
Parties or (d) obligate the Borrower or any other Grantor to take any action, or
fail to take any action, that would otherwise constitute a breach of, or default
under, the First Lien Term Credit Agreement or any other Senior Priority Debt
Document or any Second Priority Debt Document.

 

SECTION 8.22.                                        Survival Of Agreement.  All
covenants, agreements, representations and warranties made by any party in this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

JPMORGAN CHASE BANK, N.A., as First Lien Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[                   ], as Initial Second Lien Representative

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

THE GRANTORS LISTED ON SCHEDULE I HERETO

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[SIGNATURE PAGE TO JUNIOR PRIORITY

INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Grantors

 

[                            ]

 

SCHEDULE I TO
JUNIOR PRIORITY INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX I

 

[FORM OF] SUPPLEMENT NO. [ ] (this “Supplement”) dated as of [          ], 20[ ]
to the JUNIOR PRIORITY INTERCREDITOR AGREEMENT dated as of [    ], 20[   ] (the
“Junior Priority Intercreditor Agreement”), among THE MEN’S WEARHOUSE, INC.
(“the Borrower”), certain subsidiaries of the Borrower (each a “Grantor”),
JPMORGAN CHASE BANK, N.A. or any successor thereof, as Administrative Agent
under the First Lien Term Credit Agreement, [                     ] or any
successor thereof, as Second Priority Representative under the Initial Second
Lien Debt Documents, and the additional Representatives from time to time a
party thereto.

 

A.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Junior Priority Intercreditor Agreement.

 

B.                                    The Grantors have entered into the Junior
Priority Intercreditor Agreement. Pursuant to the First Lien Term Credit
Agreement, certain Additional Senior Priority Debt Documents and certain Second
Priority Debt Documents, certain newly acquired or organized Subsidiaries of the
Borrower are required to enter into the Junior Priority Intercreditor Agreement.
Section 8.07 of the Junior Priority Intercreditor Agreement provides that such
Subsidiaries may become party to the Junior Priority Intercreditor Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the First Lien Term Credit Agreement, the
Second Priority Debt Documents and Additional Senior Priority Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Grantor agree as
follows:

 

SECTION 1.                            In accordance with Section 8.07 of the
Junior Priority Intercreditor Agreement, the New Grantor by its signature below
becomes a Grantor under the Junior Priority Intercreditor Agreement with the
same force and effect as if originally named therein as a Grantor, and the New
Grantor hereby agrees to all the terms and provisions of the Junior Priority
Intercreditor Agreement applicable to it as a Grantor thereunder. Each reference
to a “Grantor” in the Junior Priority Intercreditor Agreement shall be deemed to
include the New Grantor. The Junior Priority Intercreditor Agreement is hereby
incorporated herein by reference.

 

SECTION 2.                            The New Grantor represents and warrants to
the Designated Senior Representative and the other Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

 

SECTION 3.                            This Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Supplement that bears the signature of the New Grantor.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic method shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Junior Priority Intercreditor Agreement shall remain in full force and
effect.

 

SECTION 5.                         THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.                            In case any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Priority Intercreditor Agreement shall not in any way
be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

A-I-1

--------------------------------------------------------------------------------


 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 8.11 of the Junior Priority
Intercreditor Agreement. All communications and notices hereunder to the New
Grantor shall be given to it in care of the Borrower as specified in the Junior
Priority Intercreditor Agreement.

 

SECTION 8.                            the Borrower agrees to reimburse the
Designated Senior Representative for its reasonable and documented out-of-pocket
expenses in connection with this Supplement, including the reasonable fees,
other charges and disbursements of counsel for the Designated Senior
Representative.

 

[SIGNATURE PAGES FOLLOW]

 

A-I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Junior Priority Intercreditor
Agreement as of the day and year first above written.

 

 

[NAME OF NEW SUBSIDIARY GRANTOR],

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged by:

 

 

 

[      ], as Designated Senior Representative,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[      ], as Designated Senior Representative,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A-I-3

--------------------------------------------------------------------------------


 

ANNEX II

 

[FORM OF] SUPPLEMENT NO. [   ] (this “Representative Supplement”) dated as of
[             ], 20[    ] to the JUNIOR PRIORITY INTERCREDITOR AGREEMENT dated
as of [             ], 20[    ] (the “Junior Priority Intercreditor Agreement”),
among THE MEN’S WEARHOUSE, INC. (“the Borrower”), certain subsidiaries of the
Borrower (each a “Grantor”), JPMORGAN CHASE BANK, N.A. or any successor thereof,
as Administrative Agent under the First Lien Term Credit Agreement,
[             ], or any successor thereof, as Second Priority Representative
under the Initial Second Lien Debt Documents, and the additional Representatives
from time to time a party thereto.

 

A.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Junior Priority Intercreditor Agreement.

 

B.                                    As a condition to the ability of the
Borrower or any other Grantor to incur Second Priority Class Debt and to secure
such Second Priority Class Debt with the Second Priority Lien and to have such
Second Priority Class Debt guaranteed by the Grantors on a subordinated basis,
in each case under and pursuant to the Second Priority Collateral Documents, the
Second Priority Representative in respect of such Second Priority Class Debt is
required to become a Representative under, and such Second Priority Class Debt
and the Second Priority Class Debt Parties in respect thereof are required to
become subject to and bound by, the Junior Priority Intercreditor Agreement.
Section 8.09 of the Junior Priority Intercreditor Agreement provides that such
Second Priority Class Debt Representative may become a Representative under, and
such Second Priority Class Debt and such Second Priority Class Debt Parties may
become subject to and bound by, the Junior Priority Intercreditor Agreement,
pursuant to the execution and delivery by the Second Priority Class Debt
Representative of an instrument in the form of this Representative Supplement
and the satisfaction of the other conditions set forth in Section 8.09 of the
Junior Priority Intercreditor Agreement. The undersigned Second Priority
Class Debt Representative (the “New Representative”) is executing this
Representative Supplement in accordance with the requirements of the Senior
Priority Debt Documents and the Second Priority Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

 

SECTION 1.                            In accordance with Section 8.09 of the
Junior Priority Intercreditor Agreement, the New Representative by its signature
below becomes a Representative under, and the related Second Priority Class Debt
and Second Priority Class Debt Parties become subject to and bound by, the
Junior Priority Intercreditor Agreement with the same force and effect as if the
New Representative had originally been named therein as a Representative, and
the New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Junior Priority
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Secured Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Junior Priority Intercreditor Agreement shall be deemed
to include the New Representative. The Junior Priority Intercreditor Agreement
is hereby incorporated herein by reference.

 

SECTION 2.                            The New Representative represents and
warrants to the Designated Senior Representative and the other Secured Parties
that (i) it has full power and authority to enter into this Representative
Supplement, in its capacity as [agent] [trustee] under [describe new facility],
(ii) this Representative Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms of such Agreement and
(iii) the Second Priority Debt Documents relating to such Second Priority
Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Second Priority Class Debt Parties in respect of such Second
Priority Class Debt will be subject to and bound by the provisions of the Junior
Priority Intercreditor Agreement as Second Priority Secured Parties.

 

SECTION 3.                            This Representative Supplement may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This
Representative Supplement shall become effective when the Designated Senior
Representative shall have received a counterpart of this Representative
Supplement that bears the signature of the New Representative. Delivery of an
executed signature page to this Representative Supplement by facsimile
transmission or other electronic method shall be effective as delivery of a
manually signed counterpart of this Representative Supplement.

 

A-II-1

--------------------------------------------------------------------------------


 

SECTION 4.                            Except as expressly supplemented hereby,
the Junior Priority Intercreditor Agreement shall remain in full force and
effect.

 

SECTION 5.                         THIS REPRESENTATIVE SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

SECTION 6.                            In case any one or more of the provisions
contained in this Representative Supplement should be held invalid, illegal or
unenforceable in any respect, no party hereto shall be required to comply with
such provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Junior Priority Intercreditor Agreement
shall not in any way be affected or impaired. The parties hereto shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 8.11 of the Junior Priority
Intercreditor Agreement. All communications and notices hereunder to the New
Representative shall be given to it at the address set forth below its signature
hereto.

 

SECTION 8.                            the Borrower agrees to reimburse the
Designated Senior Representative for its reasonable and documented out-of-pocket
expenses in connection with this Representative Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Designated
Senior Representative.

 

[SIGNATURE PAGES FOLLOW]

 

A-II-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Priority Intercreditor Agreement as of the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE],

 

as [     ] for the holders of [     ],

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

attention of:

 

 

 

 

 

Telecopy:

 

 

 

 

[       ],

 

as Designated Senior Priority

 

Representative,

 

 

 

 

By:

 

 

Name:

 

Title:

 

A-II-3

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

[       ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[       ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE GRANTORS

 

LISTED ON SCHEDULE I HERETO

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A-II-4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

A-II-5

--------------------------------------------------------------------------------


 

ANNEX III

 

[FORM OF] SUPPLEMENT NO. [   ] (this “Representative Supplement”) dated as of
[             ], 20[   ] to the JUNIOR PRIORITY INTERCREDITOR AGREEMENT dated as
of[             ], 20[   ] (the “Junior Priority Intercreditor Agreement”),
among THE MEN’S WEARHOUSE, INC. (“the Borrower”), certain subsidiaries of the
Borrower (each a “Grantor”), JPMORGAN CHASE BANK, N.A. or any successor thereof,
as Administrative Agent under the First Lien Term Credit Agreement,
[             ] or any successor thereof, as Second Priority Representative
under the Initial Second Lien Debt Documents, and the additional Representatives
from time to time a party thereto.

 

A.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Junior Priority Intercreditor Agreement.

 

B.                                    As a condition to the ability of the
Borrower or any other Grantor to incur Senior Priority Class Debt after the date
of the Junior Priority Intercreditor Agreement and to secure such Senior
Priority Class Debt with the Senior Lien and to have such Senior Priority
Class Debt guaranteed by the Grantors on a senior basis, in each case under and
pursuant to the Senior Priority Collateral Documents, the Senior Priority
Class Debt Representative in respect of such Senior Priority Class Debt is
required to become a Representative under, and such Senior Priority Class Debt
and the Senior Priority Class Debt Parties in respect thereof are required to
become subject to and bound by, the Junior Priority Intercreditor Agreement.
Section 8.09 of the Junior Priority Intercreditor Agreement provides that such
Senior Priority Class Debt Representative may become a Representative under, and
such Senior Priority Class Debt and such Senior Priority Class Debt Parties may
become subject to and bound by, the Junior Priority Intercreditor Agreement,
pursuant to the execution and delivery by the Senior Priority Class Debt
Representative of an instrument in the form of this Representative Supplement
and the satisfaction of the other conditions set forth in Section 8.09 of the
Junior Priority Intercreditor Agreement. The undersigned Senior Priority
Class Debt Representative (the “New Representative”) is executing this
Representative Supplement in accordance with the requirements of the Senior
Priority Debt Documents and the Second Priority Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

 

SECTION 1.                            In accordance with Section 8.09 of the
Junior Priority Intercreditor Agreement, the New Representative by its signature
below becomes a Representative under, and the related Senior Priority Class Debt
and Senior Priority Class Debt Parties become subject to and bound by, the
Junior Priority Intercreditor Agreement with the same force and effect as if the
New Representative had originally been named therein as a Representative, and
the New Representative, on behalf of itself and such Senior Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Junior Priority
Intercreditor Agreement applicable to it as a Senior Priority Representative and
to the Senior Priority Class Debt Parties that it represents as Senior Priority
Secured Parties. Each reference to a “Representative” or “Senior Priority
Representative” in the Junior Priority Intercreditor Agreement shall be deemed
to include the New Representative. The Junior Priority Intercreditor Agreement
is hereby incorporated herein by reference.

 

SECTION 2.                            The New Representative represents and
warrants to the Designated Senior Representative and the other Secured Parties
that (i) it has full power and authority to enter into this Representative
Supplement, in its capacity as [agent] [trustee] under [describe new facility],
(ii) this Representative Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms of such Agreement and
(iii) the Senior Priority Debt Documents relating to such Senior Priority
Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Senior Priority Class Debt Parties in respect of such Senior
Priority Class Debt will be subject to and bound by the provisions of the Junior
Priority Intercreditor Agreement as Senior Priority Secured Parties.

 

SECTION 3.                            This Representative Supplement may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This
Representative Supplement shall become effective when the Designated Senior
Representative shall have received a counterpart of this Representative
Supplement that bears the signature of the New Representative. Delivery of an
executed signature

 

A-III-1

--------------------------------------------------------------------------------


 

page to this Representative Supplement by facsimile transmission or other
electronic method shall be effective as delivery of a manually signed
counterpart of this Representative Supplement.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Junior Priority Intercreditor Agreement shall remain in full force and
effect.

 

SECTION 5.                         THIS REPRESENTATIVE SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

SECTION 6.                            In case any one or more of the provisions
contained in this Representative Supplement should be held invalid, illegal or
unenforceable in any respect, no party hereto shall be required to comply with
such provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Junior Priority Intercreditor Agreement
shall not in any way be affected or impaired. The parties hereto shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 8.11 of the Junior Priority
Intercreditor Agreement. All communications and notices hereunder to the New
Representative shall be given to it at the address set forth below its signature
hereto.

 

SECTION 8.                            the Borrower agrees to reimburse the
Designated Senior Representative for its reasonable and documented out-of-pocket
expenses in connection with this Representative Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Designated
Senior Representative.

 

[SIGNATURE PAGES FOLLOW]

 

A-III-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Priority Intercreditor Agreement as of the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE],

 

as [     ] for the holders of [     ],

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

attention of:

 

 

 

 

 

Telecopy:

 

 

 

 

[        ],

 

as Designated Senior Priority

 

Representative,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-III-3

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

[       ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE GRANTORS

 

LISTED ON SCHEDULE I HERETO

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A-III-4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

A-III-5

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[FORM OF] PARI PASSU LIEN INTERCREDITOR AGREEMENT

 

[See attached]

 

Exhibit L-1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[FORM OF] PARI PASSU LIEN INTERCREDITOR AGREEMENT

 

dated as of

 

[               ], 20[   ]

 

among

 

JPMORGAN CHASE BANK, N.A.,
as Credit Agreement Collateral Agent and
as Authorized Representative under the Credit Agreement

 

[                                       ],
as the Initial Other Authorized Representative,

 

[                                       ],
as the Initial Other Collateral Agent,

 

and

 

each additional Authorized Representative from time to time party hereto

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

SECTION 1.01

Construction; Certain Defined Terms

1

 

 

 

ARTICLE II

 

 

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

 

 

SECTION 2.01

Priority of Claims

7

SECTION 2.02

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens

8

SECTION 2.03

No Interference; Payment Over; Exculpatory Provisions

9

SECTION 2.04

Automatic Release of Liens

10

SECTION 2.05

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

10

SECTION 2.06

Reinstatement

11

SECTION 2.07

Insurance

11

SECTION 2.08

Refinancings

11

SECTION 2.09

Possessory Collateral Agent as Gratuitous Bailee for Perfection

11

SECTION 2.10

Amendments to First Lien Security Documents

12

 

 

 

ARTICLE III

 

 

 

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

 

 

ARTICLE IV

 

 

 

THE APPLICABLE COLLATERAL AGENT

 

 

 

SECTION 4.01

Authority

12

 

 

 

ARTICLE V

 

 

 

MISCELLANEOUS

 

 

 

SECTION 5.01

Notices

13

SECTION 5.02

Waivers; Amendment; Joinder Agreements

14

SECTION 5.03

Parties in Interest

14

SECTION 5.04

Survival of Agreement

14

SECTION 5.05

Counterparts

14

SECTION 5.06

Severability

14

SECTION 5.07

Governing Law

15

SECTION 5.08

Submission to Jurisdiction; Waivers

15

SECTION 5.09

WAIVER OF JURY TRIAL

15

SECTION 5.10

Headings

15

SECTION 5.11

Conflicts

15

SECTION 5.12

Provisions Solely to Define Relative Rights

15

SECTION 5.13

Integration

16

SECTION 5.14

Other First Lien Obligations

16

SECTION 5.15

Agent Capacities

17

 

i

--------------------------------------------------------------------------------


 

PARI PASSU LIEN INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”) dated as of
[                  ], 20[  ], among JPMORGAN CHASE BANK, N.A., as administrative
agent for the Credit Agreement Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “Credit
Agreement Collateral Agent”) and as Authorized Representative for the Credit
Agreement Secured Parties (in such capacity and together with its successors in
such capacity, the “Credit Agreement Authorized Representative”),
[                                                   ], as Authorized
Representative for the Initial Other First Lien Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial Other
Authorized Representative”),
[                                                   ], as collateral agent for
the Initial Other First Lien Secured Parties (in such capacity and together with
its successors in such capacity, the “Initial Other Collateral Agent”) and each
additional Authorized Representative and Collateral Agent from time to time
party hereto for the Other First Lien Secured Parties of the Series with respect
to which it is acting in such capacity.

 

Reference is made to (i) the Term Credit Agreement dated as of June 18, 2014 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among THE MEN’S WEARHOUSE, INC., a Texas corporation
(the “Borrower”), each Subsidiary of Parent party thereto from time to time, the
Lenders party thereto from time to time, the Administrative Agent and the Credit
Agreement Collateral Agent and the other parties named therein, and (ii) the
Guarantee and Collateral Agreement dated as of June 18, 2014 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”), among Parent, each Subsidiary of Parent
party thereto from time to time and the Collateral Agent.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent, the Credit Agreement
Authorized Representative (for itself and on behalf of the Credit Agreement
Secured Parties), the Initial Other Authorized Representative (for itself and on
behalf of the Initial Other First Lien Secured Parties), the Initial Other
Collateral Agent and each additional Authorized Representative and Collateral
Agent (for itself and on behalf of the Other First Lien Secured Parties of the
applicable Series) agree as follows:

 

ARTICLE II

 

DEFINITIONS

 

SECTION 2.01.           Construction; Certain Defined Terms.

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

(b)                                 Without limiting the provisions of
Section 2.03, it is the intention of the First Lien Secured Parties of each
Series that the holders of First Lien Obligations of such Series (and not the
First Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the First
Lien Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of First Lien
Obligations), (y) any of the First Lien Obligations of such Series do not have
an enforceable security interest in any of the Collateral securing any other
Series of First Lien Obligations

 

--------------------------------------------------------------------------------


 

and/or (z) any intervening security interest exists securing any other
obligations (other than another Series of First Lien Obligations) on a basis
ranking prior to the security interest of such Series of First Lien Obligations
but junior to the security interest of any other Series of First Lien
Obligations or (ii) the existence of any Collateral for any other Series of
First Lien Obligations that is not Shared Collateral (any such condition
referred to in the foregoing clauses (i) or (ii) with respect to any Series of
First Lien Obligations, an “Impairment” of such Series); provided that the
existence of a maximum claim with respect to any real property subject to a
mortgage which applies to all First Lien Obligations shall not be deemed to be
an Impairment of any Series of First Lien Obligations.  In the event of any
Impairment with respect to any Series of First Lien Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of First
Lien Obligations, and the rights of the holders of such Series of First Lien
Obligations (including, without limitation, the right to receive distributions
in respect of such Series of First Lien Obligations pursuant to Section 2.01)
set forth herein shall be modified to the extent necessary so that the effects
of such Impairment are borne solely by the holders of the Series of such First
Lien Obligations subject to such Impairment.  Additionally, in the event the
First Lien Obligations of any Series are modified pursuant to applicable law
(including, without limitation, pursuant to Section 1129 of the Bankruptcy
Code), any reference to such First Lien Obligations or the Secured Credit
Documents governing such First Lien Obligations shall refer to such obligations
or such documents as so modified.

 

(c)                                  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.  As
used in this Agreement, the following terms have the meanings specified below:

 

“Additional Senior Class Debt Collateral Agent” shall have the meaning assigned
to such term in Section 5.14.

 

“Additional Senior Class Debt” shall have the meaning assigned to such term in
Section 5.14.

 

“Additional Senior Class Debt Parties” shall have the meaning assigned to such
term in Section 5.14.

 

“Additional Senior Class Debt Representative” shall have the meaning assigned to
such term in Section 5.14.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Applicable Authorized Representative” means (i) until the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Authorized Representative
and (ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative; provided, in each
case, that if there shall occur one or more Non-Controlling Authorized
Representative Enforcement Dates, the Applicable Authorized Representative shall
be the Authorized Representative that is the Major Non-Controlling Authorized
Representative in respect of the most recent Non-Controlling Authorized
Representative Enforcement Date.

 

“Applicable Collateral Agent” means (i) until the earlier of (x) Discharge of
Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Collateral Agent for the Series of First Lien Obligations represented
by the Major Non-Controlling Authorized Representative; provided, in each case,
that if there shall occur one or more Non-Controlling Authorized Representative
Enforcement Dates, the Applicable Collateral Agent shall be the Collateral Agent
for the Series of First Lien Obligations represented by the Major
Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.

 

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the Credit
Agreement Authorized Representative, (ii) in the case of the Initial Other First
Lien Obligations or the Initial Other First Lien Secured Parties, the Initial
Other Authorized Representative, and (iii) in the case of any other Series of
Other First Lien Obligations or Other First Lien Secured Parties that

 

2

--------------------------------------------------------------------------------


 

become subject to this Agreement after the date hereof, the Authorized
Representative named for such Series in the applicable Joinder Agreement.

 

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

 

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

 

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial Other
First Lien Obligations, the Initial Other Collateral Agent, and (iii) in the
case of any other Series of Other First Lien Obligations that become subject to
this Agreement after the date hereof, the Collateral Agent named for such
Series in the applicable Joinder Agreement.

 

“Controlling Secured Parties” means (i) at any time when the Credit Agreement
Collateral Agent is the Applicable Collateral Agent, the Credit Agreement
Secured Parties and (ii) at any other time, the Series of First Lien Secured
Parties whose Authorized Representative is the Applicable Authorized
Representative.

 

“Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

 

“Credit Agreement Authorized Representative” shall have the meaning assigned to
such term in the introductory paragraph of this Agreement.

 

“Credit Agreement Collateral Agent” shall have the meaning assigned to such term
in the introductory paragraph to this Agreement.

 

“Credit Agreement Collateral Documents” means the Guarantee and Collateral
Agreement, the other “Collateral Documents,” as defined in the Credit Agreement,
and any other agreement, document or instrument now existing or entered into
after the date hereof that grants a Lien on any assets of Parent or any
Subsidiary to secure any Credit Agreement Obligations, as each may be amended
from time to time, including after the commencement of any Insolvency or
Liquidation Proceeding.

 

“Credit Agreement Obligations” means all “Secured Obligations,” as defined in
the Guarantee and Collateral Agreement (including any such Secured Obligations
arising or accruing during the pendency of any Insolvency or Liquidation
Proceeding, whether or not allowed in such proceeding), notwithstanding that any
such Secured Obligations or claims therefor shall be disallowed, voided or
subordinated in any Insolvency or Liquidation Proceeding or under any Bankruptcy
Law or other applicable law.

 

“Credit Agreement Secured Parties” means the Credit Agreement Collateral Agent
and the other “Secured Parties” as defined in the Guarantee and Collateral
Agreement.

 

“Credit Documents” means the Credit Agreement, the Credit Agreement Collateral
Documents and all other “Loan Documents,” as defined in the Credit Agreement.

 

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

 

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

 

3

--------------------------------------------------------------------------------


 

“Discharge” means, with respect to any Series of First Lien Obligations, the
date on which such Series of First Lien Obligations is no longer secured by
Shared Collateral.  The term “Discharged” shall have a corresponding meaning.

 

“Discharge of Credit Agreement Obligations” means the Discharge of the Credit
Agreement Obligations with respect to Shared Collateral; provided that the
Discharge of Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing of such Credit Agreement Obligations with
additional First Lien Obligations secured by Shared Collateral under an Other
First Lien Document which has been designated in writing by the Credit Agreement
Authorized Representative (under the Credit Agreement so Refinanced) to each
Other First Lien Collateral Agent and each other Authorized Representative as
the “Credit Agreement” for purposes of this Agreement.

 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

 

“Excess Other First Lien Obligations” shall have the meaning assigned to such
term in the definition of Other First Lien Obligations.

 

“First Lien Documents” means, with respect to the Credit Agreement Obligations,
the Credit Agreement Documents, and with respect to the Initial Other First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Documents.

 

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

 

“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Other First Lien Secured Parties with respect to each Series of Other
First Lien Obligations.

 

“First Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Security Documents.

 

“Grantors” means Parent and each Subsidiary or direct or indirect parent company
of Parent which has granted a security interest pursuant to any First Lien
Security Document to secure any Series of First Lien Obligations.

 

“Guarantee and Collateral Agreement” has the meaning assigned to such term in
the recitals of this Agreement.

 

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

 

“Initial Other Authorized Representative” shall have the meaning assigned to
such term in the introductory paragraph to this Agreement.

 

“Initial Other Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.

 

“Initial Other Collateral Agreement” means the [Collateral Agreement] dated as
of            among the Initial Other Authorized Representative and
              .

 

“Initial Other First Lien Agreement” means [describe the credit agreement,
indenture or other document pursuant to which the Initial Other First Lien
Obligations are incurred].

 

“Initial Other First Lien Documents” means the Initial Other First Lien
Agreement, the Initial Other Collateral Agreement and any security documents and
other operative agreements evidencing or governing the Indebtedness

 

4

--------------------------------------------------------------------------------


 

thereunder, and the liens securing such Indebtedness, including any agreement
entered into for the purpose of securing the Initial Other First Lien
Obligations.

 

“Initial Other First Lien Obligations” means the Other First Lien Obligations
pursuant to the Initial Other First Lien Agreement.

 

“Initial Other First Lien Secured Parties” means the holders of any Initial
Other First Lien Obligations and the Initial Other Authorized Representative.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or other applicable Bankruptcy Law
with respect to any Grantor, (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Grantor or with respect to a material portion of the assets or liabilities
of any Grantor, (c) any liquidation, dissolution, reorganization or winding-up
of any Grantor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any assignment for the benefit of creditors or
any other marshaling of assets and liabilities of any Grantor.

 

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).

 

“Joinder Agreement” means the document in the form of Exhibit A to this
Agreement required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.14 of
this Agreement in order to create an additional Series of Other First Lien
Obligations or a Refinancing of any Series of First Lien Obligations and add
Other First Lien Secured Parties hereunder.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Major Non-Controlling Authorized Representative” means the Authorized
Representative of the Series of Other First Lien Obligations with an aggregate
outstanding principal amount in excess of $25,000,000 that constitutes the
largest outstanding principal amount of any then outstanding Series of First
Lien Obligations; provided, however, that if there are two outstanding Series of
Other First Lien Obligations which have an equal outstanding principal amount,
the Series of Other First Lien Obligations with the earlier maturity date shall
be considered to have the larger outstanding principal amount for purposes of
this definition.

 

“Non-Controlling Authorized Representative” means any Authorized Representative
that is not the Applicable Authorized Representative at such time.

 

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the First Lien Documents
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the First Lien Documents under
which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Other First Lien Document; provided that the
Non-Controlling Authorized Representative Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred (1) at any time the
Applicable Collateral Agent has commenced and is diligently pursuing any
enforcement action with respect to Shared Collateral, (2) the Applicable
Collateral Agent is stayed from pursuing any enforcement action (including
pursuant to the ABL/Term Intercreditor Agreement) or (3) at any time the Grantor

 

5

--------------------------------------------------------------------------------


 

that has granted a security interest in Shared Collateral is then a debtor under
or with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

 

“Non-Controlling Secured Parties” means the First Lien Secured Parties which are
not Controlling Secured Parties.

 

“Other First Lien Agreement” means any indenture, credit agreement (excluding
the Credit Agreement) or other agreement, document or instrument, pursuant to
which any Grantor has or will incur Other First Lien Obligations, including the
Initial Other First Lien Agreement; provided that, in each case, the
Indebtedness thereunder (other than the Initial Other First Lien Obligations)
has been designated as Other First Lien Obligations pursuant to and in
accordance with Section 5.14.

 

“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Credit Agreement Collateral Agent.

 

“Other First Lien Documents” means, with respect to the Initial Other First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Agreements, including the Initial Other First Lien Documents and the Other First
Lien Security Documents and each other agreement entered into for the purpose of
securing the Initial Other First Lien Obligations or any Series of Additional
Senior Class Debt; provided that, in each case, the Indebtedness thereunder
(other than the Initial Other First Lien Obligations) has been designated as
Other First Lien Obligations pursuant to Section 5.14 hereto.

 

“Other First Lien Obligations” means all amounts owing to any Other First Lien
Secured Party (including the Initial Other First Lien Secured Party) pursuant to
the terms of any Other First Lien Agreement (including the Initial Other First
Lien Agreement), including, without limitation, all amounts in respect of any
principal, premium, interest, penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities and guarantees of the foregoing
amounts (including any such Secured Obligations arising or accruing during the
pendency of any Insolvency or Liquidation Proceeding, whether or not allowed in
such proceeding), notwithstanding that any such Secured Obligations or claims
therefor shall be disallowed, voided or subordinated in any Insolvency or
Liquidation Proceeding or under any Bankruptcy Law or other applicable law;
provided that the aggregate principal amount of Other First Lien Obligations in
excess of the amount of Indebtedness permitted to be secured on a pari passu
basis with the Credit Agreement Obligations pursuant to the Credit Agreement and
any fees, interest and expenses related to such excess amount pursuant to the
applicable Other First Lien Agreement (such excess amount together with the
related fees, interest and expenses, the “Excess Other First Lien Obligations”)
shall not constitute Other First Lien Obligations or First Lien Obligations for
purposes of this Agreement.

 

“Other First Lien Secured Party” means the holders of any Other First Lien
Obligations and any Authorized Representative with respect thereto and shall
include the Initial Other First Lien Secured Parties.

 

“Other First Lien Security Documents” means any security agreement or any other
document now existing or entered into after the date hereof that create Liens on
any assets or properties of any Grantor to secure the Other First Lien
Obligations.

 

“Possessory Collateral” means any Shared Collateral in the possession of the
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the UCC.  Possessory Collateral includes,
without limitation, any Certificated Securities, Promissory Notes, Instruments,
and Chattel Paper, in each case, delivered to or in the possession of the
Collateral Agent under the terms of the First Lien Security Documents.  All
capitalized terms used in this definition and not defined elsewhere in this
Agreement have the meaning assigned to them in the UCC.

 

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

 

“Refinance” means, in respect of any Indebtedness, to refinance or replace, or
to issue other Indebtedness in exchange for or replacement of, such Indebtedness
in whole or in part.  The terms “Refinanced” and “Refinancing” shall have
correlative meanings.

 

6

--------------------------------------------------------------------------------


 

“Secured Credit Document” means (i) the Credit Agreement and the Credit
Documents (as defined in the Credit Agreement), (ii) the Initial Other First
Lien Documents and (iii) each other Other First Lien Documents.

 

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Other First Lien Secured Parties (in their capacities as such), and
(iii) the Other First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Other First Lien Secured Parties) and (b) with
respect to any First Lien Obligations, each of (i) the Credit Agreement
Obligations, (ii) the Initial Other First Lien Obligations and (iii) the Other
First Lien Obligations incurred pursuant to any Other First Lien Document, which
pursuant to any Joinder Agreement, are to be represented hereunder by a common
Authorized Representative (in its capacity as such for such Other First Lien
Obligations).

 

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold a valid and
perfected security interest or Lien at such time.  If more than two Series of
First Lien Obligations are outstanding at any time and the holders of less than
all Series of First Lien Obligations hold a valid and perfected security
interest or Lien in any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of First Lien Obligations that
hold a valid security interest or Lien in such Collateral at such time and shall
not constitute Shared Collateral for any Series which does not have a valid and
perfected security interest or Lien in such Collateral at such time.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

ARTICLE III

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

SECTION 3.01.           Priority of Claims.

 

(a)                                 Anything contained herein or in any of the
Secured Credit Documents to the contrary notwithstanding (but subject to
Section 1.01(b)), if an Event of Default has occurred and is continuing, and the
Applicable Collateral Agent is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of any Grantor or any First Lien Secured Party
receives any payment pursuant to any intercreditor agreement (other than this
Agreement) with respect to any Shared Collateral, the proceeds of any sale,
collection or other liquidation of any such Shared Collateral by any First Lien
Secured Party or received by the Applicable Collateral Agent or any First Lien
Secured Party pursuant to any such intercreditor agreement with respect to such
Shared Collateral and proceeds of any such distribution (subject, in the case of
any such distribution, to the sentence immediately following) to which the First
Lien Obligations are entitled under any intercreditor agreement (other than this
Agreement) (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Proceeds”), shall be applied by the Applicable Collateral Agent in the
following order:

 

(a)                                 FIRST, to the payment of all reasonable
costs and expenses incurred by each Collateral Agent (in its capacity as such)
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Secured Credit Documents or any of the First Lien
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, and any other reasonable costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Secured Credit Documents;

 

(b)                                 SECOND, subject to Section 1.01(b), to the
extent Proceeds remain after the application pursuant to preceding clause (i),
to the payment in full of the First Lien Obligations of each Series (the amounts
so applied to be distributed among the First Lien Secured Parties pro rata in
accordance with the respective amounts of the First Lien Obligations owed to
them on the date of any such distribution and in accordance with the terms of
the applicable Secured Credit Documents); and

 

7

--------------------------------------------------------------------------------

 


 

(c)                                  THIRD, any balance of such Proceeds
remaining after the application pursuant to preceding clauses (i) and (ii), to
the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

If, despite the provisions of this Section 2.01(a)(ii), any First Lien Secured
Party shall receive any payment or other recovery in excess of its portion of
payments on account of the First Lien Obligations to which it is then entitled
in accordance with this Section 2.01(a), such First Lien Secured Party shall
hold such payment or recovery in trust for the benefit of all First Lien Secured
Parties for distribution in accordance with this Section 2.01(a).

 

(b)                                 Notwithstanding the foregoing, with respect
to any Shared Collateral for which a third party (other than a First Lien
Secured Party) has a lien or security interest that is junior in priority to the
security interest of any Series of First Lien Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First Lien Obligations (such third
party an “Intervening Creditor”), the value of any Shared Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Shared Collateral or Proceeds to be distributed in respect
of the Series of First Lien Obligations with respect to which such Impairment
exists.

 

(c)                                  It is acknowledged that the First Lien
Obligations of any Series may, subject to the limitations set forth in the then
extant Secured Credit Documents, be increased, extended, renewed, replaced,
restated, supplemented, restructured, repaid, refunded, Refinanced or otherwise
amended or modified from time to time, all without affecting the priorities set
forth in Section 2.01(a) or the provisions of this Agreement defining the
relative rights of the First Lien Secured Parties of any Series.

 

(d)                                 Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing any
Series of First Lien Obligations granted on the Shared Collateral and
notwithstanding any provision of the UCC, or any other applicable law or the
Secured Credit Documents or any defect or deficiencies in the Liens securing the
First Lien Obligations of any Series or any other circumstance whatsoever (but,
in each case, subject to Section 1.01(b)), each First Lien Secured Party hereby
agrees that the Liens securing each Series of First Lien Obligations on any
Shared Collateral shall be of equal priority.

 

SECTION 3.02.           Actions with Respect to Shared Collateral; Prohibition
on Contesting Liens.

 

(a)                                 With respect to any Shared Collateral,
notwithstanding Section 2.01, only the Applicable Collateral Agent shall act or
refrain from acting with respect to Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral).  At any time
when the Credit Agreement Collateral Agent is the Applicable Collateral Agent,
no Other First Lien Secured Party shall or shall instruct any Collateral Agent
to, commence any judicial or nonjudicial foreclosure proceedings with respect
to, seek to have a trustee, receiver, liquidator or similar official appointed
for or over, attempt any action to take possession of, exercise any right,
remedy or power with respect to, or otherwise take any action to enforce its
security interest in or realize upon, or take any other action available to it
in respect of, Shared Collateral (including with respect to any intercreditor
agreement with respect to Shared Collateral), whether under any Other First Lien
Security Document, applicable law or otherwise, it being agreed that only the
Credit Agreement Collateral Agent and the Credit Agreement Authorized
Representative, acting in accordance with the Credit Agreement Collateral
Documents, shall be entitled to take any such actions or exercise any remedies
with respect to such Shared Collateral at such time.

 

(b)                                 With respect to any Shared Collateral at any
time when any Other First Lien Collateral Agent is the Applicable Collateral
Agent, (i) such Other First Lien Collateral Agent shall act only on the
instructions of the Applicable Authorized Representative, (ii) such Other First
Lien Collateral Agent shall not follow any instructions with respect to such
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral) from any Non-Controlling Authorized
Representative (or any other First Lien Secured Party other than the Applicable
Authorized Representative) and (iii) no Non-Controlling Authorized
Representative or other First Lien Secured Party (other than the Applicable
Authorized Representative) shall or shall instruct such Other First Lien
Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession

 

8

--------------------------------------------------------------------------------


 

of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, such Shared Collateral (including with
respect to any intercreditor agreement with respect to such Shared Collateral),
whether under any First Lien Security Document, applicable law or otherwise, it
being agreed that only such Other First Lien Collateral Agent, acting on the
instructions of the Applicable Authorized Representative and in accordance with
the Other First Lien Security Documents applicable to it, shall be entitled to
take any such actions or exercise any such remedies with respect to such Shared
Collateral.

 

(c)                                  Notwithstanding the equal priority of the
Liens securing each Series of First Lien Obligations, the Applicable Collateral
Agent (acting on the instructions of the Applicable Authorized Representative)
may deal with the Shared Collateral as if such Applicable Collateral Agent had a
senior and exclusive Lien on such Collateral.  No Non-Controlling Authorized
Representative or Non-Controlling Secured Party will contest, protest or object
to any foreclosure proceeding or action brought by the Applicable Collateral
Agent, the Applicable Authorized Representative or the Controlling Secured Party
or any other exercise by the Applicable Collateral Agent, the Applicable
Authorized Representative or the Controlling Secured Party of any rights and
remedies relating to the Shared Collateral, or to cause the Applicable
Collateral Agent to do so.  The foregoing shall not be construed to limit the
rights and priorities of any First Lien Secured Party, the Applicable Collateral
Agent or any Authorized Representative with respect to any Collateral not
constituting Shared Collateral.

 

(d)                                 So long as the Credit Agreement Collateral
Agent is a party to this Agreement, this Agreement shall not apply to any assets
a security interest in which was not granted to the Credit Agreement Collateral
Agent.

 

SECTION 3.03.           No Interference; Payment Over; Exculpatory Provisions.

 

(a)                                 Except, in each case, with respect to any
Excess Other First Lien Obligations or any Security Document or Lien securing
the Excess Other First Lien Obligations, to the extent of such Excess Other
First Lien Obligations, each First Lien Secured Party agrees that (i) it will
not challenge or question or support any other Person in challenging or
questioning, in any proceeding the validity or enforceability of any First Lien
Obligations of any Series or any First Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; provided that nothing in
this Agreement shall be construed to prevent or impair the rights of any First
Lien Secured Party from challenging or questioning the validity or
enforceability of any First Lien Obligations constituting unmatured interest or
the validity of any Lien relating thereto pursuant to Section 502(b)(2) of the
Bankruptcy Code; (ii) it will not take or cause to be taken any action the
purpose or intent of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Shared Collateral by the Applicable Collateral Agent,
(iii) except as provided in Section 2.02, it shall have no right to (A) direct
the Applicable Collateral Agent or any other First Lien Secured Party to
exercise any right, remedy or power with respect to any Shared Collateral
(including pursuant to any intercreditor agreement) or (B) consent to the
exercise by the Applicable Collateral Agent or any other First Lien Secured
Party of any right, remedy or power with respect to any Shared Collateral,
(iv) it will not institute any suit or assert in any suit, bankruptcy,
insolvency or other proceeding any claim against the Applicable Collateral Agent
or any other First Lien Secured Party seeking damages from or other relief by
way of specific performance, instructions or otherwise with respect to any
Shared Collateral, (v) it will not seek, and hereby waives any right, to have
any Shared Collateral or any part thereof marshaled upon any foreclosure or
other disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Applicable Collateral Agent or any other First Lien Secured Party to enforce
this Agreement.

 

(b)                                 Each First Lien Secured Party hereby agrees
that if it shall obtain possession of any Shared Collateral or shall realize any
proceeds or payment in respect of any such Shared Collateral, pursuant to any
First Lien Security Document or by the exercise of any rights available to it
under applicable law or in any Insolvency or Liquidation Proceeding or through
any other exercise of remedies (including pursuant to any intercreditor
agreement), at any time prior to the Discharge of each of the First Lien
Obligations, then it shall hold such Shared Collateral, proceeds or payment in
trust for the other First Lien Secured Parties having a security interest in
such

 

9

--------------------------------------------------------------------------------


 

Shared Collateral and promptly transfer any such Shared Collateral, proceeds or
payment, as the case may be, to the Applicable Collateral Agent for such Shared
Collateral, to be distributed by such Applicable Collateral Agent in accordance
with the provisions of Section 2.01(a) hereof.

 

(c)                                  None of the Applicable Collateral Agent,
any Applicable Authorized Representative or any other First Lien Secured Party
shall be liable for any action taken or omitted to be taken by the Applicable
Collateral Agent, such Applicable Authorized Representative or other First Lien
Secured Party with respect to any Shared Collateral in accordance with the
provisions of this Agreement

 

SECTION 3.04.           Automatic Release of Liens.

 

(a)                                 If, at any time any Shared Collateral is
transferred to a third party or otherwise disposed of, in each case, in
connection with any enforcement by the Applicable Collateral Agent in accordance
with the provisions of this Agreement, then (whether or not any Insolvency or
Liquidation Proceeding is pending at the time) the Liens in favor of the other
Collateral Agents for the benefit of each Series of First Lien Secured Parties
upon such Shared Collateral will automatically be released and discharged upon
final conclusion of foreclosure proceeding as and when, but only to the extent,
such Liens of the Applicable Collateral Agent on such Shared Collateral are
released and discharged; provided that any proceeds of any Shared Collateral
realized therefrom shall be applied pursuant to Section 2.01 hereof.

 

(b)                                 Each Collateral Agent and each Authorized
Representative agrees to execute and deliver (at the sole cost and expense of
the Grantors) all such authorizations and other instruments as shall reasonably
be requested by the Applicable Collateral Agent to evidence and confirm any
release of Shared Collateral provided for in this Section.

 

SECTION 3.05.           Certain Agreements with Respect to Bankruptcy or
Insolvency Proceedings.

 

(a)                                 This Agreement shall continue in full force
and effect notwithstanding the commencement of any proceeding under the
Bankruptcy Code or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law by or against any Grantor or any of its
subsidiaries.

 

(b)                                 If any Grantor shall become subject to a
case (a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or the use of cash collateral under Section 363 of the
Bankruptcy Code, each First Lien Secured Party (other than any Controlling
Secured Party or any Authorized Representative of any Controlling Secured Party)
agrees that it will raise no objection to any such financing or to the Liens on
the Shared Collateral securing the same (“DIP Financing Liens”) or to any use of
cash collateral that constitutes Shared Collateral, unless a majority in
interest of the Controlling Secured Parties (or such greater amount as is
necessary to take action under the applicable Loan Document or Other First Lien
Documents), or an Authorized Representative of any Controlling Secured Party,
shall then oppose or object to such DIP Financing or such DIP Financing Liens or
use of cash collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any such Shared Collateral for the benefit of the
Controlling Secured Parties, each Non-Controlling Secured Party will subordinate
its Liens with respect to such Shared Collateral on the same terms as the Liens
of the Controlling Secured Parties (other than any Liens of any First Lien
Secured Parties constituting DIP Financing Liens) are subordinated thereto, and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such Shared Collateral granted to secure the First Lien Obligations of
the Controlling Secured Parties, each Non-Controlling Secured Party will confirm
the priorities with respect to such Shared Collateral as set forth herein), in
each case so long as (A) the First Lien Secured Parties of each Series retain
the benefit of their Liens on all such Shared Collateral pledged to the DIP
Lenders, including proceeds thereof arising after the commencement of such
proceeding, with the same priority vis-a-vis all the other First Lien Secured
Parties (other than any Liens of the First Lien Secured Parties constituting DIP
Financing Liens) as existed prior to the commencement of the Bankruptcy Case,
(B) the First Lien Secured Parties of each Series are granted Liens on any
additional collateral pledged to any First Lien Secured Parties as adequate
protection or otherwise in connection with such DIP Financing or use of cash
collateral, with the same priority vis-a-vis the First Lien Secured Parties as
set forth in this Agreement, (C) if any amount of such DIP Financing or cash
collateral is applied to repay any of the First Lien Obligations,

 

10

--------------------------------------------------------------------------------


 

such amount is applied pursuant to Section 2.01(a) of this Agreement, and (D) if
any First Lien Secured Parties are granted adequate protection with respect to
the First Lien Obligations subject hereto, including in the form of periodic
payments, in connection with such DIP Financing or use of cash collateral, the
proceeds of such adequate protection are applied pursuant to Section 2.01(a) of
this Agreement; provided that the First Lien Secured Parties of each
Series shall have a right to object to the grant of a Lien to secure the DIP
Financing over any Collateral subject to Liens in favor of the First Lien
Secured Parties of such Series or its Authorized Representative that shall not
constitute Shared Collateral; and provided further that the First Lien Secured
Parties receiving adequate protection shall not object to any other First Lien
Secured Party receiving adequate protection comparable to any adequate
protection granted to such First Lien Secured Parties in connection with a DIP
Financing or use of cash collateral.

 

SECTION 3.06.           Reinstatement.  In the event that any of the First Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under Title 11 of the Bankruptcy Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Article II shall be
fully applicable thereto until all such First Lien Obligations shall again have
been paid in full in cash.

 

SECTION 3.07.           Insurance.  As between the First Lien Secured Parties,
the Applicable Collateral Agent (acting at the direction of the Applicable
Authorized Representative), shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

 

SECTION 3.08.           Refinancings.  The First Lien Obligations of any
Series may be Refinanced, in whole or in part, in each case, without notice to,
or the consent (except to the extent a consent is otherwise required to permit
the Refinancing transaction under any Secured Credit Document) of any First Lien
Secured Party of any other Series, all without affecting the priorities provided
for herein or the other provisions hereof; provided that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.

 

SECTION 3.09.           Possessory Collateral Agent as Gratuitous Bailee for
Perfection.

 

(a)                                 The Possessory Collateral shall be delivered
to the Credit Agreement Collateral Agent and the Credit Agreement Collateral
Agent agrees to hold any Shared Collateral constituting Possessory Collateral
that is part of the Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for the
benefit of each other First Lien Secured Party and any assignee solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09; provided
that at any time the Credit Agreement Collateral Agent is not the Applicable
Collateral Agent, the Credit Agreement Collateral Agent shall, at the request of
the Applicable Collateral Agent, promptly deliver all Possessory Collateral to
the Applicable Collateral Agent together with any necessary endorsements (or
otherwise allow the Applicable Collateral Agent to obtain control of such
Possessory Collateral).  The Borrower shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify each
Collateral Agent for loss or damage suffered by such Collateral Agent as a
result of such transfer except for loss or damage suffered by such Collateral
Agent as a result of its own willful misconduct or gross negligence.

 

(b)                                 Each Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral, from time to time in its
possession, as gratuitous bailee for the benefit of each other First Lien
Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09.

 

(c)                                  The duties or responsibilities of each
Collateral Agent under this Section 2.09 shall be limited solely to holding any
Shared Collateral constituting Possessory Collateral as gratuitous bailee for
the benefit of each other First Lien Secured Party for purposes of perfecting
the Lien held by such First Lien Secured Parties therein.

 

11

--------------------------------------------------------------------------------


 

SECTION 3.10.           Amendments to First Lien Security Documents.

 

(a)                                 Without the prior written consent of the
Credit Agreement Authorized Representative and Credit Agreement Collateral
Agent, each Other First Lien Collateral Agent agrees that no Other First Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Other First Lien Security Document would be prohibited by, or would
require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

 

(b)                                 Without the prior written consent of each
Other First Lien Collateral Agent, the Credit Agreement Authorized
Representative and the Credit Agreement Collateral Agent agree that no Credit
Agreement Collateral Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Credit Agreement Collateral Document would be prohibited by, or
would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

 

(c)                                  In determining whether an amendment to any
First Lien Security Document is permitted by this Section 2.10, each Collateral
Agent may conclusively rely on an officer’s certificate of the Borrower stating
that such amendment is permitted by this Section 2.10.

 

ARTICLE IV

 

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Borrower.  Each Collateral Agent and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First Lien Secured
Party or any other person as a result of such determination.

 

ARTICLE V

 

THE APPLICABLE COLLATERAL AGENT

 

SECTION 5.01.           Authority.

 

(a)                                 Notwithstanding any other provision of this
Agreement, nothing herein shall be construed to impose any fiduciary or other
duty on any Applicable Collateral Agent to any Non-Controlling Secured Party or
give any Non-Controlling Secured Party the right to direct any Applicable
Collateral Agent, except that each Applicable Collateral Agent shall be
obligated to distribute proceeds of any Shared Collateral in accordance with
Section 2.01 hereof.

 

(b)                                 In furtherance of the foregoing, each
Non-Controlling Secured Party acknowledges and agrees that the Applicable
Collateral Agent shall be entitled, for the benefit of the First Lien Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the First Lien Security Documents, as
applicable, for which the Applicable Collateral Agent is the collateral agent of
such Shared Collateral, without regard to any rights to which the
Non-Controlling Secured Parties would otherwise be entitled as a result of the
First Lien Obligations held by such Non-Controlling Secured Parties.  Without
limiting the foregoing,

 

12

--------------------------------------------------------------------------------


 

each Non-Controlling Secured Party agrees that none of the Applicable Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation.  Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions which any Collateral Agent, Authorized Representative or
the First Lien Secured Parties take or omit to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Security Documents or any other agreement related thereto or to the
collection of the First Lien Obligations or the valuation, use, protection or
release of any security for the First Lien Obligations, (ii) any election by any
Applicable Authorized Representative or any holders of First Lien Obligations,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law or (iii) subject to Section 2.05, any borrowing by, or grant of a
security interest or administrative expense priority under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law, by
Parent or any of its Subsidiaries, as debtor-in-possession.

 

ARTICLE VI

 

MISCELLANEOUS

 

SECTION 6.01.           Notices.  All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

(a)                                 if to the Credit Agreement Collateral Agent
and Credit Agreement Authorized Representative, to it at:

 

JPMORGAN CHASE BANK, N.A.
Loan and Agency Services,

10 S. Dearborn Street,

Mail Code IL1-0010, 7th Floor, Chicago, IL 60603,

Attention: La Desiree Williams

 

Telecopy:  888-292-9533

 

(b)                                 if to the Initial Other Collateral Agent, to
it at:

 

[address]
Attention: 
Telephone: 
Telecopier: 
Electronic Mail:

 

(c)                                  if to any other Authorized Representative
or Collateral Agent, to it at the address set forth in the applicable Joinder
Agreement.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance

 

13

--------------------------------------------------------------------------------


 

with the provisions of this Agreement shall be deemed to have been given on the
date of receipt (if a Business Day) and on the next Business Day thereafter (in
all other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 5.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 5.01.  As agreed to in writing among each Collateral Agent and each
Authorized Representative from time to time, notices and other communications
may also be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

 

SECTION 6.02.           Waivers; Amendment; Joinder Agreements.

 

(a)                                 No failure or delay on the part of any party
hereto in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the parties hereto are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by any
party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on any party hereto in any case shall entitle such
party to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be terminated, waived, amended or modified (other than pursuant to
any Joinder Agreement) except pursuant to an agreement or agreements in writing
entered into by each Authorized Representative and each Collateral Agent (and
with respect to any such termination, waiver, amendment or modification which
materially increases the obligations or reduces the rights of the Borrower or
any other Grantor, with the consent of the Borrower).

 

(c)                                  Notwithstanding the foregoing, without the
consent of any First Lien Secured Party, any Collateral Agent and Authorized
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 5.14 of this Agreement and upon such
execution and delivery, such Collateral Agent and Authorized Representative and
the Other First Lien Secured Parties and Other First Lien Obligations of the
Series for which such Collateral Agent and Authorized Representative is acting
shall be subject to the terms hereof and the terms of the Other First Lien
Security Documents applicable thereto.

 

(d)                                 Notwithstanding the foregoing, without the
consent of any other Authorized Representative or First Lien Secured Party, the
Collateral Agents may effect amendments and modifications to this Agreement to
the extent necessary to reflect any incurrence of any Other First Lien
Obligations in compliance with the Credit Agreement and the other Secured Credit
Documents.

 

SECTION 6.03.           Parties in Interest.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First Lien Secured Parties, all of
whom are intended to be bound by, and to be third party beneficiaries of, this
Agreement.

 

SECTION 6.04.           Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

SECTION 6.05.           Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.

 

SECTION 6.06.           Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof;

 

14

--------------------------------------------------------------------------------


 

and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 6.07.           Governing Law.  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to conflicts of laws principles thereof.

 

SECTION 6.08.           Submission to Jurisdiction; Waivers.  Each Collateral
Agent and each Authorized Representative, on behalf of itself and the First Lien
Secured Parties of the Series for whom it is acting, irrevocably and
unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the First Lien
Security Documents, or for recognition and enforcement of any judgment in
respect thereof, to the general jurisdiction of the state and federal courts
located in New York County and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person (or its Authorized Representative) at the address referred to in
Section 5.01;

 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any First Lien Secured Party) to effect
service of process in any other manner permitted by law or shall limit the right
of any party hereto (or any First Lien Secured Party) to sue in any other
jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 5.08 any special, exemplary, punitive
or consequential damages.

 

SECTION 6.09.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

 

SECTION 6.10.           Headings.  Article, Section and Annex headings used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

SECTION 6.11.           Conflicts.  In the event of any conflict or
inconsistency between the provisions of this Agreement and the provisions of any
of the other Secured Credit Documents or First Lien Security Documents, the
provisions of this Agreement shall control.

 

SECTION 6.12.           Provisions Solely to Define Relative Rights.  The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First Lien Secured Parties in relation to
one another.  None of the Borrower, any other Grantor or any other creditor
thereof shall have any

 

15

--------------------------------------------------------------------------------


 

rights or obligations hereunder, except as expressly provided in this Agreement
and none of the Borrower or any other Grantor may rely on the terms hereof
(other than Sections 2.04, 2.05, 2.08, 2.09 and Article V).  Nothing in this
Agreement is intended to or shall impair the obligations of any Grantor, which
are absolute and unconditional, to pay the First Lien Obligations as and when
the same shall become due and payable in accordance with their terms.

 

SECTION 6.13.           Integration.  This Agreement together with the other
Secured Credit Documents and the First Lien Security Documents represents the
agreement of each of the Grantors and the First Lien Secured Parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any Grantor, the Credit Agreement Authorized
Representative, any or any other First Lien Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Secured Credit Documents or the First Lien Security Documents.

 

SECTION 6.14.           Other First Lien Obligations.

 

To the extent, but only to the extent not prohibited by the provisions of the
Credit Agreement and the Other First Lien Documents, the Borrower may incur
additional indebtedness after the date hereof that is secured on an equal and
ratable basis with the liens securing the Credit Agreement Obligations and the
Other First Lien Obligations (such indebtedness referred to as “Additional
Senior Class Debt”).  Any such Additional Senior Class Debt may be secured by a
Lien on a ratable basis, in each case under and pursuant to the Other First Lien
Documents, if and subject to the condition that the Collateral Agent and
Authorized Representative of any such Additional Senior Class Debt (an
“Additional Senior Class Debt Collateral Agent” and an “Additional Senior
Class Debt Representative,” respectively), acting on behalf of the holders of
such Additional Senior Class Debt (such Additional Senior Class Debt Collateral
Agent, Additional Senior Class Debt Representative and holders in respect of any
Additional Senior Class Debt being referred to as the “Additional Senior
Class Debt Parties”), becomes a party to this Agreement by satisfying the
conditions set forth in clauses (i) through (iv) of the immediately succeeding
paragraph and becomes a party to the ABL/Term Intercreditor Agreement by
satisfying conditions set forth therein.

 

In order for an Additional Senior Class Debt Representative and Additional
Senior Class Debt Collateral Agent to become a party to this Agreement,

 

(a)                                 such Additional Senior Class Debt
Representative, such Additional Senior Class Debt Collateral Agent, each
Collateral Agent, each Authorized Representative and each Grantor shall have
executed and delivered an instrument substantially in the form of Exhibit A
(with such changes as may be reasonably approved by each Collateral Agent and
such Additional Senior Class Debt Representative) pursuant to which such
Additional Senior Class Debt Representative becomes an Authorized Representative
hereunder, and such Additional Senior Class Debt Collateral Agent becomes a
Collateral Agent hereunder, and the Additional Senior Class Debt in respect of
which such Additional Senior Class Debt Representative is the Authorized
Representative and the related Additional Senior Class Debt Parties become
subject hereto and bound hereby;

 

(b)                                 the Borrower shall have (x) delivered to
each Collateral Agent true and complete copies of each of the Other First Lien
Documents relating to such Additional Senior Class Debt, certified as being true
and correct by a Responsible Officer of the Borrower and (y) identified in a
certificate of an authorized officer the obligations to be designated as Other
First Lien Obligations and the initial aggregate principal amount or face amount
thereof;

 

(c)                                  all First Lien Security Documents, filings
and recordations necessary in the reasonable judgment of the Additional Senior
Class Debt Collateral Agent to create and perfect the Liens securing the
relevant obligations relating to such Additional Senior Class Debt shall have
been made, executed and/or delivered (or, with respect to any such filings or
recordations, acceptable provisions to perform such filings or recordings have
been taken in the reasonable judgment of the Additional Senior Class Debt
Collateral Agent), and all fees and taxes in connection therewith shall have
been paid (or acceptable provisions to make such payments have been taken in the
reasonable judgment of the Additional Senior Class Debt Collateral Agent); and

 

16

--------------------------------------------------------------------------------


 

(d)                                 the Other First-Lien Documents, as
applicable, relating to such Additional Senior Class Debt shall provide, in a
manner reasonably satisfactory to each Collateral Agent, that each Additional
Senior Class Debt Party with respect to such Additional Senior Class Debt will
be subject to and bound by the provisions of this Agreement in its capacity as a
holder of such Additional Senior Class Debt.

 

Upon the execution and delivery of a Joinder Agreement by an Additional Senior
Class Debt Representative and an Additional Collateral Agent in accordance with
this Section 5.14, each other Authorized Representative and Collateral Agent
shall acknowledge such execution and delivery thereof, subject to the terms of
this Section 5.14.

 

SECTION 6.15.           Agent Capacities.  Except as expressly provided herein,
JPMORGAN CHASE BANK, N.A. is acting in the capacity of Credit Agreement
Authorized Representative and Credit Agreement Collateral Agent solely for the
Credit Agreement Secured Parties.  Except as expressly provided herein, the
Initial Other Authorized Representative and the Initial Other Collateral Agent
is acting in the capacity of a collateral agent and authorized representative
solely for the Initial Other Secured Parties.

 

[Remainder of this page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Credit Agreement Collateral Agent and Credit Agreement Authorized
Representative

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                                ],

 

as Initial Other Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                                  ],

 

as Initial Other Authorized Representative

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Pari Passu Lien Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

CONSENT OF GRANTORS

 

Dated:          

 

Reference is made to the Pari Passu Lien Intercreditor Agreement dated as of the
date hereof between JPMORGAN CHASE BANK, N.A., as Credit Agreement Authorized
Representative and Credit Agreement Collateral Agent, [                  ], as
Initial Other Authorized Representative and [                    ], as Initial
Other Collateral Agent, as the same may be amended, restated, supplemented,
waived, or otherwise modified from time to time (the “Intercreditor
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

 

The Borrower has read the foregoing Intercreditor Agreement and consents
thereto.  The Borrower agrees that it will not, and will cause each of the other
Grantors to not, take any action that would be contrary to the express
provisions of the foregoing Intercreditor Agreement, agrees to abide by the
requirements expressly applicable to it under the foregoing Intercreditor
Agreement and agrees that, except as otherwise provided therein, no First Lien
Secured Party shall have any liability to any Grantor for acting in accordance
with the provisions of the foregoing Intercreditor Agreement.  The Borrower
confirms on behalf of each Grantor that the foregoing Intercreditor Agreement is
for the sole benefit of the First Lien Secured Parties and their respective
successors and assigns, and that no Grantor is an intended beneficiary or third
party beneficiary thereof except to the extent otherwise expressly provided
therein.

 

Notwithstanding anything to the contrary in the Intercreditor Agreement or
provided herein, each party to the Intercreditor Agreement agrees that the
Borrower and the other Grantors shall not have any right to consent to or
approve any amendment, modification or waiver of any provision of the
Intercreditor Agreement except as set forth in Section 5.02(b).

 

Without limitation to the foregoing, the Borrower agrees to take, and to cause
each other Grantor to take, such further action and to execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Applicable Collateral Agent may reasonably request to effectuate the terms of
and the lien priorities contemplated by the Intercreditor Agreement.

 

This Consent shall be governed and construed in accordance with the laws of the
State of New York, without regard to conflicts of laws principles thereof. 
Notices delivered to the Borrower pursuant to this Consent shall be delivered in
accordance with the notice provisions set forth in the Intercreditor Agreement.

 

Consent of Grantors - 1

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAMES OF SUBSIDIARY PARTIES]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Consent of Grantors - 2

--------------------------------------------------------------------------------


 

Exhibit A
to Pari Passu Lien Intercreditor Agreement

 

[FORM OF] JOINDER NO. [       ] dated as of [              ], 20[   ] (the
“Joinder Agreement”) to the PARI PASSU LIEN INTERCREDITOR AGREEMENT dated as of
[         ], [  ], (the “Pari Passu Lien Intercreditor Agreement”), among
JPMORGAN CHASE BANK, N.A., as Credit Agreement Authorized Representative and
Credit Agreement Collateral Agent, [                  ], as Initial Other
Authorized Representative and [                    ], as Initial Other
Collateral Agent, and the additional Authorized Representatives from time to
time a party thereto.(66)

 

A.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Pari Passu Lien Intercreditor Agreement.

 

B.                                    As a condition to the ability of the
Borrower to incur Other First Lien Obligations and to secure such Additional
Senior Class Debt with the liens and security interests created by the Other
First Lien Security Documents, the Additional Senior Class Debt Representative
in respect of such Additional Senior Class Debt is required to become an
Authorized Representative, and the Additional Senior Class Debt Collateral Agent
is required to become a Collateral Agent, and such Additional Senior Class Debt
and the Additional Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the Pari Passu Lien Intercreditor Agreement. 
Section 5.14 of the Pari Passu Lien Intercreditor Agreement provides that such
Additional Senior Class Debt Representative may become an Authorized
Representative, such Additional Senior Class Debt Collateral Agent may become a
Collateral Agent, and such Additional Senior Class Debt and such Additional
Senior Class Debt Parties may become subject to and bound by, the Pari Passu
Lien Intercreditor Agreement, pursuant to the execution and delivery by the
Additional Senior Debt Class Representative of an instrument in the form of this
Joinder and the satisfaction of the other conditions set forth in Section 5.14
of the Pari Passu Lien Intercreditor Agreement.  The undersigned Additional
Senior Class Debt Representative (the “New Representative”) and Additional
Senior Class Debt Collateral Agent (the “New Collateral Agent”) are executing
this Joinder Agreement in accordance with the requirements of the Pari Passu
Lien Intercreditor Agreement and the First Lien Security Documents.

 

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

 

SECTION 1.                            In accordance with Section 5.14 of the
Pari Passu Lien Intercreditor Agreement, the New Representative and the New
Collateral Agent by their signatures below become an Authorized Representative
and a Collateral Agent, respectively, under, and the related Additional Senior
Class Debt and Additional Senior Class Debt Parties become subject to and bound
by, the Pari Passu Lien Intercreditor Agreement with the same force and effect
as if the New Representative and New Collateral Agent had originally been named
therein as an Authorized Representative or a Collateral Agent, respectively, and
the New Representative and the New Collateral Agent, on their behalf and on
behalf of such Additional Senior Class Debt Parties, hereby agree to all the
terms and provisions of the Pari Passu Lien Intercreditor Agreement applicable
to them as Authorized Representative and Collateral Agent, respectively, and to
the Additional Senior Class Debt Parties that they represent as Other First Lien
Secured Parties.  Each reference to a “Authorized Representative” in the Pari
Passu Lien Intercreditor Agreement shall be deemed to include the New
Representative, and each reference to a “Collateral Agent” in the Pari Passu
Lien Intercreditor Agreement shall be deemed to include the New Collateral
Agent.  The Pari Passu Lien Intercreditor Agreement is hereby incorporated
herein by reference.

 

SECTION 2.                            Each of the New Representative and New
Collateral Agent represent and warrant to each Collateral Agent, each Authorized
Representative and the other First Lien Secured Parties, individually, that
(i) it has full power and authority to enter into this Joinder Agreement, in its
capacity as [agent] [trustee] under [describe new facility], (ii) this Joinder
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability, and
(iii) the Other First Lien Documents relating to such Additional Senior
Class Debt provide that, upon the New Representative’s and the New Collateral
Agent’s entry

 

--------------------------------------------------------------------------------

(66)                          In the event of the Refinancing of the Credit
Agreement Obligations, this Joinder will be revised to reflect joinder by a new
Credit Agreement Collateral Agent

 

Exhibit A-1

--------------------------------------------------------------------------------


 

into this Joinder Agreement, the Additional Senior Class Debt Parties in respect
of such Additional Senior Class Debt will be subject to and bound by the
provisions of the Pari Passu Lien Intercreditor Agreement as Other First Lien
Secured Parties.

 

SECTION 3.                            This Joinder Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Joinder Agreement shall
become effective when each Collateral Agent shall have received a counterpart of
this Joinder Agreement that bears the signatures of the New Representative and
the New Collateral Agent.  Delivery of an executed signature page to this
Joinder Agreement by facsimile transmission shall be effective as delivery of a
manually signed counterpart of this Joinder Agreement.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Pari Passu Lien Intercreditor Agreement shall remain in full force and
effect.

 

SECTION 5.                            THIS JOINDER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

SECTION 6.                            In case any one or more of the provisions
contained in this Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, no party hereto shall be required to comply with
such provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Pari Passu Lien Intercreditor Agreement
shall not in any way be affected or impaired.  The parties hereto shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 5.01 of the Pari Passu Lien
Intercreditor Agreement.  All communications and notices hereunder to the New
Representative and the New Collateral Agent shall be given to them at their
respective addresses set forth below their signatures hereto.

 

SECTION 8.                            The Borrower agrees to reimburse each
Collateral Agent and each Authorized Representative for its reasonable
out-of-pocket expenses in connection with this Joinder Agreement, including the
reasonable fees, other charges and disbursements of counsel.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Pari Passu Lien Intercreditor Agreement
as of the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE], as

 

[          ] for the holders of [                        ],

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

attention of:

 

 

 

Telecopy:

 

 

 

 

 

 

 

[NAME OF NEW COLLATERAL AGENT], as

 

[          ] for the holders of [                        ],

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

attention of:

 

 

 

Telecopy:

 

 

 

Exhibit A-3

--------------------------------------------------------------------------------


 

 

Acknowledged by:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Credit Agreement Authorized Representative and Credit Agreement

 

Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                                            ],

 

as Initial Other Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                 ],

 

as Initial Other Authorized Representative

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-4

--------------------------------------------------------------------------------